Execution Version
OPORTUN FUNDING V, LLC
EIGHTH AMENDMENT TO THE BASE INDENTURE
This EIGHTH AMENDMENT TO THE BASE INDENTURE, dated as of May 22, 2020 (this
“Amendment”), is entered into among OPORTUN FUNDING V, LLC, a special purpose
limited liability company established under the laws of Delaware, as issuer (the
“Issuer”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association with trust powers, as trustee (in such capacity, the “Trustee”), as
securities intermediary (in such capacity, the “Securities Intermediary”) and as
depositary bank (in such capacity, the “Depositary Bank”).
RECITALS
WHEREAS, the Issuer, the Trustee, the Securities Intermediary and the Depositary
Bank have previously entered into that certain Base Indenture, dated as of
August 4, 2015 (as amended, modified or supplemented prior to the date hereof,
the “Base Indenture”);
WHEREAS, the Issuer, the Trustee, the Securities Intermediary and the Depositary
Bank have previously entered into that certain Series 2015 Supplement, dated as
of August 4, 2015 (as amended, modified or supplemented prior to the date
hereof, the “Series Supplement”; together with the Base Indenture, collectively,
the “Indenture”);
WHEREAS, concurrently herewith, (i) the Issuer, the Trustee, the Securities
Intermediary and the Depositary Bank are entering into that certain Fifth
Amendment to the Series 2015 Supplement, dated as of the date hereof, (ii) the
Issuer, as purchaser, and Oportun, Inc. (“Oportun”), as seller, are entering
into that certain Ninth Amendment to the Purchase and Sale Agreement, dated as
of the date hereof, (iii) the Issuer, Oportun, and the Noteholders are entering
into that certain Fifth Amendment to the Note Purchase Agreement, dated as of
the date hereof, (iv) the Issuer, PF Servicing, LLC, as servicer (the
“Servicer”), and the Trustee are entering into that certain Second Amendment to
the Servicing Agreement, dated as of the date hereof, and (v) the Issuer,
Oportun, the Servicer, each Noteholder and the Back-up Servicer are entering
into that certain Consent, dated as of the date hereof; and
WHEREAS, in accordance with Section 13.2 of the Base Indenture, the Issuer
desires to amend the Base Indenture as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each party hereto agrees as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01. Defined Terms Not Defined Herein. All capitalized terms used
herein that are not defined herein shall have the meanings assigned to them in,
or by reference in, the Indenture.




--------------------------------------------------------------------------------

Execution Version
ARTICLE II
AMENDMENTS TO THE BASE INDENTURE
SECTION 2.01. Amendments. The Base Indenture is hereby amended to incorporate
the changes reflected on the marked pages of the Base Indenture attached hereto
as Schedule I, with a conformed copy of the amended Base Indenture attached
hereto as Schedule II.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01. Representations and Warranties. The Issuer hereby represents and
warrants to the Trustee, the Securities Intermediary, the Depositary Bank and
each of the other Secured Parties that:
(a) Representations and Warranties. Both before and immediately after giving
effect to this Amendment, the representations and warranties made by the Issuer
in the Indenture and each of the other Transaction Documents to which it is a
party are true and correct as of the date hereof (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).
(b) Enforceability. This Amendment and the Indenture, as amended hereby,
constitute the legal, valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and by general
principles of equity.
(c) No Defaults. No Rapid Amortization Event, Event of Default, Servicer Default
or Block Event has occurred and is continuing.
ARTICLE IV
MISCELLANEOUS
SECTION 4.01. Ratification of Base Indenture. As amended by this Amendment, the
Base Indenture is in all respects ratified and confirmed and the Base Indenture,
as amended by this Amendment, shall be read, taken and construed as one and the
same instrument.
SECTION 4.02. Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties in separate counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.
SECTION 4.03. Recitals. The recitals contained in this Amendment shall be taken
as the statements of the Issuer, and none of the Trustee, the Securities
Intermediary or the Depositary Bank assumes any responsibility for their
correctness. None of the Trustee, the



--------------------------------------------------------------------------------



Securities Intermediary or the Depositary Bank makes any representations as to
the validity or sufficiency of this Amendment.
SECTION 4.04. Rights of the Trustee, the Securities Intermediary and the
Depositary Bank. The rights, privileges and immunities afforded to the Trustee,
the Securities Intermediary and the Depositary Bank under the Indenture shall
apply hereunder as if fully set forth herein.
SECTION 4.05. GOVERNING LAW; JURISDICTION. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES HERETO AND EACH SECURED PARTY HEREBY AGREES TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
SECTION 4.06. Effectiveness. This Amendment shall become effective as of the
date hereof upon:
(a) receipt by the Trustee of an Issuer Order directing it to execute and
deliver this Amendment;
(b) receipt by the Trustee of an Officer’s Certificate of the Issuer stating
that the execution of this Amendment is authorized and permitted by the
Indenture and all conditions precedent to the execution of this Amendment have
been satisfied;
(c) receipt by the Trustee of an Opinion of Counsel stating that the execution
of this Amendment is authorized and permitted under the Indenture and all
conditions precedent to the execution of this Amendment have been satisfied;
(d) receipt by the Trustee of evidence of the consent of each Noteholder to this
Amendment;
(e) receipt by the Trustee of counterparts of this Amendment, duly executed by
each of the parties hereto; and
(f) receipt by the Trustee of such other instruments, documents, agreements and
opinions reasonably requested by the Trustee prior to the date hereof.
(Signature page follows)
3


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuer, the Trustee, the Securities Intermediary and the
Depositary Bank have caused this Amendment to be duly executed by their
respective officers as of the day and year first above written.
OPORTUN FUNDING V, LLC,
as Issuer




By: /s/ Jonathan Coblentz 
Name: Jonathan Coblentz
Title: Treasurer
         Eighth Amendment to
         Base Indenture (OF V)




--------------------------------------------------------------------------------



WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trustee




By: /s/ Drew H. Davis 
        Name: Drew H. Davis
        Title: Vice President




WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Securities Intermediary




By: /s/ Drew H. Davis 
        Name: Drew H. Davis
        Title: Vice President




WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Depositary Bank




By: /s/ Drew H. Davis 
        Name: Drew H. Davis
        Title: Vice President




         Eighth Amendment to
         Base Indenture (OF V)




--------------------------------------------------------------------------------



SCHEDULE I
Amendments to the Base Indenture


         




--------------------------------------------------------------------------------

CONFORMED COPY
As amended by the
Eighth Amendment to the Base Indenture,
dated as of May 22, 2020




OPORTUN FUNDING V, LLC,




as Issuer




and




WILMINGTON TRUST, NATIONAL ASSOCIATION,




as Trustee, as Securities Intermediary and as Depositary Bank







BASE INDENTURE




Dated as of August 4, 2015









Variable Funding Asset Backed Notes




(Issuable in Series)




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE......................2
Section 1.1.
Definitions............................................................................................2
Section 1.2. Incorporation by Reference of Trust Indenture
Act.......................2627
Section 1.3.
Cross-References...........................................................................2627
Section 1.4. Accounting and Financial Determinations; No
Duplication..........2728
Section 1.5. Rules of
Construction....................................................................2728
Section 1.6. Other Definitional
Provisions........................................................2728
ARTICLE 2. THE
NOTES............................................................................................2829
Section 2.1. Designation and Terms of
Notes....................................................2829
Section 2.2. New Series
Issuances.....................................................................2829
Section 2.3.
[Reserved]......................................................................................2930
Section 2.4. Execution and
Authentication........................................................2930
Section 2.5. Authenticating
Agent.....................................................................3031
Section 2.6. Registration of Transfer and Exchange of
Notes...........................3132
Section 2.7. Appointment of Paying
Agent.......................................................3435
Section 2.8. Paying Agent to Hold Money in
Trust...........................................3435
Section 2.9. Private Placement
Legend..............................................................3637
Section 2.10. Mutilated, Destroyed, Lost or Stolen
Notes.................................3738
Section 2.11. Temporary
Notes.........................................................................3839
Section 2.12. Persons Deemed
Owners.............................................................3839
Section 2.13.
Cancellation.................................................................................3839
Section 2.14. Release of Trust
Estate.................................................................3940
Section 2.15. Payment of Principal, Interest and Other
Amounts.....................3940
Section 2.16.
Takeouts.......................................................................................4041
Section 2.17.
[Reserved]....................................................................................4142
Section 2.18. Definitive
Notes...........................................................................4142
Section 2.19.
[Reserved]....................................................................................4243
Section 2.20. Tax
Treatment..............................................................................4243
Section 2.21. Duties of the Trustee and the Transfer Agent and
Registrar.......4243
ARTICLE 3. [ARTICLE 3 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES OF NOTES]...43
ARTICLE 4. NOTEHOLDER LISTS AND
REPORTS...............................................4344
Section 4.1. Issuer To Furnish To Trustee Names and Addresses of
Noteholders..........................................................................4344
Section 4.2. Preservation of Information; Communications to Noteholders.....4344
Section 4.3. Reports by
Issuer............................................................................4445
Section 4.4. Reports by
Trustee.........................................................................4445
Section 4.5. Reports and Records for the Trustee and
Instructions.......................45
ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS.................4546
Section 5.1. Rights of
Noteholders....................................................................4546
Section 5.2. Collection of
Money......................................................................4546
Section 5.3. Establishment of
Accounts............................................................4546
        -i- 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 5.4. Collections and
Allocations...........................................................4748
Section 5.5. Determination of Monthly
Interest................................................4950
Section 5.6. Determination of Monthly
Principal..............................................4950
Section 5.7. General Provisions Regarding
Accounts.......................................4950
Section 5.8. Removed
Receivables....................................................................4950
ARTICLE 6. [ARTICLE 6 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES].......................50
ARTICLE 7. [ARTICLE 7 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES]...................5051
ARTICLE 8.
COVENANTS.........................................................................................5051
Section 8.1. Money for Payments To Be Held in
Trust.....................................5051
Section 8.2. Affirmative Covenants of
Issuer....................................................5051
Section 8.3. Negative
Covenants.......................................................................5758
Section 8.4. Further Instruments and
Acts.........................................................5960
Section 8.5. Appointment of Successor
Servicer...............................................5960
Section 8.6. Perfection
Representations.............................................................5960
ARTICLE 9. [ARTICLE 9 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES OF
NOTES]...........................................................................................6061
ARTICLE 10.
REMEDIES............................................................................................6061
Section 10.1. Events of
Default.........................................................................6061
Section 10.2. Rights of the Trustee Upon Events of
Default.............................6364
Section 10.3. Collection of Indebtedness and Suits for Enforcement by
Trustee..................................................................................6465
Section 10.4.
Remedies......................................................................................6667
Section 10.5.
[Reserved]....................................................................................6768
Section 10.6. Waiver of Past
Events..................................................................6768
Section 10.7. Limitation on
Suits.......................................................................6768
Section 10.8. Unconditional Rights of Holders to Receive Payment; Withholding
Taxes....................................................................................6869
Section 10.9. Restoration of Rights and
Remedies............................................6869
Section 10.10. The Trustee May File Proofs of
Claim......................................6869
Section 10.11.
Priorities.....................................................................................6970
Section 10.12. Undertaking for
Costs................................................................6970
Section 10.13. Rights and Remedies
Cumulative..............................................7071
Section 10.14. Delay or Omission Not
Waiver..................................................7071
Section 10.15. Control by
Noteholders..............................................................7071
Section 10.16. Waiver of Stay or Extension
Laws............................................7071
Section 10.17. Action on
Notes.........................................................................7071
Section 10.18. Performance and Enforcement of Certain
Obligations..............7172
Section 10.19. Reassignment of
Surplus............................................................7172
ARTICLE 11. THE
TRUSTEE.....................................................................................7172
Section 11.1. Duties of the
Trust.......................................................................7172
        -ii- 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 11.2. Rights of the
Trustee....................................................................7475
Section 11.3. Trustee Not Liable for Recitals in
Notes.....................................7879
Section 11.4. Individual Rights of the
Trustee..................................................7879
Section 11.5. Notice of
Defaults........................................................................7879
Section 11.6.
Compensation..............................................................................7980
Section 11.7. Replacement of the
Trustee.........................................................7980
Section 11.8. Successor Trustee by Merger,
etc................................................8081
Section 11.9. Eligibility:
Disqualification.........................................................8182
Section 11.10. Appointment of Co-Trustee or Separate
Trustee.......................8182
Section 11.11. Preferential Collection of Claims Against the
Issuer.................8384
Section 11.12.
Taxes..........................................................................................8384
Section 11.13. Trustee May Enforce Claims Without Possession of Notes......8384
Section 11.14. Suits for
Enforcement................................................................8384
Section 11.15. Reports by Trustee to
Holders...................................................8384
Section 11.16. Representations and Warranties of
Trustee...............................8384
Section 11.17. The Issuer Indemnification of the
Trustee.................................8485
Section 11.18. Trustee’s Application for Instructions from the
Issuer..............8485
Section 11.19.
[Reserved]..................................................................................8586
Section 11.20. Maintenance of Office or
Agency..............................................8586
Section 11.21. Concerning the Rights of the
Trustee........................................8586
Section 11.22. Direction to the
Trustee.............................................................8586
Section 11.23. Repurchase Demand Activity
Reporting...................................8586
ARTICLE 12. DISCHARGE OF
INDENTURE...........................................................8788
Section 12.1. Satisfaction and Discharge of
Indenture......................................8788
Section 12.2. Application of Issuer
Money.......................................................8788
Section 12.3. Repayment of Moneys Held by Paying
Agent............................8788
Section 12.4.
[Reserved]....................................................................................8889
Section 12.5. Final Payment with Respect to Any
Series..................................8889
Section 12.6. Termination Rights of
Issuer.......................................................8990
Section 12.7. Repayment to the
Issuer...............................................................8990
ARTICLE 13.
AMENDMENTS...................................................................................8990
Section 13.1.
[Reserved]....................................................................................8990
Section 13.2. Supplemental
Indentures..............................................................8990
Section 13.3. Execution of Supplemental
Indentures........................................9192
Section 13.4. Effect of Supplemental
Indenture................................................9192
Section 13.5. Conformity With
TIA..................................................................9192
Section 13.6. Reference in Notes to Supplemental
Indentures..........................9192
Section 13.7. Series
Supplements......................................................................9293
Section 13.8. Revocation and Effect of
Consents..............................................9293
Section 13.9. Notation on or Exchange of Notes Following Amendment.........9293
Section 13.10. The Trustee to Sign Amendments,
etc.......................................9293
Section 13.11. Back-Up Servicer
Consent.........................................................9293
ARTICLE 14. REDEMPTION AND REFINANCING OF NOTES............................9394
Section 14.1. Redemption and
Refinancing.......................................................9394
        -iii- 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 14.2. Form of Redemption
Notice........................................................9394
Section 14.3. Notes Payable on Redemption
Date............................................9394
ARTICLE 15.
MISCELLANEOUS..............................................................................9495
Section 15.1. Compliance Certificates and Opinions,
etc..................................9495
Section 15.2. Form of Documents Delivered to
Trustee...................................9596
Section 15.3. Acts of
Noteholders.....................................................................9697
Section 15.4.
Notices.........................................................................................9798
Section 15.5. Notices to Noteholders:
Waiver...................................................9798
Section 15.6. Alternate Payment and Notice
Provisions...................................9899
Section 15.7. Conflict with
TIA.........................................................................9899
Section 15.8. Effect of Headings and Table of
Contents...................................9899
Section 15.9. Successors and
Assigns................................................................9899
Section 15.10. Separability of
Provisions..........................................................9899
Section 15.11. Benefits of
Indenture................................................................99100
Section 15.12. Legal
Holidays.........................................................................99100
Section 15.13. GOVERNING LAW;
JURISDICTION..................................99100
Section 15.14.
Counterparts.............................................................................99100
Section 15.15. Recording of
Indenture............................................................99100
Section 15.16. Issuer
Obligation......................................................................99100
Section 15.17. No Bankruptcy Petition Against the
Issuer............................100101
Section 15.18. No Joint
Venture....................................................................100101
Section 15.19. No Waiver; Cumulative
Remedies........................................100101
Section 15.20. Third-Party
Beneficiaries.......................................................100101
Section 15.21. Merger and
Integration..........................................................100101
Section 15.22. Rules by the
Trustee...............................................................100101
Section 15.23. Duplicate
Originals................................................................101102
Section 15.24. Waiver of Trial by
Jury..........................................................101102
Section 15.25. No
Impairment.......................................................................101102
Section 15.26. Intercreditor
Agreement.........................................................101102


        -iv- 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Exhibits:
Exhibit A: Form of Release and Reconveyance of Trust Estate
Exhibit B: Form of Lien Release
Exhibit C: Form of Permitted Takeout Release
Exhibit D: Form of Intercreditor Agreement
Exhibit E:  Form of Asset Repurchase Demand Activity Report


Schedule 1 Perfection Representations, Warranties and Covenants


        -v- 




--------------------------------------------------------------------------------





BASE INDENTURE, dated as of August 4, 2015, between OPORTUN FUNDING V, LLC, a
special purpose limited liability company established under the laws of
Delaware, as issuer (the “Issuer”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, a
national banking association with trust powers validly existing under the laws
of the United States, as Trustee, as Securities Intermediary and as Depositary
Bank.
W I T N E S S E T H:
WHEREAS, the Issuer has duly executed and delivered this Indenture to provide
for the issuance from time to time of one or more Series of Notes, issuable as
provided in this Indenture; and
WHEREAS, all things necessary to make this Indenture a legal, valid and binding
agreement of the Issuer, enforceable in accordance with its terms, have been
done, and the Issuer proposes to do all the things necessary to make the Notes,
when executed by the Issuer and authenticated and delivered by the Trustee
hereunder and duly issued by the Issuer, the legal, valid and binding
obligations of the Issuer as hereinafter provided;
NOW, THEREFORE, for and in consideration of the premises and the receipt of the
Notes by the Holders, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:
GRANTING CLAUSE
The Issuer hereby grants to the Trustee on the Closing Date, for the benefit of
the Trustee, the Noteholders and any other Person to which any Secured
Obligations are payable (the “Secured Parties”), to secure the Secured
Obligations, a continuing Lien on and security interest in all of the Issuer’s
right, title and interest in, to and under the following property whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located (a) all Contracts and all Receivables that have been or may from time to
time be conveyed, sold and/or assigned to the Issuer pursuant to the Purchase
Agreement; (b) all Collections thereon received after the applicable Cut-Off
Date; (c) all Related Security; (d) the Collection Account and any other account
maintained by the Trustee for the benefit of the Secured Parties of any Series
of Notes as trust accounts (each such account, a “Trust Account”), all monies
from time to time deposited therein and all investments and other property from
time to time credited thereto; (e) all certificates and instruments, if any,
representing or evidencing any or all of the Trust Accounts or the funds on
deposit therein from time to time; (f) all investments made at any time and from
time to time with moneys in the Trust Accounts; (g) the Servicing Agreement and
the Purchase Agreement; (h) all additional property that may from time to time
hereafter (pursuant to the terms of any Series Supplement or otherwise) be
subjected to the grant and pledge made by the Issuer or by anyone on its behalf;
(i) all present and future claims, demands, causes and choses in action and all
payments on or under the foregoing and (j) all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all proceeds of
all of the foregoing and the conversion thereof, voluntary or involuntary, into
cash or other liquid property, all cash proceeds, accounts, accounts receivable,
notes, drafts, acceptances, chattel



--------------------------------------------------------------------------------



paper, checks, deposit accounts, insurance proceeds, investment property, rights
to payment of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing (collectively, the “Trust
Estate”).
The foregoing Grant is made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Secured Obligations,
equally and ratably without prejudice, priority or distinction except as set
forth herein, and to secure compliance with the provisions of this Indenture,
all as provided in this Indenture.
The Issuer hereby assigns to the Trustee all of the Issuer’s power to authorize
an amendment to the financing statement filed with the Delaware Secretary of
State relating to the security interest granted to the Issuer by the Seller
pursuant to the Purchase Agreement; provided, however, that the Trustee shall be
entitled to all the protections of Article 11, including Sections 11.1(g) and
11.2(k), in connection therewith, and the obligations of the Issuer under
Sections 8.2(i) and 8.3(j) shall remain unaffected.
The Trustee, for the benefit of the Secured Parties, hereby acknowledges such
Grant, accepts the trusts under this Indenture in accordance with the provisions
of this Indenture and the Lien on the Trust Estate conveyed by the Issuer
pursuant to the Grant, declares that it shall maintain such right, title and
interest, upon the trust set forth, for the benefit of all Secured Parties,
subject to Sections 11.1 and 11.2, and agrees to perform its duties required in
this Indenture to the best of its ability to the end that the interests of the
Secured Parties may be adequately and effectively protected.
ARTICLE 1.
DEFINITIONS AND INCORPORATION BY REFERENCE
Definitions. Certain capitalized terms used herein (including the preamble and
the recitals hereto) shall have the following meanings:
        “Access Loan Receivable” means each of the consumer loans that were (i)
originated by the Seller, the Nevada Originator or any of their Affiliates
pursuant to its “Access Loan” program (formerly known as the Seller’s “Starter
Loan” program) intended to make credit available to select borrowers who do not
qualify for credit under the Seller’s principal loan origination program, (ii)
identified on the Seller’s, the Servicer’s or, if applicable, the Nevada
Originator’s books as an Access Loan Receivable as of the date of origination,
and (iii) identified by the Seller from time to time in writing to the
Noteholders on a schedule of Access Loan Receivables, substantially in the form
of Exhibit B to the Purchase Agreement.
“Active Emergency Hardship Deferment Receivable” means any Receivable with
respect to which (i) one or more payments has been deferred and added to the end
of the loan payment schedule related to such Receivable, (ii) such deferment was
as a result of an Emergency and (iii) such deferment was otherwise in accordance
with the Credit and Collection Policies; provided that such Receivable shall no
longer be considered an Active Emergency
2



--------------------------------------------------------------------------------



Hardship Deferment Receivable upon the earlier to occur of (a) the payment by
the related Obligor of the equivalent of one full monthly payment (if on a
monthly payment schedule) or two full semi-monthly or bi-weekly payments (if on
a semi-monthly or bi-weekly payment schedule) during the period beginning on the
date such deferment was granted and ending fifteen (15) days after the
expiration of such deferment for a monthly payment schedule loan and thirty (30)
days after the expiration of such deferment for a semi-monthly or bi-weekly
schedule loan and (b) such Receivable becoming a Re-Written Receivable or a
Defaulted Receivable. For the avoidance of doubt, an Active Emergency Hardship
Deferment Receivable is not a Re-Aged Receivable.
“ADS Score” means the credit score for an Obligor referred to as the
“Alternative Data Score” determined by the Seller in accordance with its
proprietary scoring method.
“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties), other than a
Permitted Encumbrance.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
the controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting stock, by contract or otherwise.
“Agent” means any Transfer Agent and Registrar or Paying Agent.
“Aggregate Class A Note Principal” has, with respect to any Series of Notes, the
meaning specified in the related Series Supplement.
“Amortization Period” has, with respect to any Series of Notes, the meaning
specified in the related Series Supplement.
“Applicants” has the meaning specified in Section 4.2(b).
“Back-Up Servicer” has the meaning specified in the Servicing Agreement.
“Back-Up Servicing Agreement” has the meaning specified in the Servicing
Agreement.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.
“Base Indenture” means this Base Indenture, dated as of the Closing Date,
between the Issuer and the Trustee, as amended, restated, modified or
supplemented from time to time, exclusive of Series Supplements.
“Benefit Plan Investor” mean an “employee benefit plan” as defined in Section
3(3) of ERISA, which is subject to Title I of ERISA, a “plan” as described in
Section 4975 of the
3



--------------------------------------------------------------------------------



Code, which is subject to Section 4975 of the Code, or an entity deemed to hold
plan assets of any of the foregoing.
“Borrowing Base Amount” means, on any date of determination, the Outstanding
Receivables Balance of all Eligible Receivables (other than any Eligible
Receivables that would cause the Concentration Limits to be exceeded).
“Borrowing Base Shortfall” means, on any date of determination, the excess, if
any, of (i) the sum of the Aggregate Class A Note Principal plus the Required
Overcollateralization Amount, over (ii) the Borrowing Base Amount.
“Business Day” unless otherwise specified in a Series Supplement, means any day
that DTC is open for business at its office in New York City and any day other
than a Saturday, Sunday or other day on which banking institutions or trust
companies in the States of California, Florida, Illinois, Missouri, New York or
Texas are authorized or obligated by Law to be closed.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Change in Control” means any of the following:
(a) with respect to Oportun Financial Corporation (f/k/a Progreso Financiero
Holdings, Inc.):
(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of fifty percent (50%) or more
of the voting power of the then outstanding Capital Stock of Oportun Financial
Corporation entitled to vote generally in the election of the directors of
Oportun Financial Corporation; or
(ii) Oportun Financial Corporation consolidates with or merges into another
corporation (other than a Subsidiary of Oportun Financial Corporation or
conveys, transfers or leases all or substantially all of its property to any
person (other than a Subsidiary of Oportun Financial Corporation), or any
corporation (other than a Subsidiary of Oportun Financial Corporation)
consolidates with or merges into Oportun Financial Corporation, in either event
pursuant to a transaction in which the outstanding Capital Stock of Oportun
4



--------------------------------------------------------------------------------



Financial Corporation is reclassified or changed into or exchanged for cash,
securities or other property;
(b) the failure of Oportun Financial Corporation (f/k/a Progreso Financiero
Holdings, Inc.) to, directly or indirectly through its Subsidiaries, own 100% of
the equity interest of the Seller free and clear of any Lien; or
(c) the failure of the Seller to, directly or indirectly through its
Subsidiaries, own 100% of the equity interest of the initial Servicer, the
Nevada Originator and the Issuer, in each case free and clear of any Lien.
“Class” means, with respect to any Series, any one of the classes of Notes of
that Series as specified in the related Series Supplement.
“Closing Date” means August 4, 2015.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
Treasury Regulations promulgated thereunder.
“Collateral Trustee” means initially Wilmington Trust, National Association, and
its successors and any corporation resulting from or surviving any consolidation
or merger to which it or its successors may be a party and any successor
collateral trustee appointed in accordance with the provisions of the
Intercreditor Agreement.
“Collection Account” has the meaning specified in Section 5.3(a).
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable made by or on behalf of Obligors,
including, without limitation, all principal, Finance Charges and cash proceeds
of Related Security with respect to such Receivable and any Deemed Collections
in each case, received after the Cut-Off Date; provided, however, that, if not
otherwise specified, the term “Collections” shall refer to the Collections on
all the Receivables collectively together with any Investment Earnings and any
other funds received with respect to the Trust Estate.
“Commission” means the U.S. Securities and Exchange Commission, and its
successors.
“Concentration Limits” shall be deemed exceeded if any of the following is true
on any date of determination (unless otherwise specified below, “weighted
average” refers to an average weighted by Outstanding Receivables Balance):
(i) the aggregate Outstanding Receivables Balance of all Re-Written Receivables
and Re-Aged Receivables that are Eligible Receivables exceeds 5.0% of the
aggregate Outstanding Receivables Balance of all Eligible Receivables;
(ii) the weighted average fixed interest rate of all Eligible Receivables is
less than 28.0%;
5



--------------------------------------------------------------------------------



(iii) the weighted average term to maturity of all Eligible Receivables exceeds
forty-one (41) months;
(iv) the weighted average credit score of the related Obligors of all Eligible
Receivables (excluding any Eligible Receivables the Obligor of which has no (or
a zero) credit score) is less than: (x) ADS Score: 700, (y) PF Score: 640 and
(z) VantageScore: 600;
(v) the aggregate Outstanding Receivables Balance of all Eligible Receivables
the Obligors of which have credit scores within the following credit score
bucket: ADS Score: less than or equal to 560 (the “ADS Score Threshold”),
exceeds 5.0% of the aggregate Outstanding Receivables Balance of all Eligible
Receivables;
(vi) the aggregate Outstanding Receivables Balance of all Eligible Receivables
the Obligors of which have credit scores within the following credit score
bucket: PF Score: less than or equal to 500 (the “PF Score Threshold”), exceeds
5.0% of the aggregate Outstanding Receivables Balance of all Eligible
Receivables;
(vii) the aggregate Outstanding Receivables Balance of all Eligible Receivables
the Obligors of which have credit scores within the following credit score
bucket: VantageScore: less than or equal to 520 (the “VantageScore Threshold”),
exceeds 5.0% of the aggregate Outstanding Receivables Balance of all Eligible
Receivables;
(viii) the sum (with duplication) of (x) the aggregate Outstanding Receivables
Balance of all Eligible Receivables the Obligors of which do not exceed the ADS
Score Threshold, plus (y) the aggregate Outstanding Receivables Balance of all
Eligible Receivables the Obligors of which do not exceed the PF Score Threshold,
plus (z) the aggregate Outstanding Receivables Balance of all Eligible
Receivables the Obligors of which do not exceed the VantageScore Threshold,
exceeds 9.75% of the aggregate Outstanding Receivables Balance of all Eligible
Receivables;
(ix) the aggregate Outstanding Receivables Balance of all Eligible Receivables
with Original Receivables Balances of less than $800 exceeds 10.0% of the
Outstanding Receivables Balance of all Eligible Receivables;
(x) the aggregate Outstanding Receivables Balance of all Eligible Receivables
with Original Receivables Balances of greater than $6,000 is less than 20.0% of
the Outstanding Receivables Balance of all Eligible Receivables;
(xi)  the aggregate Outstanding Receivables Balance of all Eligible Receivables
that are not Renewal Receivables exceeds 40.0% of the Outstanding Receivables
Balance of all Eligible Receivables;
(xii)  the aggregate Outstanding Receivables Balance of all Eligible Receivables
that have an annual percentage rate greater than or equal to 60.0% exceeds 5% of
the aggregate Outstanding Receivables Balance of all Eligible Receivables;
6



--------------------------------------------------------------------------------



(xiii) the aggregate Outstanding Receivables Balance of all Eligible Receivables
the Obligors of which do not reside in Arizona, California, Florida, Illinois,
Nevada, Texas or Utah at the time of loan originations exceeds 55.0% of the
aggregate Outstanding Receivables Balance of all Eligible Receivables;
(xiv) the aggregate Outstanding Receivables Balance of all Eligible Receivables
that are On-line Receivables exceeds 4.0% of the aggregate Outstanding
Receivables Balance of all Eligible Receivables; or
(xv) the aggregate Outstanding Receivables Balance of all Deferment Receivables
that are Eligible Receivables and have received a payment deferment during the
Monthly Period preceding such date of determination exceeds 1.0% of the
aggregate Outstanding Receivable Balance of all Eligible Receivables; or
(xvi) the aggregate Outstanding Receivables Balance of all Active Emergency
Hardship Deferment Receivables that are Eligible Receivables exceeds (a) at any
time prior to March 31, 2021, 15.0%, or (b) at any time on or after March 31,
2021, 5.0%, of the aggregate Outstanding Receivable Balance of all Eligible
Receivables at such time.
“Consolidated Parent” means initially, Oportun Financial Corporation (f/k/a
Progreso Financiero Holdings, Inc.), a Delaware corporation, and any successor
to Oportun Financial Corporation as the indirect or direct parent of Oportun,
the financial statements of which are for financial reporting purposes
consolidated with Oportun in accordance with GAAP, or if there is none, then
Oportun.
“Contract” means any promissory note or other loan documentation originally
entered into (i) between the Seller and an Obligor in connection with consumer
loans made by the Seller to such Obligor in the ordinary course of its business
or (ii) between the Nevada Originator and an Obligor in connection with consumer
loans made by the Nevada Originator to such Obligor in the ordinary course of
its business and subsequently acquired by the Seller.
“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Agreement” means the Deposit Account Control Agreement, dated as of
June 28, 2013, among the initial Servicer, Deutsche Bank Trust Company Americas,
as collateral trustee, Oportun and Bank of America, N.A., as supplemented by the
Notice of Assignment, dated as of December 7, 2018, among Bank of America, N.A.,
Deutsche Bank Trust Company Americas, as outgoing collateral trustee, and the
Collateral Trustee, and as the same may be further amended or supplemented from
time to time.
“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of
7



--------------------------------------------------------------------------------



the execution of this Base Indenture is located at 1100 North Market Street, 3rd
Floor, Wilmington, Delaware 19890, Attention: Corporate Trust Administration –
Oportun V Funding.
“Coverage Test” has the meaning specified in Section 5.4(c).
“Credit and Collection Policies” means the Seller’s and the Servicer’s credit
and collection policy or policies relating to Contracts and Receivables and
referred to in Exhibit C to the Servicing Agreement, as the same is amended,
supplemented or otherwise modified and in effect from time to time in accordance
with Section 2.12(c) of the Servicing Agreement; provided, however, if the
Servicer is any Person other than the initial Servicer, “Credit and Collection
Policies” shall refer to the collection policies of such Servicer as they relate
to receivables of a similar nature to the Receivables.
“Cut-Off Date” shall have the meaning set forth in the Series Supplement.
“Decrease” shall have the meaning set forth in the applicable Series Supplement.
“Deemed Collections” means in connection with any Receivable, all amounts
payable (without duplication) with respect to such Receivable, by (i) the Seller
pursuant to Section 2.4 of the Purchase Agreement, and/or (ii) the initial
Servicer pursuant to Section 2.02(f) or Section 2.08 of the Servicing Agreement.
“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default, a Servicer Default or a Rapid Amortization
Event.
“Defaulted Receivable” means a Receivable (i) as to which any scheduled payment,
or part thereof, remains unpaid for 120 days or more past the due date for such
payment determined by reference to the contractual payment terms, as amended, of
such Receivable, (ii) the Obligor thereon has died or is suffering or has
suffered an Event of Bankruptcy or (iii) which (a) consistent with the Credit
and Collection Policies, would be written off the Issuer’s, the Seller’s, the
Nevada Originator’s or the Servicer’s books as uncollectible or (b) has been
charged off or otherwise written off the Issuer’s, the Seller’s, the Nevada
Originator’s or the Servicer’s books as uncollectible.
“Deferment Receivable” means any Receivable that has had one or more payments
deferred and added at the end of the loan payment schedule in accordance with
the Credit and Collection Policy, provided however, that Deferment Receivable
shall not include any Active Emergency Hardship Deferment Receivable where a
payment has been deferred in connection with a federally designated disaster in
accordance with the Credit and Collection Policy. For the avoidance of doubt, a
Deferment Receivable is not a Re-Aged Receivable.
“Definitive Notes” has the meaning specified in Section 2.16(f).
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
8



--------------------------------------------------------------------------------



“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which all or any part of a scheduled payment remains unpaid for thirty
(30) days or more from the due date for such payment.
“Depositary Bank” has the meaning specified in Section 5.3(f) and shall, as of
the Trustee Replacement Date, be Wilmington Trust, National Association.
“Determination Date” means, unless otherwise specified in the related Series
Supplement, the third Business Day prior to each Payment Date.
“Dollars” and the symbol “$” mean the lawful currency of the United States.
“Eligible Receivable” means each Receivable:
(a) that was originated by the Seller or the Nevada Originator, as applicable,
in compliance with all applicable Requirements of Law (including without
limitation all Laws relating to truth in lending, fair credit billing, fair
credit reporting, fair debt collection practices, privacy and any applicable
usury laws) and which, along with the related Contract, complies with all
applicable Requirements of Law (other than non-compliance that has no adverse
effect on the obligations of the Obligor and creates no financial liability or
other loss, cost or expense for the Issuer and does not have any other Material
Adverse Effect);
(b) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with, any Governmental Authority required
to be obtained, effected or given by the Seller or the Nevada Originator in
connection with the creation or the execution, delivery and performance of such
Receivable, or by the Issuer in connection with its ownership of, or the
administration or servicing of, such Receivable and the related Contract have
been duly obtained, effected or given and are in full force and effect
(including with respect to the Issuer, without limitation, the Texas License and
the Illinois License, in each case if applicable to such Receivable) (other than
non-compliance that has no adverse effect on the obligations of the Obligor and
creates no financial liability or other loss, cost or expense for the Issuer and
does not have any other Material Adverse Effect);
(c) as to which, at the time of the sale of such Receivable (x) to the Issuer,
the Seller was the sole owner thereof and had good and marketable title thereto
free and clear of all Liens and (y) if applicable, to the Seller by the Nevada
Originator, the Nevada Originator was the sole owner thereof and had good and
marketable title thereto free and clear of all Liens;
9



--------------------------------------------------------------------------------



(d) that is, and the related Contract of which is, the legal, valid and binding
payment obligation of the Obligor thereof enforceable against such Obligor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, receivership, conservatorship or other Laws now or hereafter in
effect, affecting the rights of creditors generally and except as such
enforcement may be limited by general principles of equity (whether considered
in a proceeding at law or in equity), and is not subject to any right of
rescission, setoff, counterclaim or defense (including the defense of usury) or
to any repurchase obligation or return right;
(e) that constitutes a “general intangible”, “instrument” or “account,” in each
case under and as defined in Article 9 of the UCC of all applicable
jurisdictions;
(f) that was established in accordance with the Credit and Collection Policies
in the regular and ordinary course of the business of the Seller or the Nevada
Originator, as applicable;
(g) that is denominated and payable in Dollars, is only payable in the United
States of America and each Obligor in respect of which are residents of, and
have provided a billing address in, the United States of America;
(h) that is not a Delinquent Receivable;
(i) that has an original and remaining term to maturity of no more than
fifty-one (51) months;
(j) that has an Outstanding Receivables Balance equal to or less than (i) if
such Receivable is a Renewal Receivable, $11,250, or (ii) otherwise, $7,200;
(k) that has (x) a fixed interest rate that is greater than or equal to 15.0%
and (y) an annual percentage rate that does not exceed 66.9%;
(l) that is not evidenced by a judgment or has been reduced to judgment;
(m) that is not a Defaulted Receivable;
(n) that is not a revolving line of credit;
(o) the terms of which have not been modified or waived except as permitted
under the Credit and Collection Policies or the Transaction Documents;
(p) that has no Obligor thereon that is either (x) a Governmental Authority or
(y) a Person subject to Sanctions;
(q) that has no Obligor thereon that is the Obligor of a Defaulted Receivable;
(r) the assignment of which (x) to the Issuer does not contravene or conflict
with any Law or any contractual or other restriction, limitation or encumbrance,
and the
10



--------------------------------------------------------------------------------



sale or assignment of which does not require the consent of the Obligor thereof
and (y) if applicable, to the Seller from the Nevada Originator does not
contravene or conflict with any Law or any contractual or other restriction,
limitation or encumbrance, and the sale or assignment of which does not require
the consent of the Obligor thereof;
(s) the related Contract provides for repayment in full of the principal balance
thereof in equal installments not less frequently than monthly;
(t) the proceeds of the related Contract are fully disbursed, there is no
requirement for future advances under such Contract and neither the Seller nor
the Nevada Originator has any further obligations under such Contract;
(u) as to which (1) the Sub-Custodian is in possession of a full and complete
Receivable File in physical or electronic format within a reasonable time
following the date that such Receivable File was transferred to the Issuer
pursuant to the Purchase Agreement and (2) prior to delivery to the
Sub-Custodian, the Custodian is in possession of a full and complete Receivable
File in physical or electronic format;
(v) that represents the undisputed, bona fide transaction created by the lending
of money by the Seller or the Nevada Originator, as applicable, in the ordinary
course of business and completed in accordance with the terms and provision
contained in the related Contract;
(w) as to which a Concentration Limit would not be exceeded at the time of the
sale, transfer or assignment of such Receivable to the Issuer or, in connection
with Re-Written Receivables involving the modification of a Receivable, at the
time of such modification;
(x) as to which the related Obligor has not brought any claim, litigation or
action against the Seller, the Servicer, the Nevada Originator or any Affiliate
thereof with respect to such Receivable or the related Contract;
(y) with respect to which none of the Seller, the Nevada Originator or the
Issuer is maintaining a specific and separate reserve for credit losses on such
Receivable (other than any general reserve that is maintained by any such Person
in accordance with its policies in accordance with GAAP);
(z) that if originated by the Nevada Originator, the Obligor in respect of which
is a resident of, and has provided the Servicer a billing address in, the State
of Nevada; and
(aa) that is not an Access Loan Receivable unless each Noteholder has consented
in writing to the purchase by the Issuer of Access Loan Receivables; and
(bb) that is not and has not previously been an Active Emergency Hardship
Deferment Receivable with respect to which (i) more than three (3) monthly
payments
11



--------------------------------------------------------------------------------



have been deferred (if on a monthly payment schedule) or more than six (6)
semi-monthly or bi-weekly payments have been deferred (if on a semi-monthly or
bi-weekly payment schedule) during any 12 month period or (ii) more than six (6)
monthly payments have been deferred (if on a monthly payment schedule) or more
than twelve (12) semi-monthly or bi-weekly payments have been deferred (if on a
semi-monthly or bi-weekly payment schedule) during the life of the related
Receivable.
“Emergency” means a local or wide-spread emergency declared by local, state or
federal government, owing to, without limitation, a natural disaster, a
government shutdown or a pandemic.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Person, (i) any corporation which
is a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as such Person; (ii) any trade or business (whether
or not incorporated) under common control (within the meaning of Section 414(c)
of the Code) with such Person; or (iii) any member of the same affiliated
service group (within the meaning of Section 414(m) of the Code) as such Person.
“ERISA Event” means any of the following: (i) the failure to satisfy the minimum
funding standard under Section 302 of ERISA or Section 412 of the Code with
respect to any Pension Plan; (ii) the filing by the Pension Benefit Guaranty
Corporation or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or Pension Plans or an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or
grounds to appoint a trustee to administer any Pension Plan; (iii) the complete
withdrawal or partial withdrawal by any Person or any of its ERISA Affiliates
from any Multiemployer Plan; (iv) any “reportable event” as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Pension
Plan (other than an event for which the 30-day notice period is waived), (v) the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the termination of any
Pension Plan (vi) the receipt by the Issuer, the Seller, the initial Servicer,
or any ERISA Affiliate of any notice concerning a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (vii) the imposition of any
liability under Title IV of ERISA, other than for Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon
any Person or any of its ERISA Affiliates with respect to a Pension Plan or
Multiemployer Plan.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:
(a) a Proceeding shall be commenced, without the application or consent of such
Person, before any Governmental Authority, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
adjustment of debts of such Person, the
12



--------------------------------------------------------------------------------



appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any Law relating
to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, and in the case of any Person, such Proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty (60)
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy Laws or other
similar Laws now or hereafter in effect; or
(b) such Person shall (i) consent to the institution of (except as described in
the proviso to clause (a) above) any Proceeding or petition described in clause
(a) of this definition, or (ii) commence a voluntary Proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar Law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.
“Event of Default” has the meaning specified in Section 10.1.
“Exit Fee” has the meaning specified in Section 2.16(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FATCA” means the Foreign Account Tax Compliance Act provisions, sections 1471
through to 1474 of the Code (including any regulations or official
interpretations issued with respect thereof or agreements thereunder and any
amended or successor provisions).
“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.
“FDIC” means the Federal Deposit Insurance Corporation.
“Fee Letter” shall have the meaning set forth in the Series Supplement.
“Field Collections” has the meaning specified in the Servicing Agreement.
“Finance Charges” means any finance, interest, late, servicing or similar
charges or fees owing by an Obligor pursuant to the Contracts plus all
Recoveries.
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.
“Fitch” means Fitch, Inc.
13



--------------------------------------------------------------------------------



“GAAP” means those principles of accounting set forth in pronouncements of the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or which have other substantial authoritative support and are
applicable in the circumstances as of the date of a report , as such principles
are from time to time supplemented and amended, and with respect to
determinations or calculations to be made by a Person other than a successor
Servicer, applied on a basis consistent with the most recent audited financial
statements of Consolidated Parent before the Closing Date.
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
“Grant” means the Issuer’s grant of a Lien on the Trust Estate as set forth in
the Granting Clause of this Base Indenture.
“Holder” means the Person in whose name a Note is registered in the Note
Register or such other Person deemed to be a “Holder” in any related Series
Supplement.
“Illinois License” a license issued by the Illinois Department of Financial &
Professional Regulation to own consumer loans made to Illinois residents.
“In-Store Payments” has the meaning specified in the Servicing Agreement.
“Indebtedness” means, with respect to any Person, such Person’s (i) obligations
for borrowed money, (ii) obligations representing the deferred purchase price of
property other than accounts payable arising in the ordinary course of such
Person’s business on terms customary in the trade, (iii) obligations, whether or
not assumed, secured by Liens on or payable out of the proceeds or production
from, property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
Capitalized Lease obligations and (vi) obligations of another Person of a type
described in clauses (i) through (v) above, for which such Person is obligated
pursuant to a guaranty, put or similar arrangement.
“Indenture” means the Base Indenture, together with all Series Supplements, as
the same maybe amended, restated, modified or supplemented from time to time.
“Indenture Termination Date” has the meaning specified in Section 12.1.
“Independent” means, when used with respect to any specified Person, that such
Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the initial Servicer, the Seller and any Affiliate of any of the
foregoing Persons, (b) does not have any direct financial interest or any
material indirect financial interest in the Issuer, any such other obligor, the
initial Servicer, the Seller or any Affiliate of any of the foregoing Persons
and (c) is not connected with the Issuer, any such other obligor, the initial
Servicer, the Seller or any
14



--------------------------------------------------------------------------------



Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.
“Independent Certificate” means a certificate or opinion to be delivered to the
Trustee under the circumstances described in, and otherwise complying with, the
applicable requirements of Section 15.1, prepared by an Independent appraiser or
other expert appointed by an Issuer Order and approved by the Trustee in the
exercise of reasonable care, and such opinion or certificate shall state that
the signer has read the definition of “Independent” in this Indenture and that
the signer is Independent within the meaning thereof.
“Independent Director” has the meaning specified in Section 8.2(p).
“Intercreditor Agreement” means the Nineteenth Amended and Restated
Intercreditor Agreement, substantially in the form of Exhibit D hereto, as such
agreement may be amended, modified, waived, supplemented or restated from time
to time.
“Interest Period” means, with respect to any Series of Notes, the period
specified in the applicable Series Supplement.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Earnings” means all interest and earnings (net of losses and
investment expenses) accrued on funds on deposit in the Trust Accounts.
“Issuer” has the meaning specified in the preamble of this Base Indenture.
“Issuer Distributions” has the meaning specified in Section 5.4(c).
“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Responsible Officers and delivered to
the Trustee.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
“Legal Final Payment Date” is defined, with respect to any Series of Notes, in
the applicable Series Supplement.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever or any filed financing statement or
other notice of any of the foregoing (whether or not a lien or other encumbrance
is created or exists at the time of the filing) (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the UCC or comparable
Law of any jurisdiction).
15



--------------------------------------------------------------------------------



“Loan Loss Reserve Amount” means, on any date of determination, the product of
(i) the Outstanding Receivables Balance of all Eligible Receivables at such
time, times (ii) 12.0%, times (iii) a fraction, expressed as a percentage, (a)
the numerator of which is equal to the number of days remaining in the current
Monthly Period and (b) the denominator of which is equal to 360.
“Material Adverse Effect” means any event or condition which would have a
material adverse effect on (i) the collectability of any material portion of the
Receivables, (ii) the condition (financial or otherwise), businesses or
properties of the Issuer, the Servicer, the Nevada Originator or the Seller,
(iii) the ability of the Issuer, the Nevada Originator or the Seller to perform
its respective obligations under the Transaction Documents or the ability of the
Servicer to perform its obligations under the Servicer Transaction Documents or
(iv) the interests of the Trustee or any Secured Party in the Trust Estate or
under the Transaction Documents.
“Membership Interest” means an equity interest in the Issuer.
“Monthly Period” means, unless otherwise defined in any Series Supplement, the
period from and including the first day of a calendar month to and including the
last day of a calendar month; provided, however, that the first Monthly Period
shall be the period from and including the Closing Date to and including August
31, 2015.
“Monthly Servicer Report” means a report substantially in the form attached as
Exhibit A-1 to the Servicing Agreement or in such other form as shall be agreed
between the Servicer (with prior consent of the Back-Up Servicer and the
Required Noteholders) and the Trustee; provided, however, that no such other
agreed form shall serve to exclude information expressly required by this Base
Indenture or any Series Supplement.
“Monthly Statement” means, with respect to any Series of Notes, a statement
substantially in the form attached in the relevant Series Supplement, with such
changes as the Servicer (with prior consent of the Back-Up Servicer and the
Required Noteholders) may determine to be necessary or desirable; provided,
however, that no such change shall serve to exclude information expressly
required by this Base Indenture or any Series Supplement.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA with respect to which the Seller, the Issuer, the Servicer
or any of their respective ERISA Affiliates is making, is obligated to make, or
has made or been obligated to make, contributions.
“Net Third Party Purchase Price” has the meaning specified in Section 2.02(k) of
the Servicing Agreement.
“Nevada Originator” means Oportun, LLC, a limited liability company established
under the laws of Delaware.
16



--------------------------------------------------------------------------------



“Note Principal” means the principal payable in respect of the Notes of any
Series pursuant to Article 5.
“Note Purchase Agreement” has, with respect to any Series of Notes, the meaning
stated in the related Series Supplement.
“Note Rate” means, with respect to any Series of Notes (or, for any Series with
more than one Class, for each Class of such Series), the annual rate at which
interest accrues on the Notes of such Series of Notes (or formula on the basis
of which such rate shall be determined) as stated in the applicable Series
Supplement, if any.
“Note Register” has the meaning specified in Section 2.6(a).
“Noteholders” means the Holders of the Notes.
“Notes” means any one of the variable funding notes issued by the Issuer,
executed and authenticated by the Trustee substantially in the form of the note
attached to the related Series Supplement or such other obligations of the
Issuer deemed to be a “Note” in any related Series Supplement.
“Notice Person” means, with respect to any Series of Notes, the Person
identified as such in the applicable Series Supplement.
“Obligor” means, with respect to any Receivable, the Person or Persons obligated
to make payments with respect to such Receivable, including any guarantor
thereof.
“Officer’s Certificate” means a certificate signed by any Responsible Officer of
the Person providing the certificate.
“On-Line Receivable” has the meaning specified in the Purchase Agreement.
“Opinion of Counsel” means one or more written opinions of counsel to the
Issuer, the Seller or the Servicer who (except in the case of opinions regarding
matters of organizational standing, power and authority, conflict with
organizational documents, conflict with agreements other than Transaction
Documents, qualification to do business, licensure and litigation or other
Proceedings) shall be external counsel, satisfactory to the Trustee, which
opinions shall comply with any applicable requirements of Section 15.1 and TIA
Section 314, if applicable, and shall be in form and substance satisfactory to
the Trustee, and shall be addressed to the Trustee. An Opinion of Counsel may,
to the extent same is based on any factual matter, rely on an Officer’s
Certificate of the Issuer as to the truth of such factual matter.
“Oportun” means Oportun, Inc. (f/k/a Progress Financial Corporation), a Delaware
corporation.
“Original Receivables Balance” means, with respect to any Receivable, an amount
equal to the original principal balance of such Receivable at origination.
17



--------------------------------------------------------------------------------



“Outstanding Receivables Balance” means, as of any date with respect to any
Receivable, an amount equal to the outstanding principal balance for such
Receivable; provided, however, that if not otherwise specified, the term
“Outstanding Receivables Balance” shall refer to the Outstanding Receivables
Balance of all Receivables collectively.
“Overcollateralization Test” has the meaning specified in Section 5.4(c).
“Parent” means Oportun Financial Corporation (f/k/a Progreso Financiero
Holdings, Inc.).
“Paying Agent” means any paying agent appointed pursuant to Section 2.7 and
shall initially be the Trustee.
“Payment Date” means, with respect to each Series, the dates specified in the
related Series Supplement.
“Pension Plan” means an “employee pension benefit plan” as described in Section
3(2) of ERISA (excluding a Multiemployer Plan) that is subject to Title IV of
ERISA or Section 302 of ERISA or 412 of the Code, and in respect of which the
Issuer, the Seller, the initial Servicer or any ERISA Affiliate thereof is, or
at any time during the immediately preceding six (6) years was, an “employer” as
defined in Section 3(5) of ERISA, or with respect to which the Issuer, the
Seller, the initial Servicer or any of their respective ERISA Affiliates has any
liability, contingent or otherwise.
“Perfection Representations” means the representations, warranties and covenants
set forth in Schedule 1 attached hereto.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, between Oportun and the Trustee, as such agreement may be amended,
supplemented or otherwise modified and in effect from time to time.
“Permissible Uses” means the use of funds by the Issuer to (a) pay the Seller
for Subsequently Purchased Receivables that are Eligible Receivables, (b) solely
in connection with Issuer Distributions pursuant to Section 5.4(c) and subject
to the limitations therein, make distributions to the Issuer, or (c) pay amounts
payable to Noteholders in connection with a Decrease.
“Permitted Encumbrance” means (a) with respect to the Issuer, any item described
in clause (i), (iv) or (vi) of the following, and (b) with respect to the
Seller, any item described in clauses (i) through (vi) of the following:
(i) Liens for taxes and assessments that are not yet due and payable or that are
being contested in good faith and for which reserves have been established, if
required in accordance with GAAP;
(ii) Liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which the
18



--------------------------------------------------------------------------------



Seller shall at any time in good faith be prosecuting an appeal or proceeding
for a review and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;
(iii) Liens incidental to the conduct of business or the ownership of properties
and assets (including mechanics’, carriers’, repairers’, warehousemen’s and
statutory landlords’ liens and liens to secure the performance of leases) and
Liens to secure statutory obligations, surety or appeal bonds or other Liens of
like general nature incurred in the ordinary course of business and not in
connection with the borrowing of money, provided in each case, the obligation
secured is not overdue, or, if overdue, is being contested in good faith by
appropriate actions or Proceedings and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with GAAP;
(iv) Liens in favor of the Trustee, or otherwise created by the Issuer, the
Seller or the Trustee pursuant to the Transaction Documents, and the interests
of mortgagees and loss payees under the terms of any Contract;
(v) Liens that, in the aggregate do not exceed $250,000 (such amount not to
include Permitted Encumbrances under clauses (i) through (iv) or (vi)) and
which, individually or in the aggregate, do not materially interfere with the
rights under the Transaction Documents of the Trustee or any Noteholder in any
of the Receivables; and
(vi) any Lien created in favor of the Issuer or the Seller in connection with
the purchase of any Receivables by the Issuer or the Seller and covering such
Receivables, the related Contracts with respect to which are sold by the Seller
to the Issuer pursuant to the Purchase Agreement.
“Permitted Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form and that
evidence:
(a) direct obligations of, and obligations fully guaranteed as to the full and
timely payment by, the United States;
(b) demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the Laws of the United States or
any state thereof or the District of Columbia (or any domestic branch of a
foreign bank) and subject to supervision and examination by federal or state
banking or depository institution authorities (including depository receipts
issued by any such institution or trust company as custodian with respect to any
obligation referred to in clause (a) above or a portion of such obligation for
the benefit of the holders of such depository receipts); provided that at the
time of the investment or contractual commitment to invest therein (which shall
be deemed to be made again each time funds are reinvested following each Payment
Date), the commercial paper or other short-term senior unsecured debt
obligations (other than such obligations the rating of which is based on the
credit of a person other than such depository institution or trust company) of
such depository institution
19



--------------------------------------------------------------------------------



or trust company shall have a credit rating from any Rating Agency in the
highest investment category granted thereby;
(c) commercial paper (having maturities of not more than 30 days) of any
corporation incorporated under the laws of the United States or any State
thereof having, at the time of the investment or contractual commitment to
invest therein, a rating from Fitch of “F2” or the equivalent thereof from
Moody’s or Standard & Poor’s; or
(d) only to the extent permitted by Rule 3a-7 under the Investment Company Act,
investments in money market funds having a rating from Fitch of “AA” or, to the
extent not rated by Fitch, rated in the highest rating category by Moody’s,
Standard & Poor’s or another nationally recognized statistical rating agency;
provided, however, that no such instrument will be a Permitted Investment if
such instrument evidences either (i) a right to receive only interest payments
with respect to the obligations underlying such instrument, or (ii) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations. Permitted Investments may be
purchased by or through the Trustee or any of its Affiliates.
“Permitted Takeout” has the meaning specified in Section 2.16.
“Permitted Takeout Release” means an agreement in substantially the form of
Exhibit C and entered into in connection with a Permitted Takeout.
“Person” means any corporation, limited liability company, natural person, firm,
joint venture, partnership, trust, unincorporated organization, enterprise,
government or any department or agency of any government.
“PF Score” means the credit score for an Obligor referred to as the “PF Score”
determined by the Seller in accordance with its proprietary scoring method.
“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
“Purchase Agreement” means the Purchase and Sale Agreement, dated as of the
Closing Date, between the Seller and the Issuer, as such agreement may be
amended, supplemented or otherwise modified and in effect from time to time.
“Purchase Date” has the meaning specified in the Purchase Agreement.
“Purchase Price” has the meaning specified in Section 2.16(d).
“Purchase Report” has the meaning specified in the Purchase Agreement.
“Qualified Institution” means a depository institution or trust company:
20



--------------------------------------------------------------------------------



(a) whose commercial paper, short-term unsecured debt obligations or other
short-term deposits have a rating commonly regarded as “investment grade” by at
least one Rating Agency, if the deposits are to be held in the account for 30
days or less, or
(b) whose long-term unsecured debt obligations have a rating commonly regarded
as “investment grade” by at least one Rating Agency, if the deposits are to be
held in the account more than 30 days.
“Rapid Amortization Event” has the meaning specified in the related Series
Supplement.
“Rating Agency” means any nationally recognized statistical rating organization.
“Re-Aged Receivable” means any Receivable, the contractual delinquency of which
has been modified by the Servicer in accordance with the Credit and Collection
Policy without changing the original periodic payment amounts of such
Receivable. For the avoidance of doubt, neither a Deferment Receivable nor an
Active Emergency Hardship Deferment Receivable is a Re-Aged Receivable.
“Re-Written Receivable” means (i) any Receivable which replaces an existing
Receivable due and (ii) any Receivable which is modified using criteria
consistent with the re-write provisions of the Credit and Collection Policies,
and in either case, which does not involve the receipt of any new funds by such
Obligor.
“Receivable” means the indebtedness of any Obligor under a Contract that is
listed on the Receivables Schedule or identified on a Purchase Report, whether
constituting an account, chattel paper, an instrument, a general intangible,
payment intangible, promissory note or otherwise, and shall include (i) the
right to payment of such indebtedness and any interest or finance charges and
other obligations of such Obligor with respect thereto (including, without
limitation, the principal amount of such indebtedness, periodic finance charges,
late fees and returned check fees), and (ii) all proceeds of, and payments or
Collections on, under or in respect of any of the foregoing. Notwithstanding the
foregoing, upon release from the Trust Estate pursuant to Section 2.14 or
Section 2.16 of a Removed Receivable or a Takeout Receivable, as applicable,
such Receivable shall no longer constitute a Receivable. If a Contract is
refinanced, the original Receivable shall be deemed collected and cease to be a
Receivable for purposes of the Transaction Documents upon payment in accordance
with Section 2.5 of the Purchase Agreement with respect thereto.
“Receivable File” has the meaning specified in the Purchase Agreement.
“Receivables Schedule” has the meaning specified in the Purchase Agreement.
“Record Date” means, with respect to any Payment Date, the last Business Day of
the preceding Monthly Period.
“Records” means all Contracts and other documents, books, records and other
information in physical or electronic format (including, without limitation,
computer programs,
21



--------------------------------------------------------------------------------



tapes, disks, punch cards, data processing software and related property and
rights) maintained with respect to Receivables and the related Obligors.
“Recoveries” means, with respect to any period, all Collections (net of
expenses) received during such period in respect of a Receivable after it became
a Defaulted Receivable.
“Redemption Date” means the Payment Date specified by the initial Servicer or
the Issuer pursuant to Section 14.1.
“Redemption Price” has the meaning specified in the Series Supplement for the
redemption of the Notes.
“Registered Notes” has the meaning specified in Section 2.1.
“Related Rights” has the meaning stated in the Purchase Agreement.
“Related Security” means, with respect to any Receivable, all guaranties,
indemnities, insurance and other agreements (including the related Receivable
File) or arrangement and other collateral of whatever character from time to
time supporting or securing payment of such Receivable or otherwise relating to
such Receivable.
“Removed Receivables” means any Receivable which is purchased or repurchased (i)
by the initial Servicer (or its Affiliate) pursuant to Section 2.02(k) of the
Servicing Agreement, (ii) by the initial Servicer pursuant to the last paragraph
of Section 2.08 of the Servicing Agreement, (iii) by the Seller pursuant to the
terms of the Purchase Agreement or (iv) by any other Person pursuant to Section
5.8 of the Indenture.
“Renewal Receivable” means a Receivable that satisfies the following conditions:
(i) the Obligor was previously an obligor on another receivable originated by
the Seller or the Nevada Originator, as applicable (the “Prior Receivable”), and
(ii) the Obligor paid the Prior Receivable in cash in full or by net funding the
Renewal Receivable proceeds (whether pursuant to the Seller’s or the Nevada
Originator’s “Good Customer” program or otherwise) and such payment in full or
net funding was not made in connection with the conversion of such Prior
Receivable into a Re-Aged Receivable or a Re-Written Receivable.
“Repurchase Event” has the meaning specified in the Purchase Agreement.
“Required Monthly Payments” means, on any date of determination, (I) if such
date of determination in any month is prior to the Payment Date occurring in
such month, the sum of (a) the aggregate amount reasonably estimated by the
Issuer in good faith to be distributable on the next Payment Date under clauses
(i)-(iv) of Section 5.15 of the related Series Supplement, plus (b) the
aggregate amount reasonably estimated by the Issuer in good faith to be
distributable on the second following Payment Date under clauses (i)-(iii) of
Section 5.15 of the related Series Supplement that either (i) has accrued on or
prior to such date of determination or (ii) will accrue during the fourteen day
period beginning on (but excluding) such date of determination, plus (c) the
aggregate amount reasonably estimated by the Issuer in good faith to
22



--------------------------------------------------------------------------------



be distributable on the second following Payment Date under clause (iv) of
Section 5.15 of the related Series Supplement and (II) if such date of
determination in any month is on or after the Payment Date occurring in such
month, the sum of (a) the aggregate amount reasonably estimated by the Issuer in
good faith to be distributable on the following Payment Date under clauses
(i)-(iii) of Section 5.15 of the related Series Supplement that either (i) has
accrued on or prior to such date of determination or (ii) will accrue during the
period beginning on (but excluding) such date of determination and ending on the
earlier of (x) the last day of the current Monthly Period and (y) the date
occurring fourteen days following such date of determination, plus (b) the
aggregate amount reasonably estimated by the Issuer in good faith to be
distributable on the following Payment Date under clause (iv) of Section 5.15 of
the related Series Supplement, plus (c) if such date of determination is a
Payment Date, the aggregate amount distributable on such Payment Date under
clauses (i)-(iv) of Section 5.15 of the related Series Supplement; provided,
however, that in estimating such amount, (i) the Issuer shall assume that the
Class A Note Rate as of such date of determination shall continue unchanged
thereafter, (ii) the Issuer shall take into account any Increases anticipated to
occur during the remainder of the current Monthly Period, (iii) for purposes of
calculating the Servicing Fee, the Issuer shall assume that the Outstanding
Receivables Balance of Eligible Receivables shall continue unchanged thereafter
until the next anticipated Increase and then shall be adjusted upward to reflect
each such anticipated Increase and (iv) for purposes of calculating the amounts
distributable under clause (iv) of Section 5.15 of the related Series
Supplement, the Issuer shall calculate the greater of (A) the amount reasonably
estimated by the Issuer in good faith to be distributable thereunder on the
applicable Payment Date and (B) the Borrowing Base Shortfall (as defined in the
related Series Supplement) on such date of determination (or solely with respect
to clause (I)(a) above, the end of the prior Monthly Period).
“Required Noteholders” has, with respect to any Series of Notes, the meaning
stated in the related Series Supplement.
“Required Overcollateralization Amount” has the meaning specified in the related
Series Supplement.
“Requirements of Law” means, as to any Person, the organizational documents of
such Person and any Law applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means (i) with respect to any Person, the member, the
Chairman, the President, the Controller, any Vice President, the Secretary, the
Treasurer, or any other officer of such Person or of a direct or indirect
managing member of such Person, who customarily performs functions similar to
those performed by any of the above-designated officers and also, with respect
to a particular matter any other officer to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject and
(ii) with respect to the Trustee, in any of its capacities hereunder, a Trust
Officer.
“Retained Notes” means any Notes, or interests therein, retained by the Issuer
or a Person that is considered the same Person as the Issuer for United States
federal income tax purposes.
23



--------------------------------------------------------------------------------



“Revolving Credit Agreement” has the meaning specified in the Purchase
Agreement.
“Revolving Period” means, with respect to any Series of Notes, the period
specified in the applicable Series Supplement.
“Rule 15Ga-1” has the meaning specified in Section 11.23(a).
“Rule 15Ga-1 Information” has the meaning specified in Section 11.23(a).
“Sale Agreement” means the Purchase and Sale Agreement, dated as of June 19,
2015, between the Nevada Originator and the Seller, as the same may be amended
or supplemented from time to time.
“Sanctions” means sanctions administered or enforced by the U.S. Government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.
“Secured Obligations” means (i) all principal and interest, at any time and from
time to time, owing by the Issuer on the Notes (including any Note held by the
Seller, the Servicer, the Parent or any Affiliate of any of the foregoing) and
(ii) all costs, fees, expenses, indemnity and other amounts owing or payable by,
or obligations of, the Issuer to any Person (other than any Affiliate of the
Issuer) under the Indenture or the other Transaction Documents.
“Secured Parties” has the meaning specified in the Granting Clause of this Base
Indenture.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Intermediary” has the meaning specified in Section 5.3(e) and shall,
as of the Trustee Replacement Date, be Wilmington Trust, National Association.
“Seller” means Oportun.
“Series of Notes” or “Series” means any Series of Notes issued and authenticated
pursuant to the Base Indenture and a related Series Supplement, which may
include within any Series multiple Classes of Notes, one or more of which may be
subordinated to another Class or Classes of Notes.
“Series Supplement” means a supplement to the Base Indenture complying with the
terms of Section 2.2 of this Base Indenture.
“Series Termination Date” means, with respect to any Series of Notes, the date
specified as such in the applicable Series Supplement.
24



--------------------------------------------------------------------------------



“Servicer” means initially PF Servicing, LLC and its permitted successors and
assigns and thereafter any Person appointed as successor pursuant to the
Servicing Agreement to service the Receivables.
“Servicer Default” has the meaning specified in Section 2.04 of the Servicing
Agreement.
“Servicer Transaction Documents” means collectively, the Base Indenture, any
Series Supplement, the Servicing Agreement, the Back-Up Servicing Agreement, the
Control Agreement (in respect of any successor Servicer, solely to the extent
such successor Servicer has become a “successor servicer” pursuant to the
Control Agreement) and the Intercreditor Agreement, as applicable.
“Servicing Agreement” means the Servicing Agreement, dated as of the Closing
Date, among the Issuer, the Servicer and the Trustee, as the same may be amended
or supplemented from time to time.
“Servicing Fee” means (A) for any Monthly Period during which PF Servicing, LLC
or any Affiliate acts as Servicer, an amount equal to the product of (i) 5.00%,
(ii) 1/12 and (iii) the average daily Outstanding Receivables Balance of all
Eligible Receivables for the prior Monthly Period (provided, that the Servicing
Fee for the first Payment Date shall be based upon the actual number of days in
the first Monthly Period) and (B) for any Monthly Period during which any other
successor Servicer acts as Servicer, the Servicing Fee shall be an amount equal
to (i) if SST acts as successor Servicer, the amount set forth pursuant to the
SST Fee Schedule as set forth in the Back-Up Servicing Agreement or (ii) if any
other successor Servicer acts as Servicer, the Servicing Fee shall be an amount
equal to the product of (a) the current market rate for servicing receivables
similar to the Receivables, (b) 1/12 and (c) the aggregate Outstanding
Receivables Balance of all Eligible Receivables as of the last day of the
immediately prior Monthly Period.
“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may from time to time be amended.
“Similar Law” means applicable Law that is substantially similar to Section 406
of ERISA or Section 4975 of the Code.
“SST” means Systems & Services Technologies, Inc.
“SST Fee Schedule” means Schedule I to the Back-Up Servicing Agreement.
“Standard & Poor’s” means Standard & Poor’s Rating Services, a Standard & Poor’s
Financial Services LLC business.
25



--------------------------------------------------------------------------------



“Sub-Custodian” means DataSafe, Inc. or any successor document storage company
selected in accordance with Section 2.02(a)(ii)(A) of the Servicing Agreement.
“Subsequently Purchased Receivables” has the meaning set forth in the Purchase
Agreement.
“Subsidiary” of a Person means any other Person more than 50% of the outstanding
voting interests of which shall at any time be owned or controlled, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or any similar business organization which is so owned or controlled.
“Supplement” means a supplement to this Base Indenture complying with the terms
of Article 13 of this Base Indenture.
“Takeout Assets” has the meaning specified in Section 2.16(a)(i).
“Takeout Date” has the meaning specified in Section 2.16(a)(ii).
“Takeout Notice” has the meaning specified in Section 2.16(a).
“Takeout Receivables” has the meaning specified in Section 2.16(a)(i).
“Takeout Transaction” means any securitization of the Trust Estate (or any
portion thereof) entered into by any Affiliate of the Issuer (other than the
Issuer or under the Transaction Documents), pursuant to which such Affiliate
sells or otherwise allocates an interest in all or any portion of the Trust
Estate owned by it to secure or provide for the payment of amounts owing by such
Affiliate in respect of securities (x) issued by such Affiliate and (y) backed
by the Trust Estate (or any portion thereof).
“Tax Information” means information and/or properly completed and signed tax
certifications and/or documentation sufficient to eliminate the imposition of or
to determine the amount of any withholding of tax, including FATCA Withholding
Tax.
“Tax Opinion” means with respect to any action or event, an Opinion of Counsel
to the effect that, for United States federal income tax purposes (x) in
connection with the initial issuance of a Series of Notes, if so specified in
the related Series Supplement, such Notes constitute debt and (y) (a) such
action or event will not adversely affect the tax characterization of Notes of
any outstanding Series or Class of Notes issued to investors as debt, (b) such
action or event will not cause any Secured Party to recognize gain or loss and
(c) such action or event will not cause the Issuer to be classified as an
association or publicly traded partnership, in each case, taxable as a
corporation.
“Term Indenture” means any Base Indenture and the Series Supplement to that Base
Indenture, entered into by and between any Affiliate of Oportun, as issuer, and
Wilmington Trust, National Association or any other Person, as trustee.
26



--------------------------------------------------------------------------------



“Texas License” means a license issued by the Texas Office of the Consumer
Credit Commissioner to own consumer loans with an interest rate in excess of 10%
made to Texas residents.
“Transaction Documents” means, collectively, this Base Indenture, the Series
Supplement, the Fee Letter, the Notes, the Servicing Agreement, the Back-Up
Servicing Agreement, the Purchase Agreement, the Sale Agreement, the Note
Purchase Agreement, the Performance Guaranty, the Intercreditor Agreement, the
Revolving Credit Agreement, the Control Agreement, any agreements of the Issuer
relating to the issuance or the purchase of any of the Notes and all other
agreements executed in connection with this Indenture.
“Transfer Agent and Registrar” has the meaning specified in Section 2.6 and
shall initially, and so long as Wilmington Trust, National Association is acting
as Trustee, be the Trustee.
“Transition Costs” means all reasonable costs and expenses incurred by the
Back-Up Servicer in connection with a transfer of servicing.
“Trust Account” has the meaning specified in the Granting Clause to this Base
Indenture, which accounts are under the sole dominion and control of the
Trustee.
“Trust Estate” has the meaning specified in the Granting Clause of this Base
Indenture.
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.
“Trust Officer” means any officer within the Corporate Trust Office (or any
successor group of the Trustee), including any Vice President, any Director, any
Managing Director, any Assistant Vice President or any other officer of the
Trustee customarily performing functions similar to those performed by any
individual who at the time shall be an above-designated officer and is directly
responsible for the day-to-day administration of the transactions contemplated
herein.
“Trustee” means, as of the Trustee Replacement Date, Wilmington Trust, National
Association, and its successors and any corporation resulting from or surviving
any consolidation or merger to which it or its successors may be a party and any
successor trustee appointed in accordance with the provisions of this Base
Indenture.
“Trustee, Back-Up Servicer and Successor Servicer Fees and Expenses” means, for
any Payment Date, (i) the amount of accrued and unpaid fees (including, without
limitation, the Servicing Fee of any successor Servicer), indemnity amounts and
reasonable out-of-pocket expenses (but, as to expenses and indemnity amounts
(other than amounts paid to the bank holding the Servicer Account (as defined in
the Servicing Agreement)), not in excess of (A) $100,000 per calendar year for
the Trustee (including in its capacity as Agent), the Collateral Trustee, the
Securities Intermediary and the Depositary Bank (or, if an Event of Default has
27



--------------------------------------------------------------------------------



occurred and is continuing, without limit) and (B) $50,000 per calendar year
(or, if an Event of Default has occurred and is continuing, without limit) for
the Back-Up Servicer and successor Servicer (including, without limitation, SST
as successor Servicer)) of the Trustee (including in its capacity as Agent), the
Collateral Trustee, the Securities Intermediary, the Depositary Bank, the
Back-Up Servicer and any successor Servicer (including, without limitation, SST
as successor Servicer) and (ii) the Transition Costs (but not in excess of
$100,000), if applicable.
“Trustee Replacement Date” means August 1, 2017.
“UCC” means, with respect to any jurisdiction, the Uniform Commercial Code as
the same may, from time to time, be enacted and in effect in such jurisdiction.
“U.S.” or “United States” means the United States of America and its
territories.
“VantageScore” means the credit score for an Obligor referred to as a
“VantageScore 3.0” calculated and reported by Experian plc.
“written” or “in writing” means any form of written communication, including,
without limitation, by means of e-mail, telex, telecopier device, telegraph or
cable.
Incorporation by Reference of Trust Indenture Act. Whenever this Indenture
refers to a provision of the TIA, the provision is incorporated by reference in
and made a part of this Indenture, except to the extent that the Trustee has
been advised by an Opinion of Counsel that the Indenture does not need to be
qualified under the TIA or such provision is not required under the TIA to be
applied to this Indenture in light of the outstanding Notes. The following TIA
terms used in this Indenture have the following meanings:
“Commission” means the Securities and Exchange Commission.
“indenture securities” means the Notes.
“indenture security holder” means a Holder.
“indenture to be qualified” means this Indenture.
“indenture trustee” or “institutional trustee” means the Trustee.
“obligor” on the indenture securities means the Issuer and any other obligor on
the indenture securities.
All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meaning assigned to them by such definitions.
Cross-References. Unless otherwise specified, references in this Indenture and
in each other Transaction Document to any Article or Section are references to
such Article or Section of this Indenture or such other Transaction Document, as
the case may be, and, unless otherwise
28



--------------------------------------------------------------------------------



specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.
Accounting and Financial Determinations; No Duplication. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined, or any accounting computation is required to be made, for the
purpose of this Indenture, such determination or calculation shall be made, to
the extent applicable and except as otherwise specified in this Indenture, in
accordance with GAAP. When used herein, the term “financial statement” shall
include the notes and schedules thereto. All accounting determinations and
computations hereunder or under any other Transaction Documents shall be made
without duplication.
Rules of Construction. In this Indenture, unless the context otherwise requires:
(i) “or” is not exclusive;
(ii) the singular includes the plural and vice versa;
(iii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;
(iv) reference to any gender includes the other gender;
(v) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
(vi) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; and
(vii) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding.”
Section 1.6. Other Definitional Provisions.
(a) All terms defined in any Series Supplement or this Base Indenture shall have
the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. Capitalized terms
used but not defined herein shall have the respective meaning given to such term
in the Servicing Agreement.
(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Base Indenture or any Series Supplement shall refer to this
Base Indenture or such Series Supplement as a whole and not to any particular
provision of this Base Indenture or any Series Supplement; and Section,
subsection, Schedule and Exhibit references contained in this Base Indenture or
any Series Supplement are references to Sections,
29



--------------------------------------------------------------------------------



subsections, Schedules and Exhibits in or to this Base Indenture or any Series
Supplement unless otherwise specified.
(c) Terms used herein that are defined in the New York Uniform Commercial Code
and not otherwise defined herein shall have the meanings set forth in the New
York Uniform Commercial Code, unless the context requires otherwise. Any
reference herein to a “beneficial interest” in a security also shall mean,
unless the context requires otherwise, a security entitlement with respect to
such security, and any reference herein to a “beneficial owner” or “beneficial
holder” of a security also shall mean, unless the context requires otherwise,
the holder of a security entitlement with respect to such security. Any
reference herein to money or other property that is to be deposited in or is on
deposit in a securities account shall also mean that such money or other
property is to be credited to, or is credited to, such securities account.
ARTICLE 2.
THE NOTES
Designation and Terms of Notes. The Notes of each Series and any Class thereof
shall be issued in fully registered form (the “Registered Notes”), and shall be
substantially in the form of exhibits with respect thereto attached to the
applicable Series Supplement, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture and may have such letters, numbers or other marks of identification
and such restrictions, legends or endorsements placed thereon and shall bear,
upon their face, the designation for such Series to which they belong so
selected by the Issuer, all as determined by the Responsible Officers executing
such Notes, as evidenced by their execution of the Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note. All Notes of any Series shall, except
as specified in the related Series Supplement, be pari passu and equally and
ratably entitled as provided herein to the benefits hereof without preference,
priority or distinction on account of the actual time or times of authentication
and delivery, all in accordance with the terms and provisions of this Base
Indenture and the related Series Supplement. Each Series of Notes shall be
issued in the minimum denominations set forth in the related Series Supplement.
New Series Issuances. The Notes will be issued in only one Series. The Series of
Notes shall be created by a Series Supplement. The Issuer shall effect the
issuance of such one Series of Notes on the Closing Date. No additional Series
shall be issued pursuant to this Base Indenture after the Closing Date without
the prior written consent of each of the Noteholders. Any new Series so issued
will require notice from the Issuer to the Trustee at least one (1) day in
advance of the issuance date stating the designation of the Series (and each
Class thereof, if applicable) to be issued on the Closing Date and, with respect
to such Series: (a) the initial investor interest and (b) the aggregate initial
outstanding principal amount or par value of the Notes thereof. On the new
Series issuance date, the Issuer shall execute and the Trustee shall
authenticate and deliver any such Series of Notes only upon delivery to it of
the following:
30



--------------------------------------------------------------------------------



(i) an Issuer Order authorizing and directing the authentication and delivery of
the Notes of such new Series by the Trustee and specifying the designation of
such new Series and the aggregate principal amount or par value of Notes of such
new Series (and each Class thereof) to be authenticated with respect to such new
Series;
(ii) a Series Supplement executed by the Issuer and the Trustee and specifying
the principal terms of such new Series;
(iii) an Opinion of Counsel as to the Trustee’s Lien in and to the Trust Estate;
(iv) evidence (which, in the case of the filing of financing statements on form
UCC-1, may be in the form of a written confirmation) that the Issuer has
delivered the Trust Estate to the Trustee and the Issuer and has caused all
filings (including filing of financing statements on form UCC-1) and recordings
to be accomplished as may be reasonably required by Law to establish, perfect,
protect and preserve the rights, titles, interests, remedies, powers and
security interest of the Trustee in the Trust Estate for the benefit of the
Secured Parties;
(v) any consents required pursuant to Section 13.2 or otherwise;
(vi) an Officer’s Certificate of the Issuer (upon which the Trustee shall be
entitled to conclusively rely), stating that all conditions precedent to the
issuance of such Series of Notes (including but not limited to those set forth
in clauses (i)-(v) above) have been satisfied and such issuance is authorized
and permitted under the Indenture and any other Transaction Documents; and
(vii) such other documents, instruments, certifications, agreements or other
items as the Trustee may reasonably require.
Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Notes.
Section 2.3. [Reserved].
Section 2.4. Execution and Authentication.
(a) Each Note shall be executed by manual or facsimile signature by the Issuer.
Notes bearing the manual or facsimile signature of the individual who was, at
the time when such signature was affixed, authorized to sign on behalf of the
Issuer shall not be rendered invalid, notwithstanding that such individual has
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of such Notes. Unless otherwise
provided in the related Series Supplement, no Notes shall be entitled to any
benefit under this Indenture, or be valid for any purpose, unless there appears
on such Note a certificate of authentication substantially in the form provided
for herein, duly executed by or on behalf of the Trustee by the manual signature
of a duly authorized signatory, and such certificate
31



--------------------------------------------------------------------------------



upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder.
(b) Pursuant to Section 2.2, the Issuer shall execute and the Trustee shall
authenticate and deliver a Series of Notes having the terms specified in the
related Series Supplement, upon the receipt of an Issuer Order, to the
purchasers thereof, the underwriters for sale or to the Issuer for initial
retention by it.
(c) All Notes shall be dated and issued as of the date of their authentication.
Section 2.5. Authenticating Agent.
(a) The Trustee may appoint one or more authenticating agents with respect to
the Notes which shall be authorized to act on behalf of the Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Indenture to the authentication of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an authenticating agent and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent. Each authenticating agent must be acceptable to the
Issuer.
(b) Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such authenticating agent.
(c) An authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an authenticating agent by giving notice of termination
to such authenticating agent and to the Issuer. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time an authenticating
agent shall cease to be acceptable to the Trustee or the Issuer, the Trustee
promptly may appoint a successor authenticating agent. Any successor
authenticating agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers and duties of its predecessor hereunder, with
like effect as if originally named as an authenticating agent.
(d) The Issuer agrees to pay each authenticating agent from time to time
reasonable compensation for its services under this Section 2.5; subject to the
prior written consent of each Noteholder.
(e) Pursuant to an appointment made under this Section 2.5, the Notes may have
endorsed thereon, in lieu of the Trustee’s certificate of authentication, an
alternate certificate of authentication in substantially the following form:
32



--------------------------------------------------------------------------------



This is one of the notes described in the Indenture.
[Name of Authenticating Agent],
as Authenticating Agent
for the Trustee,
By:
Responsible Officer




Section 2.6. Registration of Transfer and Exchange of Notes.
(a) (i) The Trustee shall cause to be kept at the office or agency to be
maintained by a transfer agent and registrar (the “Transfer Agent and
Registrar”), in accordance with the provisions of Section 2.6(c), a register
(the “Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the Transfer Agent and Registrar shall provide for the registration
of the Notes of each Series (unless otherwise provided in the related Series
Supplement) and registrations of transfers and exchanges of the Notes as herein
provided. The Trustee is hereby initially appointed Transfer Agent and Registrar
for the purposes of registering the Notes and transfers and exchanges of the
Notes as herein provided. If a Person other than the Trustee is appointed by the
Issuer as Transfer Agent and Registrar, the Issuer will give the Trustee and the
Noteholders prompt written notice of the appointment of such Transfer Agent and
Registrar and of the location, and any change in the location, of the Note
Register, and the Trustee shall have the right to inspect the Note Register at
all reasonable times and to obtain copies thereof, and the Trustee shall have
the right to rely upon a certificate executed on behalf of the Transfer Agent
and Registrar by a Responsible Officer thereof as to the names and addresses of
the Holders of the Notes and the principal amounts or par values and number of
such Notes. The Trustee shall be permitted to resign as Transfer Agent and
Registrar upon thirty (30) days’ written notice to the Servicer, the Noteholders
and the Issuer. In the event that the Trustee shall no longer be the Transfer
Agent and Registrar, the Issuer shall appoint, with the consent of the Required
Noteholders, a successor Transfer Agent and Registrar.
(ii) Upon surrender for registration of transfer of any Note at any office or
agency of the Transfer Agent and Registrar, if the requirements of Section
8-401(a) of the UCC are met, the Issuer shall execute, subject to the provisions
of Section 2.6(b), and the Trustee shall authenticate and (unless the Transfer
Agent and Registrar is different than the Trustee, in which case the Transfer
Agent and Registrar shall) deliver and the Noteholder shall obtain from the
Trustee, in the name of the designated transferee or transferees, one or more
new Notes in authorized denominations of like aggregate principal amount or
aggregate par value, as applicable.
33



--------------------------------------------------------------------------------



(iii) All Notes issued upon any registration of transfer or exchange of Notes
shall be valid obligations of the Issuer, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.
(iv) At the option of any Holder of Registered Notes, Registered Notes may be
exchanged for other Registered Notes of the same Series of the same Class in
authorized denominations of like aggregate principal amounts or aggregate par
values in the manner specified in the Series Supplement for such Series, upon
surrender of the Registered Notes to be exchanged at any office or agency of the
Transfer Agent and Registrar maintained for such purpose.
(v) Whenever any Notes of any Series are so surrendered for exchange, if the
requirements of Section 8-401(a) of the UCC are met, the Issuer shall execute
and the Trustee shall authenticate and (unless the Transfer Agent and Registrar
is different than the Trustee, in which case the Transfer Agent and Registrar
shall) deliver and the Noteholders shall obtain from the Trustee, the Notes of
such Series of the same Class that which the Noteholder making the exchange is
entitled to receive. Every Note presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer in
a form satisfactory to the Issuer duly executed by the Noteholder thereof or his
attorney-in-fact duly authorized in writing.
(vi) The preceding provisions of this Section 2.6 notwithstanding, the Trustee
or the Transfer Agent and Registrar, as the case may be, shall not be required
to register the transfer of or exchange any Note of any Series for a period of
five (5) Business Days preceding the due date for any payment with respect to
the Notes of such Series or during the period beginning on any Record Date and
ending on the next following Payment Date.
(vii) Unless otherwise provided in the related Series Supplement, no service
charge shall be made for any registration of transfer or exchange of Notes, but
the Transfer Agent and Registrar may require payment of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Notes.
(viii) All Notes surrendered for registration of transfer and exchange shall be
cancelled by the Transfer Agent and Registrar and disposed of.
(ix) Upon written request, the Issuer shall deliver to the Trustee or the
Transfer Agent and Registrar, as applicable, Registered Notes in such amounts
and at such times as are necessary to enable the Trustee to fulfill its
responsibilities under this Indenture and the Notes.
(x) Prior to due presentment for registration of transfer of any Note, the
Trustee, any Agent and the Issuer may deem and treat the Person in whose name
any Note is registered (as of the day of determination) as the absolute owner of
such Note for
34



--------------------------------------------------------------------------------



the purpose of receiving payment of principal of and interest on such Note and
for all other purposes whatsoever, whether or not such Note is overdue, and
neither the Trustee, any Agent nor the Issuer shall be affected by notice to the
contrary.
(xi) Notwithstanding anything to the contrary set forth in this Indenture, no
sale or transfer of a beneficial interest in a Class A Note shall be permitted
(including, without limitation, by participation, pledge or hypothecation), and
no such sale or transfer shall be registered by the Transfer Agent and Registrar
to be effective hereunder, if the sale or transfer thereof (i) increases the
total number of beneficial owners of the Class A Notes to more than ninety-five
(95), or (ii) would be to a Person that is not a United States person as defined
in Section 7701(a)(30) of the Code. For purposes of determining the total number
of beneficial owners of Class A Notes, a beneficial owner of an interest in a
partnership, grantor trust, S corporation or other flow-through entity that
owns, directly or through other flow-through entities, a beneficial interest in
a Class A Note is treated as a holder of a beneficial interest in a Class A Note
if more than 50% of the value of the beneficial owner's interest (directly or
indirectly) in the flow-through entity is attributable to the flow-through
entity's interest in all Class A Notes.
(xii) Unless otherwise provided in the related Series Supplement, by its
acceptance of a Note, each Noteholder shall be deemed to have represented and
warranted that, with respect to the Notes, either (i) it is not a Benefit Plan
Investor or a governmental or other plan subject to Similar Law, or (ii) (a) the
purchase and holding of the Note (or any interest therein) will not give rise to
a non-exempt prohibited transaction under Section 406 of ERISA or Section 4975
of the Code or a violation of Similar Law and (b) it acknowledges and agrees
that the Notes are not eligible for acquisition by Benefit Plan Investors at any
time that the Notes have been characterized as other than indebtedness for
applicable local law purposes.
(b) Unless otherwise provided in the related Series Supplement, registration of
transfer of Registered Notes containing a legend relating to the restrictions on
transfer of such Registered Notes (which legend shall be set forth in the Series
Supplement relating to such Notes) shall be effected only if the conditions set
forth in such related Series Supplement are satisfied.
Whenever a Registered Note containing the legend set forth in the related Series
Supplement is presented to the Transfer Agent and Registrar for registration of
transfer, the Transfer Agent and Registrar shall promptly seek instructions from
the Issuer regarding such transfer. The Transfer Agent and Registrar and the
Trustee shall be entitled to receive written instructions signed by a
Responsible Officer of the Issuer prior to registering any such transfer or
authenticating new Registered Notes, as the case may be. The Issuer hereby
agrees to indemnify the Transfer Agent and Registrar and the Trustee and to hold
each of them harmless against any loss, liability or expense incurred without
negligence or willful misconduct on their part arising out of or in connection
with actions taken or omitted by them in reliance on any such written
instructions furnished pursuant to this Section 2.6(b).
35



--------------------------------------------------------------------------------



(c) The Transfer Agent and Registrar will maintain an office or offices or an
agency or agencies where Notes of such Series may be surrendered for
registration of transfer or exchange.
(d) Any Retained Notes may not be transferred to another Person (other than a
Person that is considered the same Person as the Issuer for United States
federal income tax purposes) unless the transferor shall cause an Opinion of
Counsel to be delivered to the Seller and the Trustee at such time stating that
either (x) such Notes will be characterized as debt for United States federal
income tax purposes or (y) the sale of such Notes to a Person unrelated to the
Issuer will not cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for United States federal income tax
purposes. With respect to any transfer for which the Opinion of Counsel provided
pursuant to the preceding sentence is as described in clause (y), the sale or
transfer of such Notes (A) must be to a Person who is a United States person
(within the meaning of Section 7701(a)(30) of the Code), (B) may not be to a
Special Pass-Through Entity and (C) such Notes and the beneficial interest in
the Issuer (including any Membership Interests and other equity interests in the
Issuer) may at no time be held by more than 95 Persons, directly or indirectly,
unless such Opinion of Counsel also states that such Notes will be debt for
United States federal income tax purposes. In addition, if for tax or other
reasons it may be necessary to track such Notes (e.g., if the Notes have
original issue discount), tracking conditions may be required by the Issuer as a
condition to such transfer. For the purposes of this Section 2.6, “Special
Pass-Through Entity” means a (i) grantor trust, S corporation, or partnership or
(ii) a disregarded entity the sole owner of which is an entity described in
prong (i), where more than 50% of the value of a beneficial owner’s interest in
such pass through entity is attributable to the pass-through entity’s interest
(including through a disregarded entity) in such Notes. In addition, the
Retained Notes will not be registered under the Securities Act.
Appointment of Paying Agent.
(a) The Paying Agent shall make payments to the Secured Parties from the
appropriate account or accounts maintained for the benefit of the Secured
Parties as specified in this Base Indenture or the related Series Supplement for
any Series pursuant to Articles 5 and 6. Any Paying Agent shall have the
revocable power to withdraw funds from such appropriate account or accounts for
the purpose of making distributions referred to above. The Trustee (or the
Issuer or the initial Servicer if the Trustee is the Paying Agent) may, with the
prior written consent of the Required Noteholders, revoke such power and remove
the Paying Agent, if the Paying Agent fails to perform its obligations under
this Indenture in any material respect or for other good cause. The Paying Agent
shall initially be the Trustee. The Trustee shall be permitted to resign as
Paying Agent upon thirty (30) days’ written notice to the Issuer and the
Noteholders, with a copy to the Servicer; provided, however, that no such
resignation by the Trustee shall be effective until a successor Paying Agent has
assumed the obligations of the Paying Agent hereunder. In the event that the
Trustee shall no longer be the Paying Agent, the Issuer or the initial Servicer
shall, with the prior written consent of the Required Noteholders, appoint a
successor to act as Paying Agent (which shall be a bank or trust company). If a
successor Paying Agent does not take office within thirty (30) days after the
retiring Paying
36



--------------------------------------------------------------------------------



Agent provides written notice of its resignation or is removed, the retiring
Paying Agent may petition any court of competent jurisdiction for the
appointment of a successor paying agent.
(b) The Issuer shall cause each Paying Agent (other than the Trustee) to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee that such Paying Agent will hold all sums, if any, held by it
for payment to the Secured Parties in trust for the benefit of the Secured
Parties entitled thereto until such sums shall be paid to such Secured Parties
and shall agree, and if the Trustee is the Paying Agent it hereby agrees, that
it shall comply with all requirements of the Code regarding the withholding of
payments in respect of federal income taxes due from Secured Parties (including
in respect of FATCA and any applicable tax reporting requirements).
Section 2.8. Paying Agent to Hold Money in Trust.
(a) The Issuer will cause each Paying Agent other than the Trustee to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section, that such Paying Agent will:
(i) hold all sums held by it for the payment of amounts due with respect to the
Secured Obligations in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as
provided herein (including pursuant to Section 2.8(c)) and in the applicable
Series Supplement and pay such sums to such Persons as provided herein and in
the applicable Series Supplement;
(ii) give the Trustee and the Noteholders written notice of any default by the
Issuer (or any other obligor under the Secured Obligations) of which it (or, in
the case of the Trustee, a Trust Officer) has actual knowledge in the making of
any payment required to be made with respect to the Notes;
(iii) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent;
(iv) immediately resign as a Paying Agent and forthwith pay to the Trustee all
sums held by it in trust for the payment of the Secured Obligations if at any
time it ceases to meet the standards required to be met by a Trustee hereunder;
and
(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Secured Obligations of any applicable
withholding taxes imposed thereon, including FATCA Withholding Tax (including
obtaining and retaining from Persons entitled to payments with respect to the
Notes any Tax Information and making any withholdings with respect to the Notes
as required by the Code (including FATCA) and paying over such withheld amounts
to the appropriate Governmental Authority), comply with respect to any
applicable reporting requirements in connection with any payments made by it on
any Secured Obligations and any
37



--------------------------------------------------------------------------------



withholding of taxes therefrom, and, upon request, provide any Tax Information
to the Issuer.
(b) The Issuer may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, by Issuer Order direct
any Paying Agent to pay to the Trustee all sums held in trust by such Paying
Agent, such sums to be held by the Trustee upon the same trusts as those upon
which the sums were held by such Paying Agent; and upon such payment by any
Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.
(c) Subject to applicable Laws with respect to escheat of funds, any money held
by the Trustee or any Paying Agent in trust for the payment of any amount due
with respect to any Secured Obligation and remaining unclaimed for two years
after such amount has become due and payable shall be discharged from such trust
and be paid to the Issuer on Issuer Request; and the holder of such Secured
Obligation shall thereafter, as an unsecured general creditor, look only to the
Issuer for payment thereof (but only to the extent of the amounts so paid to the
Issuer), and all liability of the Trustee or such Paying Agent with respect to
such trust money shall thereupon cease; provided, however, that the Trustee or
such Paying Agent, before being required to make any such repayment, may at the
expense of the Issuer cause to be published once, in a newspaper published in
the English language, customarily published on each Business Day and of general
circulation in New York City, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than thirty (30) days
from the date of such publication, any unclaimed balance of such money then
remaining will be repaid to the Issuer. The Trustee may also adopt and employ,
at the expense of the Issuer, any other reasonable means of notification of such
repayment.
Private Placement Legend.
(a) Unless otherwise provided for in a Series Supplement, each Note shall bear a
legend in substantially the following form:
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES THAT SUCH NOTE IS BEING
ACQUIRED NOT WITH A VIEW TO DISTRIBUTION AND MAY BE RESOLD, PLEDGED OR
TRANSFERRED ONLY TO A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”)) PURSUANT TO AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH THE
NOTE PURCHASE AGREEMENT, THE INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. THE HOLDER OF THIS NOTE
WILL, AND EACH SUBSEQUENT HOLDER OF THIS NOTE IS REQUIRED TO, NOTIFY ANY
PURCHASER OF SUCH NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO ABOVE.
38



--------------------------------------------------------------------------------



BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO TITLE I OF
ERISA, A “PLAN” AS DESCRIBED IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, AN
ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING (EACH OF THE
FOREGOING, A “BENEFIT PLAN INVESTOR”), OR A GOVERNMENTAL OR OTHER PLAN SUBJECT
TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II) (A) ITS PURCHASE AND HOLDING OF
THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR A
VIOLATION OF SIMILAR LAW, AND (B) IT ACKNOWLEDGES AND AGREES THAT THIS NOTE IS
NOT ELIGIBLE FOR ACQUISITION BY BENEFIT PLAN INVESTORS AT ANY TIME THAT THE
NOTES HAVE BEEN CHARACTERIZED AS OTHER THAN INDEBTEDNESS FOR APPLICABLE LOCAL
LAW PURPOSES.
Section 2.10. Mutilated, Destroyed, Lost or Stolen Notes.
(a) If (i) any mutilated Note is surrendered to the Transfer Agent and
Registrar, or the Transfer Agent and Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Note, and (ii) there is
delivered to the Transfer Agent and Registrar, the Trustee, and the Issuer such
security or indemnity as may, in their sole discretion, be required by them to
hold the Transfer Agent and Registrar, the Trustee, and the Issuer harmless
then, in the absence of written notice to the Trustee that such Note has been
acquired by a protected purchaser, and provided that the requirements of Section
8-405 of the UCC (which generally permit the Issuer to impose reasonable
requirements) are met, then the Issuer shall execute and the Trustee shall, upon
receipt of an Issuer Order, authenticate and (unless the Transfer Agent and
Registrar is different from the Trustee, in which case the Transfer Agent and
Registrar shall) deliver (in compliance with applicable Law), in exchange for or
in lieu of any such mutilated, destroyed, lost or stolen Note, a replacement
Note of like tenor and aggregate principal balance or aggregate par value;
provided, however, that if any such destroyed, lost or stolen Note, but not a
mutilated Note, shall have become or within seven (7) days shall be due and
payable or shall have been called for redemption, instead of issuing a
replacement Note, the Issuer may pay such destroyed, lost or stolen Note when so
due or payable without surrender thereof.
If, after the delivery of such replacement Note or payment of a destroyed, lost
or stolen Note pursuant to the proviso to the preceding sentence, a protected
purchaser of the original Note in lieu of which such replacement Note was issued
presents for payment such original Note, the Issuer and the Trustee shall be
entitled to recover such replacement Note (or such payment) from the Person to
whom it was delivered or any Person taking such replacement
39



--------------------------------------------------------------------------------



Note from such Person to whom such replacement Note was delivered or any
assignee of such Person, except a protected purchaser, and shall be entitled to
recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Issuer or the Trustee in
connection therewith.
(b) Upon the issuance of any replacement Note under this Section 2.10, the
Transfer Agent and Registrar or the Trustee may require the payment by the
Holder of such Note of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other reasonable expenses
(including the fees and expenses of the Trustee and the Transfer Agent and
Registrar) connected therewith.
(c) Every replacement Note issued pursuant to this Section 2.10 in replacement
of any mutilated, destroyed, lost or stolen Note shall constitute an original
additional Contractual Obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.
(d) The provisions of this Section 2.10 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
Section 2.11. Temporary Notes.
(a) Pending the preparation of Definitive Notes, the Issuer may request and the
Trustee, upon receipt of an Issuer Order, shall authenticate and deliver
temporary Notes of such Series. Temporary Notes shall be substantially in the
form of Definitive Notes of like Series but may have variations that are not
inconsistent with the terms of this Indenture as the officers executing such
Notes may determine, as evidenced by their execution of such Notes.
(b) If temporary Notes are issued pursuant to Section 2.11(a) above, the Issuer
will cause Definitive Notes to be prepared without unreasonable delay. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the temporary Notes at the office or agency
of the Issuer to be maintained as provided in Section 8.2(b), without charge to
the Noteholder. Upon surrender for cancellation of any one or more temporary
Notes, the Issuer shall execute and at the Issuer’s request the Trustee shall
authenticate and deliver in exchange therefor a like principal amount of
Definitive Notes of authorized denominations. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits under this
Indenture as Definitive Notes.
Persons Deemed Owners. Prior to due presentation of a Note for registration of
transfer, the Issuer, the Servicer, the Trustee, the Paying Agent, the Transfer
Agent and Registrar and any agent of any of them may treat a Person in whose
name any Note is registered (as of any date of determination) as the owner of
the related Note for the purpose of receiving payments of principal and
interest, if any, on such Note and for all other purposes whatsoever whether or
not such Note be overdue, and neither the Issuer, the Servicer, the Trustee, the
Paying Agent, the Transfer Agent and Registrar nor any agent of any of them
shall be affected by any notice to the
40



--------------------------------------------------------------------------------



contrary; provided, however, that in determining whether the requisite number of
Holders of Notes have given any request, demand, authorization, direction,
notice, consent or waiver hereunder (including under any Series Supplement),
Notes owned by any of the Issuer, the Seller, the Parent, the initial Servicer
or any Affiliate controlled by or controlling Oportun shall be disregarded and
deemed not to be outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Notes which a Trust Officer in the
Corporate Trust Office of the Trustee actually knows to be so owned shall be so
disregarded. The foregoing proviso shall not apply if there are no Holders other
than the Issuer or its Affiliates.
Cancellation. All Notes surrendered for payment, registration of transfer,
exchange or redemption shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee and shall be promptly cancelled by the
Trustee. The Issuer may at any time deliver to the Trustee for cancellation any
Notes previously authenticated and delivered hereunder which the Issuer may have
acquired in any manner whatsoever, and all Notes so delivered shall be promptly
cancelled by the Trustee. No Notes shall be authenticated in lieu of or in
exchange for any Notes cancelled as provided in this Section, except as
expressly permitted by this Indenture. All cancelled Notes may be held or
disposed of by the Trustee in accordance with its standard retention or disposal
policy as in effect at the time unless the Issuer shall direct by an Issuer
Order that they be destroyed or returned to it; provided that such Issuer Order
is timely and the Notes have not been previously disposed of by the Trustee. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.
Release of Trust Estate. The Trustee shall (a) in connection with any removal of
Removed Receivables from the Trust Estate, release the portion of the Trust
Estate constituting or securing the Removed Receivables from the Lien created by
this Indenture upon receipt of an Officer’s Certificate of the Issuer certifying
that the Outstanding Receivables Balance plus Finance Charges thereon (or such
other amount required in connection with the disposition of such Removed
Receivables as provided by the Transaction Documents) with respect thereto has
been deposited into the Collection Account and such release is authorized and
permitted under the Transaction Documents, (b) in connection with the redemption
of all Notes of any Series, release the Trust Estate from the Lien created by
this Indenture upon receipt of an Officer’s Certificate of the Issuer certifying
that (i) the Redemption Price and all other amounts due and owing on the
Redemption Date have been deposited into a Trust Account that is within the sole
control of the Trustee and (ii) such release is authorized and permitted under
the Transaction Documents, (c) on or after the Indenture Termination Date,
release any remaining portion of the Trust Estate from the Lien created by this
Indenture and in each case deposit in the Collection Account any funds then on
deposit in any other Trust Account upon receipt of an Issuer Request accompanied
by an Officer’s Certificate of the Issuer, and Independent Certificates (if this
Indenture is required to be qualified under the TIA) in accordance with TIA
Sections 314(c) and 314(d)(1) meeting the applicable requirements of Section
15.1 and (d) in connection with any removal of Takeout Receivables from the
Trust Estate in accordance with a Permitted Takeout, release its security
interest in the Takeout Receivables upon (i) receipt of an Officer’s Certificate
of the Issuer specifying the amount of the Purchase Price with respect thereto
calculated in
41



--------------------------------------------------------------------------------



accordance with Section 2.16(d), certifying that such Purchase Price has been
deposited into the Collection Account and such release is authorized and
permitted under the Transaction Documents, and specifying the respective
addresses and e-mail addresses of the Noteholders and the Issuer, and (ii)
immediately following receipt by the Trustee of the Issuer’s Officer’s
Certificate referenced in clause (i) above, written confirmation by the Trustee
(which may be by email or such other method as acceptable to the Trustee) to the
Noteholders and the Issuer (solely to the extent their respective addresses and
e-mail addresses are provided to the Trustee in such Officer’s Certificate) that
an amount equal to such Purchase Price has been deposited into the Collection
Account.
Section 2.15. Payment of Principal, Interest and Other Amounts.
(a) The principal of each Series of Notes shall be payable at the times and in
the amounts set forth in the related Series Supplement and in accordance with
Section 8.1.
(b) Each Series of Notes shall accrue interest as provided in the related Series
Supplement and such interest shall be payable at the times and in the amounts
set forth in the related Series Supplement and in accordance with Section 8.1.
(c) Any installment of interest, principal or other amounts, if any, payable on
any Note which is punctually paid or duly provided for by the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note is
registered at the close of business on any Record Date with respect to a Payment
Date for such Note and such Person shall be entitled to receive the principal,
interest or other amounts payable on such Payment Date notwithstanding the
cancellation of such Note upon any registration of transfer, exchange or
substitution of such Note subsequent to such Record Date, by wire transfer in
immediately available funds to the account designated by the Holder of such
Note, except for the final installment of principal payable with respect to such
Note on a Payment Date or on the Legal Final Payment Date (and except for the
Redemption Price for any Note called for redemption pursuant to Section 14.1)
which shall be payable as provided herein; except that, any interest payable at
maturity shall be paid to the Person to whom the principal of such Note is
payable. The funds represented by any such checks returned undelivered shall be
held in accordance with Section 2.8.
Takeouts. Solely in connection with any Takeout Transaction, the Issuer may from
time to time transfer directly or indirectly certain Receivables and the Related
Security with respect thereto designated by the Issuer on the following terms
and subject to the following conditions (any such transfer pursuant to this
Section 2.16, a “Permitted Takeout”):
(a) The Issuer shall deliver to each Noteholder, the Trustee, the Agent, the
Collateral Trustee, the Back-Up Servicer and the Servicer, not less than three
(3) Business Days’ prior written notice of such Takeout Transaction (such
notice, a “Takeout Notice”), which Takeout Notice shall be executed by the
Issuer, and without limiting the generality of the foregoing, shall:
(i) identify in reasonable detail the Receivables to be transferred in
connection with such Takeout Transaction (such Receivables with respect to any
Takeout
42



--------------------------------------------------------------------------------



Transaction, the “Takeout Receivables” and, together with the Related Security
with respect to such Takeout Receivables, the “Takeout Assets” for such Takeout
Transaction), which Receivables, unless otherwise consented to in writing by the
Required Noteholders, shall include all or substantially all outstanding
Receivables;
(ii) specify the date on which such Takeout Transaction is contemplated to occur
(such date with respect to any Takeout Transaction, the “Takeout Date”), which
Takeout Date shall be a Business Day and may be extended with one Business Day
prior notice to each Noteholder; and
(iii) include a pro forma Monthly Statement for each Series attached thereto
after giving effect to such Takeout Transaction.
(b) In connection with each Takeout Transaction (other than a Takeout
Transaction relating to the U.S. Department of the Treasury’s Community
Development Financial Institutions Fund (CDFI Fund), its CDFI Bond Guarantee
Program or similar entities or programs), the Issuer shall pay the Noteholders a
fee (such fee, an “Exit Fee”) on the Takeout Date in immediately available funds
equal to 0.50% (or 0.15% to the extent such Takeout Transaction involves the
issuance of immediately amortizing securities) of the Outstanding Receivables
Balance of all Receivables subject to such Takeout Transaction at such time.
Each such Exit Fee shall be payable to the Noteholders ratably, based on such
Noteholders portion of the Aggregate Class A Note Principal at such time;
provided, however, that the amount of the Exit Fee paid hereunder for each
Takeout Transaction shall be credited against the aggregate amount of
underwriting or similar fees payable to one or more of the purchasers, that are
Noteholders or Affiliates thereof, under any note purchase agreement or other
similar agreement entered into by one or more of such purchasers and an
Affiliate of the Issuer in connection with such Takeout Transaction.
(c) Unless otherwise waived by the Required Noteholders, no Permitted Takeout
shall occur on any date if (i) any Rapid Amortization Event, Servicer Default,
Event of Default or Default would exist after giving effect to such Takeout
Transaction, (ii) such Takeout Transaction could reasonably be expected to have
a Material Adverse Effect on (x) the Issuer, the Seller, the Servicer, the
Parent, the Trustee, the Agent, the Collateral Trustee, any Noteholder or any
other Secured Party or (y) the bankruptcy remoteness of the Issuer or any of the
transfers contemplated by the Transaction Documents or (iii) such Takeout
Transaction would violate any assumption set forth in any bankruptcy opinion
delivered under or in connection with any Transaction Document.
(d) The purchase price to be paid in connection with any Takeout Transaction
shall be an amount (such amount, the “Purchase Price”) not less than the sum,
without duplication, of (i) the aggregate Class A Note Principal related to the
Takeout Assets; provided, however, that such amount shall not be less than the
amount necessary to cure any Borrowing Base Shortfall (as defined in the Series
Supplement) that exists or would exist as a result of such Takeout Transaction,
(ii) the accrued interest owing under each Note, (iii) all accrued and unpaid
Trustee, Back-Up Servicer and Successor Servicer Fees and Expenses, (iv) all
accrued and unpaid Servicing Fees and (v) all other accrued and outstanding
obligations owing to the
43



--------------------------------------------------------------------------------



Noteholders and any other Secured Party under the Transaction Documents
(including the Exit Fee). The Purchase Price, as computed by PF Servicing, LLC
if it is at that time the Servicer hereunder (and confirmed in writing by the
Required Noteholders), shall be set forth in a Permitted Takeout Release, which
shall, among other things, release the Trustee’s security interest in the
applicable Takeout Assets upon receipt of the Purchase Price in the Collection
Account. On the Takeout Date for a Permitted Takeout, the Issuer, the Trustee
(upon receipt of an Officer’s Certificate of the Issuer pursuant to Section
2.14(d)) and the Required Noteholders shall execute and deliver a Permitted
Takeout Release and the Issuer shall cause the Purchase Price for such Permitted
Takeout to be deposited in immediately available funds into the Collection
Account and distributed to the Noteholders and any other Secured Party (to the
extent of funds owing to them) on such day.
Section 2.17. [Reserved].
Section 2.18. Definitive Notes.
(a) Issuance of Definitive Notes. The Notes shall be issued in definitive, fully
registered form (“Definitive Notes”).
(b) Transfer of Definitive Notes. Subject to the terms of this Indenture
(including the requirements of any relevant Series Supplement), the holder of
any Definitive Note may transfer the same in whole or in part, in an amount
equivalent to an authorized denomination, by surrendering at the office
maintained by the Transfer Agent and Registrar for such purpose in Wilmington,
Delaware, such Note with the form of transfer endorsed on it duly completed and
executed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Transfer Agent and Registrar by, the holder
thereof and, if applicable, accompanied by a certificate substantially in the
form required under the related Series Supplement. In exchange for any
Definitive Note properly presented for transfer, the Issuer shall execute and
the Trustee shall promptly authenticate and deliver or cause to be executed,
authenticated and delivered in compliance with applicable Law, to the transferee
at such office, or send by mail (at the risk of the transferee) to such address
as the transferee may request, Definitive Notes for the same aggregate principal
amount as was transferred. In the case of the transfer of any Definitive Note in
part, the Issuer shall execute and the Trustee shall promptly authenticate and
deliver or cause to be authenticated and delivered to the transferor at such
office, or send by mail (at the risk of the transferor) to such address as the
transferor may request, Definitive Notes for the aggregate principal amount that
was not transferred. No transfer of any Definitive Note shall be made unless the
request for such transfer is made by the Holder at such office. Neither the
Issuer nor the Trustee shall be liable for any delay in delivery of transfer
instructions and each may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes for such
Series, the Trustee shall recognize the Holders of the Definitive Notes as
Noteholders of such Series.
Section 2.19. [Reserved].
Tax Treatment. The Notes have been (or will be) issued with the intention that,
the Notes will qualify under applicable tax Law as debt for U.S. federal income
tax purposes and any
44



--------------------------------------------------------------------------------



entity acquiring any direct or indirect interest in any Note by acceptance of
its Notes agrees to treat the Notes for purposes of federal, state and local and
income or franchise taxes and any other tax imposed on or measured by income, as
debt. Each Noteholder agrees that it will cause any Noteholder acquiring an
interest in a Note through it to comply with this Indenture as to treatment as
debt for such tax purposes.
Duties of the Trustee and the Transfer Agent and Registrar. Notwithstanding
anything contained herein or a Series Supplement to the contrary, neither the
Trustee nor the Transfer Agent and Registrar shall be responsible for
ascertaining whether any transfer of a Note complies with the terms of this Base
Indenture or a Series Supplement, the registration provision of or exemptions
from the Securities Act, applicable state securities Laws, ERISA or the
Investment Company Act; provided that if a transfer certificate or opinion is
specifically required by the express terms of this Base Indenture or a Series
Supplement to be delivered to the Trustee or the Transfer Agent and Registrar in
connection with a transfer, the Trustee or the Transfer Agent and Registrar, as
the case may be, shall be under a duty to receive the same.
ARTICLE 3.
[ARTICLE 3 IS RESERVED AND SHALL BE SPECIFIED IN ANY
SUPPLEMENT WITH RESPECT TO ANY SERIES OF NOTES]
ARTICLE 4.
NOTEHOLDER LISTS AND REPORTS
Issuer To Furnish To Trustee Names and Addresses of Noteholders. The Issuer will
furnish or cause the Transfer Agent and Registrar to furnish to the Trustee (a)
not more than five (5) days after each Record Date a list, in such form as the
Trustee may reasonably require, of the names and addresses of the Noteholders as
of such Record Date, (b) at such other times as the Trustee may request in
writing, within thirty (30) days after receipt by the Issuer of any such
request, a list of similar form and content as of a date not more than ten (10)
days prior to the time such list is furnished; provided, however, that so long
as the Trustee is the Transfer Agent and Registrar, no such list shall be
required to be furnished. The Issuer will furnish or cause to be furnished by
the Transfer Agent and Registrar to the Paying Agent (if not the Trustee) such
list for payment of distributions to Noteholders.
Section 4.2. Preservation of Information; Communications to Noteholders.
(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Noteholders contained in the most
recent list furnished to the Trustee as provided in Section 4.1 and the names
and addresses of Noteholders received by the Trustee in its capacity as Transfer
Agent and Registrar. The Trustee may destroy any list furnished to it as
provided in such Section 4.1 upon receipt of a new list so furnished.
45



--------------------------------------------------------------------------------



(b) Noteholders may communicate (including pursuant to TIA Section 312(b) (if
this Indenture is required to be qualified under the TIA)) with other
Noteholders with respect to their rights under this Indenture or under the
Notes. Unless otherwise provided in the related Series Supplement, if holders of
Notes evidencing in aggregate not less than 20% of the outstanding principal
balance of the Notes of any Series (the “Applicants”) apply in writing to the
Trustee, and furnish to the Trustee reasonable proof that each such Applicant
has owned a Note for a period of at least 6 months preceding the date of such
application, or, if less than 6 months have elapsed from the Closing Date, from
the Closing Date to the date of such application, and if such application states
that the Applicants desire to communicate with other Noteholders of any Series
with respect to their rights under this Indenture or under the Notes and is
accompanied by a copy of the communication which such Applicants propose to
transmit, then the Trustee, after having been indemnified by such Applicants for
its costs and expenses, shall within five (5) Business Days after the receipt of
such application afford or shall cause the Transfer Agent and Registrar to
afford such Applicants access during normal business hours to the most recent
list of Noteholders held by the Trustee and shall give the Issuer notice that
such request has been made within five (5) Business Days after the receipt of
such application. Such list shall be as of the most recent Record Date, but in
no event more than forty-five (45) days prior to the date of receipt of such
Applicants’ request.
(c) The Issuer, the Trustee and the Transfer Agent and Registrar shall have the
protection of TIA Section 312(c) (if this Indenture is required to be qualified
under the TIA). Every Noteholder , by receiving and holding a Note, agrees with
the Issuer and the Trustee that neither the Issuer, the Trustee, the Transfer
Agent and Registrar, nor any of their respective agents shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Noteholders in accordance with this Section 4.2, regardless
of the source from which such information was obtained.
Reports by Issuer.
(a) (i) The Issuer or the initial Servicer shall deliver to the Trustee and the
Noteholders, on the date, if any, the Issuer is required to file the same with
the Commission, hard and electronic copies of the annual reports and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Issuer is required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act;
(ii) the Issuer or the initial Servicer shall file with the Trustee and the
Commission in accordance with rules and regulations prescribed from time to time
by the Commission such additional information, documents and reports, if any,
with respect to compliance by the Issuer with the conditions and covenants of
this Indenture as may be required from time to time by such rules and
regulations;
(iii) the Issuer or the initial Servicer shall supply to the Trustee and the
Noteholders (and the Trustee shall transmit by mail or make available on via a
website to all Noteholders) such summaries of any information, documents and
reports required to be filed by the Issuer (if any) pursuant to clauses (i) and
(ii) of this Section 4.3(a) as
46



--------------------------------------------------------------------------------



may be required by rules and regulations prescribed from time to time by the
Commission; and
(iv) the Servicer shall prepare and distribute any other reports required to be
prepared by the Servicer (except, if a successor Servicer is acting as Servicer,
any reports expressly only required to be prepared by the initial Servicer or
Oportun) under any Servicer Transaction Documents.
(b) The fiscal year of the Issuer shall end on December 31 of each year.
Reports by Trustee. If this Indenture is required to be qualified under the TIA,
within sixty (60) days after each April 1, beginning with April 1, 2016, the
Trustee shall mail to each Noteholder as required by TIA Section 313(c) a brief
report dated as of such date that complies with TIA Section 313(a). If this
Indenture is required to be qualified under the TIA, the Trustee also shall
comply with TIA Section 313(b).
A copy of each report at the time of its mailing to Noteholders shall be filed
by the Trustee with the Commission and each stock exchange, if any, on which the
Notes are listed. The Issuer shall notify the Trustee if and when the Notes are
listed on any stock exchange.
Section 4.5. Reports and Records for the Trustee and Instructions.
(a) Unless otherwise stated in the related Series Supplement with respect to any
Series, on each Determination Date the Servicer shall forward to the Trustee and
the Noteholders a Monthly Servicer Report prepared by the Servicer.
(b) Unless otherwise specified in the related Series Supplement, on each Payment
Date, the Trustee or the Paying Agent shall make available in the same manner as
the Monthly Servicer Report to each Noteholder of record of each outstanding
Series, the Monthly Statement with respect to such Series.
ARTICLE 5.
ALLOCATION AND APPLICATION OF COLLECTIONS
Rights of Noteholders. Each Series of Notes shall be secured by the entire Trust
Estate, including the right to receive the Collections and other amounts at the
times and in the amounts specified in this Article 5 to be deposited in the
Trust Accounts or to be paid to the Noteholders of such Series. In no event
shall the grant of a security interest in the entire Trust Estate be deemed to
entitle any Noteholder to receive Collections or other proceeds of the Trust
Estate in excess of the amounts to be applied pursuant to Article 5 and Article
6.
Collection of Money. Except as otherwise expressly provided herein, the Trustee
may demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all money and other property payable to or receivable by the Trustee pursuant to
this Indenture. The Trustee shall apply all such money received by it as
provided in this Indenture. Except as otherwise expressly provided in this
47



--------------------------------------------------------------------------------



Indenture, if any default occurs in the making of any payment or performance
under any agreement or instrument that is part of the Trust Estate, the Trustee
may, but shall not be obligated to, take such action as may be appropriate to
enforce such payment or performance, including the institution and prosecution
of appropriate Proceedings. Any such action shall be without prejudice to any
right to claim a Default or Event of Default under this Indenture and any right
to proceed thereafter as provided in Article 10.
Section 5.3. Establishment of Accounts.
(a) The Collection Account. The Trustee, for the benefit of the Secured Parties,
shall establish and maintain in the city in which the Corporate Trust Office is
located, with a Qualified Institution, in the name of the Trustee for the
benefit of the Secured Parties, a non-interest bearing segregated trust account
(the “Collection Account”) bearing a designation clearly indicating that the
funds deposited therein are held in trust for the benefit of the Secured
Parties. Pursuant to authority granted to it pursuant to Section 2.02(a) of the
Servicing Agreement, the Servicer shall have the authority to direct the Trustee
to make deposits into or withdrawals and payments from the Collection Account
for the purposes of carrying out its duties thereunder; provided, however, that
the Servicer shall not be authorized to withdraw any amounts from the Collection
Account other than any withdrawals permitted pursuant to Section 2.02(f) of the
Servicing Agreement. The Trustee shall be the entitlement holder of the
Collection Account, and shall possess all right, title and interest in all
moneys, instruments, securities and other property on deposit from time to time
in the Collection Account and the proceeds thereof for the benefit of the
Secured Parties. Initially, the Collection Account will be established with the
Securities Intermediary. Funds on deposit in the Collection Account that are not
both deposited and to be withdrawn on the same day shall be invested in
Permitted Investments, in accordance with a direction from the Issuer pursuant
to Section 5.4(e).
(b) [Reserved].
(c) [Reserved].
(d) [Reserved].
(e) Administration of the Collection Account. Funds on deposit in the Collection
Account that are not both deposited and to be withdrawn on the same date shall
be invested in Permitted Investments. Any such investment shall mature and such
funds shall be available for withdrawal on or prior to the Business Day
immediately preceding the Payment Date immediately following the Monthly Period
in which such funds were received or deposited. Wilmington Trust, National
Association is hereby appointed as the initial securities intermediary hereunder
(the “Securities Intermediary”) and accepts such appointment. The Securities
Intermediary represents, warrants, and covenants, and the parties hereto agree,
that at all times prior to the termination of this Indenture: (i) the Securities
Intermediary shall be a bank that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity
hereunder; (ii) the Collection Account shall be an account maintained with the
Securities Intermediary to which financial assets may be credited and the
Securities Intermediary shall treat the Trustee as entitled to exercise the
rights that comprise such financial assets; (iii)
48



--------------------------------------------------------------------------------



each item of property credited to the Collection Account shall be treated as a
financial asset; (iv) the Securities Intermediary shall comply with entitlement
orders originated by the Trustee without further consent by the Issuer or any
other Person; (v) the Securities Intermediary waives any Lien on any property
credited to the Collection Account, and (vi) the Securities Intermediary agrees
that its jurisdiction for purposes of Section 8-110 and Section 9-305(a)(3) of
the UCC shall be New York. The Securities Intermediary shall maintain for the
benefit of the Secured Parties, possession or control of each other Permitted
Investment (including any negotiable instruments, if any, evidencing such
Permitted Investments) not credited to or deposited in a Trust Account (other
than such as are described in clause (b) of the definition thereof); provided
that no Permitted Investment shall either (x) be disposed of prior to its
maturity date if such disposition would result in a loss or (y) be purchased for
a purchase price in excess of the principal amount of such Permitted Investment.
Nothing herein shall impose upon the Securities Intermediary any duties or
obligations other than those expressly set forth herein and those applicable to
a securities intermediary under the UCC. The Securities Intermediary shall be
entitled to all of the protections available to a securities intermediary under
the UCC. At the end of each month, all interest and earnings (net of losses and
investment expenses) on funds on deposit in the Collection Account shall be
treated as Investment Earnings. If at the end of a month losses and investment
expenses on funds on deposit in the Collection Account exceed interest and
earnings on such funds during such month, losses and expenses to the extent of
such excess will be allocated, with respect to any Series, among the Noteholders
of such Series and the Issuer as provided in the related Series Supplement.
Subject to the restrictions set forth above, the Issuer, or a Person designated
in writing by the Issuer, of which the Trustee shall have received written
notification thereof, shall have the authority to instruct the Trustee with
respect to the investment of funds on deposit in the Collection Account. 
(f) Wilmington Trust, National Association shall be the depositary bank
hereunder with respect to certain deposit accounts as may be established from
time to time (the “Depositary Bank”). For the avoidance of doubt, there
currently is no such deposit account established hereunder. 
(g) Qualified Institution. If, at any time, the institution holding any account
established pursuant to this Section 5.3 ceases to be a Qualified Institution,
the Trustee shall, within ten (10) Business Days, establish a new account or
accounts, as the case may be, meeting the conditions specified above with a
Qualified Institution, and shall transfer any cash or any investments to such
new account or accounts, as the case may be.
(h) Each of the Securities Intermediary and the Depositary Bank shall be
entitled to all the same rights, privileges, protections, immunities and
indemnities as are contained in Article 11 of this Indenture, all of which are
incorporated into this Section 5.3 mutatis mutandis, in addition to any such
rights, privileges, protections, immunities and indemnities contained in this
Section 5.3; provided, however; that nothing contained in this Section 5.3 or in
Article 11 shall (i) relieve the Securities Intermediary of the obligation to
comply with entitlement orders as provided in Section 5.3(e) or (ii) relieve the
Depositary Bank of the obligation to comply with instructions directing
disposition of the funds as provided in Section 5.3(f).
49



--------------------------------------------------------------------------------



Section 5.4. Collections and Allocations.
(a) Collections in General. Until this Indenture is terminated pursuant to
Section 12.1, the Issuer shall cause, or shall cause the Servicer under the
Servicing Agreement to cause, all Collections due and to become due, as the case
may be, to be paid into the Collection Account as promptly as possible after the
date of receipt of such Collections, but in no event later than the second
Business Day (or, with respect to In-Store Payments or Field Collections, the
third Business Day) following such date of receipt. All monies, instruments,
cash and other proceeds received by the Servicer in respect of the Trust Estate
pursuant to this Indenture shall be deposited in the Collection Account as
specified herein and shall be applied as provided in this Article 5 and Article
6.
The Servicer shall allocate such amounts to each Series of Notes and to the
Issuer in accordance with this Article 5 and shall instruct the Trustee to
withdraw the required amounts from the Collection Account or pay such amounts to
the Issuer in accordance with this Article 5, in both cases as modified by any
Series Supplement. The Servicer shall make such deposits on the date indicated
therein by wire transfer or as otherwise provided in the Series Supplement for
any Series of Notes with respect to such Series.
(b) [Reserved].
(c) Issuer Distributions. During the Revolving Period, amounts on deposit in the
Collection Account may be paid to the Issuer no more than two (2) times during
any calendar week (“Issuer Distributions”), except for Issuer Distributions to
acquire Subsequently Purchased Receivables, which Issuer Distributions may occur
on any Business Day, provided that (i) the Coverage Test is satisfied after
giving effect to any such payment to the Issuer, (ii) any such payment to the
Issuer shall be limited to the extent used by the Issuer for Permissible Uses
and (iii) such Issuer Distribution occurs on a Purchase Date. The Issuer (or the
initial Servicer) shall provide the Trustee with a Purchase Report as to the
amount of Issuer Distributions for any Business Day, and delivery of such
Purchase Report shall be deemed to be a certification by the Issuer that the
foregoing conditions were satisfied. Upon receipt of such certification,
together with the related Purchase Report, which shall set forth the specific
amounts to be distributed and their related recipients (along with the
calculations of each of the criteria set forth in this clause (c)), by 2:00 p.m.
(New York time) on such Business Day, the Trustee shall forward such Issuer
Distributions directly to (w) in the case of Issuer Distributions to be used for
clause (a) of the definition of “Permissible Uses,” the Seller, (x) in the case
of Issuer Distributions to be used for clause (b) of the definition of
“Permissible Uses,” the Issuer, and (y) in the case of Issuer Distributions to
be used for clause (c) of the definition of “Permissible Uses,” the Noteholders.
The Issuer will meet the “Coverage Test” on any date of determination if:
(i)  the Overcollateralization Test is satisfied;
(ii)  the amount remaining on deposit in the Collection Account is no less than
the sum of (x) the Required Monthly Payments, plus (y) the Loan Loss Reserve
Amount, plus (z) all accrued and unpaid expenses and indemnity amounts payable
pursuant to the
50



--------------------------------------------------------------------------------



Transaction Documents; provided, however, that clause (y) shall not apply for
Issuer Distributions to acquire Subsequently Purchased Receivables;
(iii) the Amortization Period has not commenced;
(iv) there shall not exist on such Business Day, and such application thereof
shall not result in the occurrence of, a Rapid Amortization Event, a Servicer
Default, an Event of Default or a Default (in each case determined by the Issuer
taking into account any increases, decreases and status changes of the
Receivables and any increases or decreases in the Notes and the amount on
deposit in the Collection Account including those scheduled to occur on such
date);
(v) [Reserved];
(vi) [Reserved]; and
(vii) the representations and warranties of the Issuer, the initial Servicer and
the Seller that are made in this Base Indenture and the other Transaction
Documents as of any Purchase Dates are true and correct as of the date of such
Issuer Distribution (except to the extent they relate to an earlier or later
date, and then as of such earlier or later date).
The Issuer will meet the “Overcollateralization Test” on any date of
determination if the Outstanding Receivables Balance of all Eligible Receivables
(other than any Eligible Receivables that would cause the Concentration Limits
to be exceeded), equals or exceeds an amount equal to (i) the outstanding
principal amount of the Notes, plus (ii) the Required Overcollateralization
Amount, minus (iii) the amount remaining on deposit in the Collection Account
representing the portion of Required Monthly Payments that will be distributed
on the following Payment Date in reduction of the Aggregate Class A Note
Principal.
(d) [Reserved].
(e) Disqualification of Institution Maintaining Collection Account. Upon and
after the establishment of a new Collection Account with a Qualified
Institution, the Servicer shall deposit or cause to be deposited all Collections
as set forth in Section 5.3(a) into the new Collection Account, and in no such
event shall deposit or cause to be deposited any Collections thereafter into any
account established, held or maintained with the institution formerly
maintaining the Collection Account (unless it later becomes a Qualified
Institution or qualified corporate trust department maintaining the Collection
Account).
Determination of Monthly Interest. Monthly interest with respect to each Series
of Notes shall be determined, allocated and distributed in accordance with the
procedures set forth in the applicable Series Supplement.
Determination of Monthly Principal. Monthly principal and other amounts with
respect to each Series of Notes shall be determined, allocated and distributed
in accordance with the procedures set forth in the applicable Series Supplement.
However, all principal or interest with
51



--------------------------------------------------------------------------------



respect to any Series of Notes shall be due and payable no later than the Legal
Final Payment Date with respect to such Series.
General Provisions Regarding Accounts. Subject to Section 11.1(c), the Trustee
shall not in any way be held liable by reason of any insufficiency in any of the
Trust Estate resulting from any loss on any Permitted Investment included
therein except for losses attributable to the Trustee’s failure to make payments
on such Permitted Investments issued by the Trustee, in its commercial capacity
as principal obligor and not as trustee, in accordance with their terms.
Removed Receivables. Upon satisfaction of the conditions and the requirements of
any of (i) Section 8.3(a) and Section 15.1 hereof, (ii) Section 2.02(k) or
Section 2.08 of the Servicing Agreement or (iii) Section 2.4 of the Purchase
Agreement, as applicable, the Issuer shall execute and deliver and, upon receipt
of an Issuer Order, the Trustee shall acknowledge an instrument in the form
attached hereto as Exhibit B evidencing the Trustee’s release of the related
Removed Receivables and Related Security, and the Removed Receivables and
Related Security shall no longer constitute a part of the Trust Estate. No party
relying upon an instrument executed by the Trustee as provided in this Article 5
shall be bound to ascertain the Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
moneys.
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND SHALL BE SPECIFIED IN ANY SERIES
SUPPLEMENT WITH RESPECT TO ANY SERIES.]
ARTICLE 6.
[ARTICLE 6 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO
ANY SERIES]
ARTICLE 7.
[ARTICLE 7 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO
ANY SERIES]
ARTICLE 8.
COVENANTS


Money for Payments To Be Held in Trust. At all times from the date hereof to the
Indenture Termination Date, unless the Required Noteholders of each Series shall
otherwise consent in writing, all payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the
Collection Account shall be made on behalf of the
52



--------------------------------------------------------------------------------



Issuer by the Trustee or by another Paying Agent, and no amounts so withdrawn
from the Collection Account for payments of such Notes shall be paid over to the
Issuer except as provided in this Indenture.
Affirmative Covenants of Issuer. At all times from the date hereof to the
Indenture Termination Date, unless each Noteholder shall otherwise consent in
writing, the Issuer shall:
(a) Payment of Notes. Duly and punctually pay or cause to be paid principal of
(and premium, if any), interest and other amounts on and with respect to the
Notes pursuant to the provisions of this Base Indenture and any applicable
Series Supplement. Principal, interest and other amounts shall be considered
paid on the date due if the Trustee or the Paying Agent holds on that date money
designated for and sufficient to pay all principal, interest and other amounts
then due. Amounts properly withheld under the Code by any Person from a payment
to any Noteholder of interest, principal and/or other amounts shall be
considered as having been paid by the Issuer to such Noteholder for all purposes
of this Indenture.
(b) Maintenance of Office or Agency. Maintain an office or agency (which may be
an office of the Trustee, Transfer Agent and Registrar or co-registrar) where
Notes may be surrendered for registration of transfer or exchange, where notices
and demands to or upon the Issuer in respect of the Notes and this Indenture may
be served, and where, at any time when the Issuer is obligated to make a payment
of principal and premium upon the Notes, the Notes may be surrendered for
payment. The Issuer hereby initially appoints the Trustee to serve as its agent
for the foregoing purposes. The Issuer will give prompt written notice to the
Trustee and the Noteholders of the location, and any change in the location, of
such office or agency. If at any time the Issuer shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of the Trustee, and the Issuer hereby
appoints the Trustee as its agent to receive all such surrenders, notices and
demands.
The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer will
give prompt written notice to the Trustee and the Noteholders of any such
designation or rescission and of any change in the location of any such other
office or agency.
The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer.
(c) Compliance with Laws, etc.
(i) Comply with all applicable Laws, a breach of any of which, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect;
(ii) Obtain any licenses, permits, franchises or other governmental
authorizations necessary to the ownership of the Receivables and its other
properties or
53



--------------------------------------------------------------------------------



to the conduct of its business, the violation or failure to obtain which would
be reasonably likely to have a Material Adverse Effect; and
(iii) Ensure that all Governmental Actions of all Governmental Authorities
required with respect to the transactions contemplated by the Transaction
Documents and the other documents related thereto have been obtained or made.
(d) Preservation of Existence. Preserve and maintain its existence rights,
franchises and privileges in the jurisdiction of its incorporation or
organization, and qualify and remain qualified in good standing as a foreign
entity in the jurisdiction where its principal place of business and its chief
executive office are located and in each other jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualifications would have a Material Adverse Effect.
(e) Performance and Compliance with Receivables. Timely and fully perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Receivables and all other agreements related to such
Receivables.
(f) Collection Policy. Comply in all material respects with the Credit and
Collection Policies in regard to each Receivable.
(g) Reporting Requirements of The Issuer. Until the Indenture Termination Date,
furnish to the Noteholders:
(i) Financial Statements.
(A) as soon as available, and in any event within one hundred twenty (120) days
after the end of each Fiscal Year of the Issuer, a copy of the annual unaudited
report for such Fiscal Year of the Issuer including a copy of the balance sheet
of the Issuer, in each case, as at the end of such Fiscal Year, together with
the related statements of earnings and cash flows for such Fiscal Year;
(B) as soon as available and in any event within one hundred twenty (120) days
after the end of each Fiscal Year of Consolidated Parent, a balance sheet of
Consolidated Parent as of the end of such year and statements of income and
retained earnings and of source and application of funds of Consolidated Parent,
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such year, in each case setting forth comparative figures for the
previous Fiscal Year, certified without material qualification by Deloitte &
Touche LLP or other nationally recognized independent public accountants with
expertise in the preparation of such reports, together with a certificate of
such accounting firm stating that in the course of the regular audit of the
business of Consolidated Parent, which audit was conducted in accordance with
GAAP (as then in effect), such accounting firm has obtained no knowledge that an
Event of Default, Default or Rapid Amortization Event has occurred and is
continuing, or if, in the opinion of such accounting firm, such an Event of
Default, Default or
54



--------------------------------------------------------------------------------



Rapid Amortization Event has occurred and is continuing, a statement as to the
nature thereof; and
(C) as soon as available and in any event within forty-five (45) days after the
end of each fiscal quarter, quarterly balance sheets and quarterly statements of
source and application of funds and quarterly statements of income and retained
earnings of Consolidated Parent, certified by a Responsible Officer of
Consolidated Parent (which certification shall state that such balance sheets
and statements fairly present the financial condition and results of operations
for such fiscal quarter, subject to year-end audit adjustments), delivery of
which balance sheets and statements shall be accompanied by an Officer’s
Certificate of the Issuer to the effect that no Event of Default, Default or
Rapid Amortization Event has occurred and is continuing.
For so long as Consolidated Parent is subject to the reporting requirements of
Section 13(a) of the Exchange Act, its filing of the annual and quarterly
reports required under the Exchange Act, on a timely basis, shall be deemed
compliance with this Section 8.2(g)(i).
(ii) Notice of Default, Event of Default, Rapid Amortization Event or Block
Event. Immediately, and in any event within one (1) Business Day after the
Issuer obtains knowledge of the occurrence of each Default, Event of Default,
Rapid Amortization Event or Block Event (as defined in the Note Purchase
Agreement) a statement of a Responsible Officer of the Issuer (which statement
shall also be delivered to the Back-Up Servicer and any successor Servicer)
setting forth details of such Default, Event of Default, Rapid Amortization
Event or Block Event (as defined in the Note Purchase Agreement) and the action
which the Issuer proposes to take with respect thereto;
(iii) Change in Credit and Collection Policies.
(A) Within fifteen (15) Business Days after the date of any material change in
or amendment to the Credit and Collection Policies is made (which change or
amendment, to the extent made to the Credit and Collection Policies of the
Seller or initial Servicer, shall not be made without the prior written consent
of each of the Noteholders), a copy of the Credit and Collection Policies then
in effect indicating such change or amendment;
(B) No later than five (5) Business Days prior to the effective date of any
proposed material change in or amendment to the Credit and Collection Policies,
a copy of the proposed change or amendment; and
(C) Within fifteen (15) Business Days after the date any material version change
in the Seller’s proprietary credit risk decisioning model, a written summary of
such change.
55



--------------------------------------------------------------------------------



(iv) ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any ERISA Event which either (i) the Issuer,
the Seller, the initial Servicer or any of their respective ERISA Affiliates
files under ERISA with the Internal Revenue Service, the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or (ii) the Issuer, the
Seller, the initial Servicer or any of their respective ERISA Affiliates
receives from the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor. The Issuer shall give the Trustee
and each Noteholder prompt written notice of any event that could result in the
imposition of a Lien on the assets of the Issuer or any of its ERISA Affiliates
under Section 430(k) of the Code or Section 303(k) or 4068 of ERISA;
(v) If a Responsible Officer of the Issuer shall have actual knowledge of the
occurrence of a Servicer Default, notice thereof to the Trustee and the
Noteholders, which notice shall specify the action, if any, the Issuer is taking
in respect of such default. If a Servicer Default shall arise from the failure
of the Servicer to perform any of its duties or obligations under the Servicing
Agreement, the Issuer shall take all reasonable steps available to it to remedy
such failure, including any action reasonably requested by the Trustee or the
Noteholders; and
(vi) On or before April 1, 2016 and on or before April 1 of each year
thereafter, and otherwise in compliance with the requirements of TIA Section
314(a)(4) (if this Indenture is required to be qualified under the TIA), an
Officer’s Certificate of the Issuer stating, as to the Responsible Officer
signing such Officer’s Certificate, that:
(A) a review of the activities of the Issuer during such year and of performance
under this Indenture has been made under such Responsible Officer’s supervision;
and
(B) to the best of such Responsible Officer’s knowledge, based on such review,
the Issuer has complied with all conditions and covenants under this Indenture
throughout such year, or, if there has been a Default, Event of Default or Rapid
Amortization Event specifying each such Default, Event of Default or Rapid
Amortization Event known to such Responsible Officer and the nature and status
thereof.
(h) Use of Proceeds. Use the proceeds of the Notes solely in connection with the
acquisition or funding of Receivables and other Permissible Uses.
(i) Protection of Trust Estate. At its expense, perform all acts and execute all
documents necessary and desirable at any time to evidence, perfect, maintain and
enforce the title or the security interest of the Trustee in the Trust Estate
and the priority thereof. The Issuer will prepare, deliver and authorize the
filing of financing statements relating to or covering the Trust Estate sold to
the Issuer and subsequently conveyed to the Trustee (which financing statements
may cover “all assets” of the Issuer).
56



--------------------------------------------------------------------------------



(j) Inspection of Records. Permit the Trustee, the Noteholders, any one or more
of the Notice Persons or their duly authorized representatives, attorneys or
auditors to inspect the Receivables, the Receivable Files and the Records at
such times as such Person may reasonably request. Upon instructions from the
Trustee, the Required Noteholders or their duly authorized representatives,
attorneys or auditors, the Issuer shall release any document related to any
Receivables to such Person.
(k) Furnishing of Information. Provide such cooperation, information and
assistance, and prepare and supply the Trustee and the Noteholders with such
data regarding the performance by the Obligors of their obligations under the
Receivables and the performance by the Issuer and Servicer of their respective
obligations under the Transaction Documents, as may be reasonably requested by
the Trustee, the Noteholders, or any Notice Person from time to time.
(l) Accounts. Not maintain any bank accounts other than the Trust Accounts.
Except as set forth in the Servicing Agreement the Issuer shall not make, nor
will it permit the Seller or Servicer to make, any change in its instructions to
Obligors regarding payments to be made to the Servicer Account (as defined in
the Servicing Agreement). The Issuer shall not add any additional Trust Accounts
unless the Trustee (subject to Section 15.1 hereto) shall have consented thereto
and received a copy of any documentation with respect thereto. The Issuer shall
not terminate any Trust Accounts or close any Trust Accounts unless the Trustee
and the Noteholders shall have received at least thirty (30) days’ prior notice
of such termination and (subject to Section 15.1 hereto) shall have consented
thereto.
(m) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply with all material provisions, covenants and
other promises, if any, required to be observed by the Issuer under the
Contracts related to the Receivables.
(n) Collections Received. Hold in trust, and immediately (but in any event no
later than two (2) Business Days following the date of receipt thereof) transfer
to the Servicer for deposit into the Collection Account (subject to Section
5.4(a)) all Collections, if any, received from time to time by the Issuer.
(o) Enforcement of Transaction Documents. Use commercially reasonable efforts to
enforce all rights held by it under any of the Transaction Documents, shall not
amend, supplement or otherwise modify any of the Transaction Documents and shall
not waive any breach of any covenant contained thereunder without the prior
written consent of each Noteholder. The Issuer shall take all actions necessary
and desirable to enforce the Issuer’s rights and remedies under the Transaction
Documents. The Issuer agrees that it will not waive timely performance or
observance by the Servicer or the Seller of their respective duties under the
Transaction Documents if the effect thereof would adversely affect any of the
Secured Parties.
(p) Separate Legal Entity. The Issuer hereby acknowledges that the Trustee and
the Noteholders are entering into the transactions contemplated by this Base
Indenture and the other Transaction Documents in reliance upon the Issuer’s
identity as a legal entity separate
57



--------------------------------------------------------------------------------



from any other Person. Therefore, from and after the date hereof, the Issuer
shall take all reasonable steps to continue the Issuer’s identity as a separate
legal entity and to make it apparent to third Persons that the Issuer is an
entity with assets and liabilities distinct from those of any other Person, and
is not a division of any other Person. Without limiting the generality of the
foregoing and in addition to and consistent with the covenant set forth herein,
the Issuer shall take such actions as shall be required in order that:
(i) The Issuer will be a limited purpose limited liability company whose primary
activities are restricted in its operating agreement to owning financial assets
and financing the acquisition thereof and conducting such other activities as it
deems necessary or appropriate to carry out its primary activities;
(ii) At least two directors of the Issuer (the “Independent Directors”) shall be
individuals who (A) for the five-year period prior to his or her appointment as
Independent Director has not been, and during the continuation of his or her
service as Independent Director is not: (i) an employee, director, stockholder,
member, manager, partner or officer of the Issuer, Oportun or any of their
respective Affiliates (other than his or her service as an Independent Director
of the Issuer or any Affiliate that is a special purpose entity); (ii) a
customer or supplier of the Issuer, Oportun or any of their respective
Affiliates (other than his or her service as an Independent Director of the
Issuer or any Affiliate that is a special purpose entity); or (iii) any member
of the immediate family of a person described in (i) or (ii), and (B) has, (i)
prior experience as an Independent Director for a corporation or limited
liability company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. The limited liability company agreement of the Issuer shall provide
that (i) the Issuer shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Issuer unless the
Independent Directors shall approve the taking of such action in writing prior
to the taking of such action, and (ii) such provision cannot be amended without
the prior written consent of the Independent Directors;
(iii) any employee, consultant or agent of the Issuer will be compensated from
funds of the Issuer, as appropriate, for services provided to the Issuer;
(iv) the Issuer will allocate and charge fairly and reasonably overhead expenses
shared with any other Person. To the extent, if any, that the Issuer and any
other Person share items of expenses such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered;
58



--------------------------------------------------------------------------------



(v) the Issuer’s operating expenses will not be paid by any other Person except
as permitted under the terms of this Indenture or otherwise consented to by the
Noteholders or the Trustee, at the direction of the Required Noteholders;
(vi) the Issuer’s books and records will be maintained separately from those of
any other Person;
(vii) all audited financial statements of any Person that are consolidated to
include the Issuer will contain notes clearly stating that (A) all of the
Issuer’s assets are owned by the Issuer, and (B) the Issuer is a separate
entity;
(viii) the Issuer’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Person;
(ix) the Issuer will strictly observe appropriate formalities in its dealings
with all other Persons, and funds or other assets of the Issuer will not be
commingled with those of any other Person, other than temporary commingling in
connection with servicing the Receivables to the extent explicitly permitted by
this Indenture and the other Transaction Documents;
(x) the Issuer shall not, directly or indirectly, be named or enter into an
agreement to be named, as a direct or contingent beneficiary or loss payee,
under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person;
(xi) any Person that renders or otherwise furnishes services to the Issuer will
be compensated thereby at market rates for such services it renders or otherwise
furnishes thereto. Except as expressly provided in the Transaction Documents,
the Issuer will not hold itself out to be responsible for the debts of any other
Person or the decisions or actions respecting the daily business and affairs of
any other Person; and
(xii) comply with all material assumptions of fact set forth in each opinion
with respect to certain bankruptcy matters delivered by Orrick, Herrington &
Sutcliffe LLP pursuant to the Transaction Documents, relating to the Issuer, its
obligations hereunder and under the other Transaction Documents to which it is a
party and the conduct of its business with the Seller, the Servicer or any other
Person.
(q) Minimum Net Worth. Have a net worth (in accordance with GAAP) of at least 1%
of the aggregate outstanding principal amount of the Notes.
(r) Servicer’s Obligations. Cause the Servicer to comply with Section 2.02(c)
and Sections 2.09 and 2.10 of the Servicing Agreement.
(s) Income Tax Characterization. For purposes of U.S. federal income, state and
local income and franchise taxes, unless otherwise required by the relevant
Governmental Authority, the Issuer will treat the Notes as debt.
59



--------------------------------------------------------------------------------



Negative Covenants. So long as any Notes are outstanding, the Issuer shall not,
unless each Noteholder shall otherwise consent in writing:
(a) Sales, Liens, etc. Except pursuant to, or as contemplated by, the
Transaction Documents, the Issuer shall not sell, transfer, exchange, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist voluntarily or involuntarily any Adverse Claims upon or with respect to
any of its assets, including, without limitation, the Trust Estate, any interest
therein or any right to receive any amount from or in respect thereof.
(b) Claims, Deductions. Claim any credit on, or make any deduction from the
principal or interest payable in respect of, the Notes (other than amounts
properly withheld from such payments under the Code or other applicable Law) or
assert any claim against any present or former Noteholder by reason of the
payment of the taxes levied or assessed upon any part of the Trust Estate.
(c) Mergers, Acquisitions, Sales, Subsidiaries, Delaware LLC Divisions, etc. The
Issuer shall not:
(i) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, except for Permitted Investments, or sell, transfer, assign,
convey or lease any of its property and assets (or any interest therein) other
than pursuant to, or as contemplated by, this Indenture or the other Transaction
Documents;
(ii) make, incur or suffer to exist an investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of property from, any other Person, except for Permitted Investments or
pursuant to the Transaction Documents;
(iii) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents;
(iv) enter into any transaction with any Affiliate except for the transactions
contemplated by the Transaction Documents and other transactions upon fair and
reasonable terms materially no less favorable to the Issuer than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate; or
(v) enter into any Delaware LLC Division.
(d) Change in Business Policy. The Issuer shall not make any change in the
character of its business which would impair in any material respect the
collectability of any Receivable.
60



--------------------------------------------------------------------------------



(e) Other Debt. Except as provided for herein, the Issuer shall not create,
incur, assume or suffer to exist any Indebtedness whether current or funded,
other than (i) the Notes, (ii) Indebtedness of the Issuer representing fees,
expenses and indemnities arising hereunder or under the Purchase Agreement for
the purchase price of the Receivables under the Purchase Agreement and (iii)
other Indebtedness permitted pursuant to Section 8.3(h).
(f) Certificate of Formation and LLC Agreement. The Issuer shall not amend its
certificate of formation or its operating agreement unless the Trustee has
agreed to such amendment and each Noteholder has consented to such amendment
(which consent shall not be unreasonably withheld).
(g) Financing Statements. The Issuer shall not authorize the filing of any
financing statement (or similar statement or instrument of registration under
the Laws of any jurisdiction) or statements relating to the Trust Estate other
than the financing statements authorized and filed in connection with and
pursuant to the Transaction Documents.
(h) Business Restrictions. The Issuer shall not (i) engage in any business or
transactions, or be a party to any documents, agreements or instruments, other
than the Transaction Documents or those incidental to the purposes thereof, or
(ii) make any expenditure for any assets (other than Receivables) if such
expenditure, when added to other such expenditures made during the same calendar
year would, in the aggregate, exceed Ten Thousand Dollars ($10,000); provided,
however, that the foregoing will not restrict the Issuer’s ability to pay
servicing compensation as provided herein and, so long as no Default, Event of
Default or Rapid Amortization Event shall have occurred and be continuing, the
Issuer’s ability to make payments or distributions legally made to the Issuer’s
members with amounts distributed to the Issuer in accordance with this Base
Indenture and the related Series Supplement.
(i) ERISA Matters.
(i) To the extent applicable, the Issuer will not (A) engage or permit any of
its respective ERISA Affiliates, over which the Issuer has control, to engage in
any prohibited transaction (as defined in Section 4975 of the Code and Section
406 of ERISA) for which an exemption is not available or has not previously been
obtained from the U.S. Department of Labor; (B) fail to make, or permit any of
its ERISA Affiliates, over which the Issuer has control, to fail to make, any
payments to any Multiemployer Plan that the Issuer, the Seller, the initial
Servicer or any of their respective ERISA Affiliates is required to make under
the agreement relating to such Multiemployer Plan or any Law pertaining thereto;
(C) terminate, or permit any of its ERISA Affiliates, over which the Issuer has
control, to terminate, any Benefit Plan so as to result in any liability to the
Issuer, the initial Servicer, the Seller or any of their ERISA Affiliates; or
(D) permit to exist any occurrence of any reportable event described in Title IV
of ERISA with respect to a Pension Plan, if such prohibited transactions,
failures to make payment, terminations and reportable events described in
clauses (A), (B), (C) and (D) above would in the aggregate have a Material
Adverse Effect.
61



--------------------------------------------------------------------------------



(ii) The Issuer will not permit to exist any failure to satisfy the minimum
funding standard (as described in Section 302 of ERISA and Section 412 of the
Code) with respect to any Pension Plan.
(iii) The Issuer will not cause or permit, nor permit any of its ERISA
Affiliates over which the Issuer has control, to cause or permit, the occurrence
of an ERISA Event with respect to any Pension Plans that could result in a
Material Adverse Effect.
(j) Name; Jurisdiction of Organization. The Issuer will not change its name or
its jurisdiction of organization (within the meaning of the applicable UCC)
without prior written notice to the Trustee and the Noteholders. Prior to or
upon a change of its name, the Issuer will make all filings (including filings
of financing statements on form UCC-1) and recordings necessary to maintain the
perfection of the interest of the Trustee in the Trust Estate pursuant to this
Indenture. The Issuer further agrees that it will not become or seek to become
organized under the Laws of more than one jurisdiction. In the event that the
Issuer desires to so change its jurisdiction of organization or change its name,
the Issuer will make any required filings and prior to actually making such
change the Issuer will deliver to the Trustee and the Noteholders (i) an
Officer’s Certificate and an Opinion of Counsel confirming that all required
filings have been made to continue the perfected interest of the Trustee in the
Trust Estate in respect of such change and (ii) copies of all such required
filings with the filing information duly noted thereon by the office in which
such filings were made.
(k) Tax Matters. The Issuer will not take any action that could cause, and will
not omit to take any action, which omission could cause, the Issuer to become
taxable as a corporation for U.S. federal income tax purposes.
(l) Trustee Fee. The Issuer will not increase the amount of compensation payable
to the Trustee (including in its capacity as Agent), the Collateral Trustee, the
Securities Intermediary and the Depositary Bank without the prior written
consent of the Required Noteholders (which consent shall not be unreasonably
withheld).
Further Instruments and Acts. The Issuer will execute and deliver such further
instruments, furnish such other information and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.
Appointment of Successor Servicer. If the Trustee has given notice of
termination to the Servicer of the Servicer’s rights and powers pursuant to
Section 2.01 of the Servicing Agreement, as promptly as possible thereafter, the
Trustee, with the consent of the Required Noteholders of each Series, shall
appoint a successor servicer in accordance with Section 2.01 of the Servicing
Agreement.
Perfection Representations. The parties hereto agree that the Perfection
Representations shall be a part of this Indenture for all purposes.


62



--------------------------------------------------------------------------------



ARTICLE 9.
[ARTICLE 9 IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO
ANY SERIES OF NOTES]
ARTICLE 10.
REMEDIES
Events of Default. Unless otherwise specified in a Series Supplement, an “Event
of Default”, wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
(i) default in the payment of any interest, principal, indemnity payment or
other amount when due and owing by the Issuer, the Seller, the initial Servicer
or any Affiliate thereof under any Transaction Document, and such default shall
continue (and shall not have been waived by each Noteholder) for a period of two
(2) Business Days after receipt of notice thereof;
(ii) default in the payment of the principal of or any installment of the
principal of any Class of Notes when the same becomes due and payable on the
Legal Final Payment Date;
(iii) the filing of a decree or order for relief by a court having jurisdiction
in the premises in respect of the Issuer, the Seller, the Nevada Originator, the
Servicer or any part of the Trust Estate in an involuntary case under any
applicable federal or state bankruptcy, insolvency or other similar Law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or for any substantial
part of the Trust Estate, or ordering the winding-up or liquidation of the
Issuer’s, the Seller’s, the Nevada Originator’s or the Servicer’s affairs, and
such decree or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days;
(iv) the commencement by the Issuer, the Seller, the Nevada Originator or the
Servicer of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar Law now or hereafter in effect, or the consent by
the Issuer, the Seller, the Nevada Originator or the Servicer to the entry of an
order for relief in an involuntary case under any such Law, or the consent by
the Issuer, the Seller, the Nevada Originator or the Servicer to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Issuer or for any part of the Trust
Estate, or the making by the Issuer, the Seller, the Nevada Originator or the
Servicer of any general assignment for the benefit of creditors, or the failure
by the Issuer, the Seller, the Nevada Originator or the Servicer generally to
pay its debts as
63



--------------------------------------------------------------------------------



such debts become due, or the taking of action by the Issuer in furtherance of
any of the foregoing;
(v) the failure to deliver any Monthly Servicer Report, Monthly Statement or any
other report or certificate required to be delivered under this Indenture or any
other Transaction Document by the Issuer, the Seller, the Nevada Originator or
the Servicer (or any of their Affiliates) on the applicable date when due under
this Indenture or any other Transaction Document and such failure shall continue
unremedied for a period of ten (10) Business Days after receipt of notice of
such failure;
(vi) either (x) a failure on the part of the Issuer duly to observe or perform
any other covenants or agreements of the Issuer set forth in this Indenture or
any other Transaction Document to which it is a party, (y) a failure on the part
of the Seller duly to observe or perform any other covenants or agreements of
the Seller set forth in the Purchase Agreement or any other Transaction Document
to which it is a party or (z) a failure on the part of the Servicer duly to
observe or perform any other covenants or agreements of the Servicer set forth
in the Servicing Agreement or any other Transaction Document to which it is a
party, which failure, in either case, solely to the extent capable of cure and
so long as it relates other than to any negative covenant (except for the
negative covenant set forth in Section 8.3(a)), continues unremedied for a
period of fifteen (15) Business Days after receipt of notice;
(vii) either (x) any representation, warranty or certification made by the
Issuer in this Indenture or in any other Transaction Document or in any
certificate delivered pursuant to this Indenture or any other Transaction
Document to which it is a party shall prove to have been inaccurate when made or
deemed made or (y) any representation, warranty or certification made by the
Seller in the Purchase Agreement or in any other Transaction Document to which
it is a party or in any certificate delivered pursuant to the Purchase Agreement
or any other Transaction Document shall prove to have been inaccurate when made
or deemed made and, in either case, to the extent such representation, warranty
or certification is capable of cure, such inaccuracy continues unremedied for a
period of fifteen (15) Business Days after receipt of notice;
(viii) the Trustee shall cease to have a first-priority perfected security
interest in the Trust Estate;
(ix) the Issuer shall either (x) have become subject to regulation by the
Commission as an “investment company” under the Investment Company Act or (y) be
a “covered fund” as defined in the final regulations issued December 10, 2013
implementing the “Volcker Rule” (Section 619 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act);
(x) the Issuer shall become taxable as an association or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes;
64



--------------------------------------------------------------------------------



(xi) a lien shall be filed pursuant to Section 430 or Section 6321 of the Code
with regard to the Issuer except for any lien set forth in clause (i) of the
definition of Permitted Encumbrance;
(xii) the Issuer shall fail at any time to have an Independent Director who
satisfies each requirement and qualification specified in Section 8.2(p) of this
Indenture for Independent Directors; provided, however, that any such failure
resulting from the death, resignation or other unforeseeable departure of an
Independent Director shall not constitute an Event of Default if the related
vacancy is filled as required under the limited liability company agreement of
the Issuer;
(xiii) Oportun shall fail to perform any of its obligations under the
Performance Guaranty;
(xiv) any material provision of this Indenture or any other Transaction Document
shall cease to be in full force and effect or any of the Issuer, the Seller, the
Nevada Originator or the Servicer (or any of their respective Affiliates) shall
so state in writing;
(xv) (w) the Issuer shall fail to pay any principal of or premium or interest on
any of its Indebtedness when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such
Indebtedness (whether or not such failure shall have been waived under the
related agreement); (x) the Seller, the Servicer, the Nevada Originator or any
of their respective Subsidiaries, individually or in the aggregate, shall fail
to pay any principal of or premium or interest on any of its Indebtedness that
is outstanding in a principal amount of at least $2,500,000 in the aggregate
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Indebtedness (whether or not such
failure shall have been waived under the related agreement); (y) any other event
shall occur or condition shall exist under any agreement, mortgage, indenture or
instrument relating to any such Indebtedness (as referred to in clause (w) or
(x) of this paragraph and shall continue after the applicable grace period (not
to exceed 30 days), if any, specified in such agreement, mortgage, indenture or
instrument (whether or not such failure shall have been waived under the related
agreement), if the effect of such event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Indebtedness (as referred to in clause (w) or (x) of this paragraph) or to
terminate the commitment of any lender thereunder, or (z) any such Indebtedness
(as referred to in clause (w) or (x) of this paragraph) shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such
65



--------------------------------------------------------------------------------



Indebtedness shall be required to be made or the commitment of any lender
thereunder terminated, in each case before the stated maturity thereof;
(xvi) the occurrence of an “Event of Default” or similar event or condition
under the terms of any Term Indenture;
(xvii) one or more judgments or decrees shall be entered against the Issuer, the
Seller, the Nevada Originator or the Servicer, or any Affiliate of any of the
foregoing involving in the aggregate a liability (not paid or to the extent not
covered by a reputable and solvent insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 10 Business
Days, and the aggregate amount of all such judgments equals or exceeds
$2,500,000 (or solely with respect to the Issuer, $0) over the course of any
twelve month period;
(xviii) the Overcollateralization Test is not satisfied for more than five (5)
Business Days;
(xix) the breach of any Financial Covenant;
(xx) the occurrence of a Servicer Default;
(xxi) [Reserved];
(xxii) the occurrence of a Change in Control; or
(xxiii) the failure to pay the Borrowing Base Shortfall in full on any Payment
Date.
Section 10.2. Rights of the Trustee Upon Events of Default.
(a) If and whenever an Event of Default (other than in clause (iii) and (iv) of
Section 10.1) shall have occurred and be continuing, the Trustee may, and, at
the written direction of the Required Noteholders shall, cause the principal
amount of all Notes of all Series outstanding to be immediately due and payable
at par, together with interest thereon. If an Event of Default with respect to
the Issuer specified in clause (iii) or (iv) of Section 10.1 shall occur, all
unpaid principal of and accrued interest on all the Notes of all Series
outstanding shall ipso facto become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Noteholder. If an
Event of Default shall have occurred and be continuing, the Trustee may exercise
from time to time any rights and remedies available to it under applicable Law
and Section 10.4. Any amounts obtained by the Trustee on account of or as a
result of the exercise by the Trustee of any right shall be held by the Trustee
as additional collateral for the repayment of the Secured Obligations and shall
be applied as provided in Article 5 hereof. If so specified in the applicable
Series Supplement, the Trustee may agree to limit its exercise of rights and
remedies available to it as a result of the occurrence of an Event of Default to
the extent set forth therein.
66



--------------------------------------------------------------------------------



(b) If an Event of Default shall have occurred and be continuing, then at any
time after such declaration of acceleration of maturity has been made and before
a judgment or decree for payment of the money due has been obtained by the
Trustee as hereinafter in this Article 10 provided, all Noteholders, by written
notice to the Issuer and the Trustee, may rescind and annul such declaration and
its consequences if:
(i) the Issuer has paid to or deposited with the Trustee a sum sufficient to pay
(A) all payments of principal of and interest on all Notes and all other amounts
that would then be due hereunder or upon such Notes if the Event of Default
giving rise to such acceleration had not occurred; and
(B) all sums paid by the Trustee hereunder and the reasonable compensation,
expenses, disbursements of the Trustee and its agents and counsel; and
(ii) all Events of Default, other than the nonpayment of the principal of the
Notes that has become due solely by such acceleration, have been cured or waived
as provided in Section 10.6.
No such rescission shall affect any subsequent default or impair any right
consequent thereto.
(c) Additional Remedies. In addition to any rights and remedies now or hereafter
granted hereunder or under applicable Law with respect to the Trust Estate, the
Trustee shall have all of the rights and remedies of a secured party under the
UCC as enacted in any applicable jurisdiction.
Section 10.3. Collection of Indebtedness and Suits for Enforcement by Trustee.
(a) The Issuer covenants that if (i) default is made in the payment of any
amount payable by the Issuer when the same becomes due and payable, and such
default continues for a period of two (2) Business Days or (ii) default is made
in the payment of the principal of any Note on the Legal Final Payment Date, the
Issuer will pay to it, for the benefit of the Noteholders, the whole amount then
due and payable on such Notes for principal, interest and other amounts, with
interest upon the overdue principal, and, to the extent payment at such rate of
interest shall be legally enforceable, upon overdue installments of interest, at
the applicable Note Rate and in addition thereto such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel.
(b) If an Event of Default occurs and is continuing, the Trustee may (in its
discretion) and, at the written direction of the Required Noteholders, shall
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings to protect and enforce any such rights, whether
for the specific enforcement of any covenant or agreement
67



--------------------------------------------------------------------------------



in this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Trustee by this Indenture or by Law; provided, however, that the Trustee shall
sell or otherwise liquidate the Trust Estate or any portion thereof only in
accordance with Section 10.4(d).
(c) In any Proceedings brought by the Trustee (and also any Proceedings
involving the interpretation of any provision of this Indenture), the Trustee
shall be held to represent all the Secured Parties, and it shall not be
necessary to make any such Person a party to any such Proceedings.
(d) In case there shall be pending, relative to the Issuer or any other obligor
upon the Notes or any Person having or claiming an ownership interest in the
Trust Estate, Proceedings under Title 11 of the United States Code or any other
applicable federal or state bankruptcy, insolvency or other similar Law, or in
case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer or its property or such other obligor or Person,
or in case of any other comparable judicial Proceedings relative to the Issuer
or other obligor upon the Notes, or to the creditors or property of the Issuer
or such other obligor, the Trustee, irrespective of whether the principal or
other amount of any Notes shall then be due and payable as therein expressed or
by declaration or otherwise and irrespective of whether the Trustee shall have
made any demand pursuant to the provisions of this Section, shall be entitled
and empowered, by intervention in such Proceedings or otherwise:
(i) to file and prove a claim or claims for the whole amount of principal,
interest and other amounts owing and unpaid in respect of the Notes and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for reasonable compensation to
the Trustee and each predecessor Trustee, and their respective agents, attorneys
and counsel, and for reimbursement of all expenses and liabilities incurred, and
all advances made, by the Trustee and each predecessor Trustee, except as a
result of negligence, bad faith or willful misconduct) and of the Secured
Parties allowed in such Proceedings;
(ii) unless prohibited by applicable Law, to vote on behalf of the Secured
Parties in any election of a trustee, a standby trustee or Person performing
similar functions in any such Proceedings;
(iii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Secured Parties and of the Trustee on their behalf; and
(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee or the Secured
Parties allowed in any judicial Proceedings relative to the Issuer, its
creditors and its property;
and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Secured Parties to make
payments to the Trustee, and, in the
68



--------------------------------------------------------------------------------



event that the Trustee shall consent to the making of payments directly to such
Secured Parties, to pay to the Trustee such amounts as shall be sufficient to
cover reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee
except as a result of negligence, bad faith or willful misconduct.
(e) Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any Secured
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Secured Party or to authorize the
Trustee to vote in respect of the claim of any Secured Party in any such
Proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.
(f) All rights of action and of asserting claims under this Indenture or under
any of the Notes may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any Proceedings relative thereto, and any
such action or Proceedings instituted by the Trustee shall be brought in its own
name as trustee of an express trust, and any recovery of judgment, subject to
the payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
Secured Parties.
Remedies. If an Event of Default shall have occurred and be continuing, the
Trustee may and, at the written direction of the Required Noteholders, shall do
one or more of the following:
(a) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable under the Transaction Documents,
enforce any judgment obtained, and collect from the Issuer and any other obligor
under the Transaction Documents moneys adjudged due;
(b) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Trust Estate;
(c) subject to the limitations set forth in clause (d) below, exercise any
remedies of a secured party under the UCC and take any other appropriate action
to protect and enforce the rights and remedies of the Trustee and the Secured
Parties; and
(d) sell the Trust Estate or any portion thereof or rights or interest therein,
at one or more public or private sales called and conducted in any manner
permitted by Law; provided, however, that the Trustee may not sell or otherwise
liquidate the Trust Estate following an Event of Default unless:
(i) the Required Noteholders direct such sale and liquidation,
(ii) the proceeds of such sale or liquidation distributable to the Noteholders
of each Series are sufficient to discharge in full all amounts then due and
unpaid with
69



--------------------------------------------------------------------------------



respect to all outstanding Notes for principal and interest and any other
amounts due Noteholders, or
(iii) the Trustee determines that the proceeds of the Trust Estate will not
continue to provide sufficient funds for the payment of principal of and
interest on all outstanding Notes as such amounts would have become due if such
Notes had not been declared due and payable and the Required Noteholders direct
such sale and liquidation.
In determining such sufficiency or insufficiency with respect to clauses (d)(ii)
and (d)(iii), the Trustee may, but need not, obtain and rely upon an opinion of
an Independent investment banking or accounting firm of national reputation as
to the feasibility of such proposed action and as to the sufficiency of the
Receivables in the Trust Estate for such purpose.
The Trustee may maintain a Proceeding even if it does not possess any of the
Notes or does not produce any of them in the Proceeding, and any such Proceeding
instituted by the Trustee shall be in its own name as trustee. All remedies are
cumulative to the extent permitted by Law.
Section 10.5. [Reserved].
Waiver of Past Events. If an Event of Default shall have occurred and be
continuing, prior to the declaration of the acceleration of the maturity of the
Notes as provided in Section 10.2(a), all Noteholders may waive any past Default
or Event of Default and its consequences except a Default in payment of
principal of any of the Notes. In the case of any such waiver, the Issuer, the
Trustee and the Holders of the Notes shall be restored to their former positions
and rights hereunder, respectively; but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereto.
Upon any such waiver, such Default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereto.
Limitation on Suits. No Noteholder shall have any right to institute any
Proceeding, judicial or otherwise, with respect to this Base Indenture and
related Series Supplement, or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless:
(i) such Noteholder previously has given written notice to the Trustee of a
continuing Event of Default;
(ii) the Holders of not less than 25% of the outstanding principal amount of all
Notes of all affected Series have made written request to the Trustee to
institute such Proceeding in respect of such Event of Default in its own name as
Trustee hereunder;
70



--------------------------------------------------------------------------------



(iii) such Noteholder has offered and provided to the Trustee indemnity
satisfactory to it against the costs, expenses and liabilities to be incurred in
complying with such request;
(iv) the Trustee for sixty (60) days after its receipt of such notice, request
and offer of indemnity has failed to institute such Proceedings; and
(v) no direction inconsistent with such written request has been given to the
Trustee during such sixty (60) day period by all Noteholders;
it being understood and intended that no one or more Noteholder shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholder or to obtain or to seek to obtain priority or preference over any
other Noteholder or to enforce any right under this Indenture, except in the
manner herein provided.
In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Secured Parties, each representing less
than all Noteholders, the Trustee shall proceed in accordance with the request
of the greater majority of the outstanding principal amount or par value of the
Notes, as determined by reference to such requests.
Section 10.8. Unconditional Rights of Holders to Receive Payment; Withholding
Taxes.
(a) Notwithstanding any other provision of this Indenture except as provided in
Section 10.8(b) and (c), the right of any Noteholder to receive payment of
principal, interest or other amounts, if any, on the Note, on or after the
respective due dates expressed in the Note or in this Indenture (or, in the case
of redemption, on or after the Redemption Date), or to bring suit for the
enforcement of any such payment on or after such respective dates, is absolute
and unconditional and shall not be impaired or affected without the consent of
the Noteholder.
(b) Promptly upon request, each Noteholder shall provide to the Trustee and/or
the Issuer (or other person responsible for withholding of taxes, including but
not limited to FATCA Withholding Tax, or delivery of information under FATCA)
with the Tax Information.
(c) The Paying Agent shall (or if the Trustee is not the Paying Agent, the
Trustee shall cause the Paying Agent to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee that such
Paying Agent shall) comply with the provisions of this Indenture applicable to
it, comply with all requirements of the Code with respect to the withholding
from any payments to Noteholders, including FATCA Withholding Tax (including
obtaining and retaining from Persons entitled to payments with respect to the
Notes any Tax Information and making any withholdings with respect to the Notes
as required by the Code (including FATCA) and paying over such withheld amounts
to the appropriate Governmental Authority), comply with respect to any
applicable reporting requirements in connection with any payments to
Noteholders, and, upon request, provide any Tax Information to the Issuer.
71



--------------------------------------------------------------------------------



Restoration of Rights and Remedies. If any Noteholder has instituted any
Proceeding to enforce any right or remedy under this Indenture and such
Proceeding has been discontinued or abandoned for any reason or has been
determined adversely to the Trustee or to such Noteholder, then and in every
such case the Issuer, the Trustee, the Noteholders shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee, the Noteholders shall continue as though no such Proceeding had been
instituted.
The Trustee May File Proofs of Claim. The Trustee is authorized to file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and the Noteholders allowed in any judicial Proceedings
relative to the Issuer (or any other obligor upon the Notes), its creditors or
its property, and shall be entitled and empowered to collect, receive and
distribute any money or other property payable or deliverable on any such claim
and any custodian in any such judicial Proceeding is hereby authorized by each
Noteholder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the
Noteholders, to pay the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 11.6 and 11.17.
To the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 11.6 and 11.17 out of the estate in any such
Proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, notes and other properties which the Noteholders may be entitled to
receive in such Proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Noteholder thereof, or to
authorize the Trustee to vote in respect of the claim of any Noteholder in any
such Proceeding.
Priorities. Following the declaration of an Event of Default or a Rapid
Amortization Event pursuant to Section 9.1 or 10.2, all amounts in the
Collection Account, including any money or property collected pursuant to
Section 10.4 (after deducting the reasonable costs and expenses of such
collection), shall be applied by the Trustee on the related Payment Date in
accordance with the provisions of Article 5 and the applicable Series
Supplement.
The Trustee may fix a record date and payment date for any payment to Secured
Parties pursuant to this Section. At least fifteen (15) days before such record
date the Issuer shall mail to each Secured Party and the Trustee a notice that
states the record date, the payment date and the amount to be paid.
Undertaking for Costs. All parties to this Indenture agree, and each Secured
Party shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Trustee for
72



--------------------------------------------------------------------------------



any action taken, suffered or omitted by it as Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section shall not apply to (a) any suit instituted by
the Trustee, (b) any suit instituted by any Noteholder, or group of Noteholders,
in each case holding in the aggregate more than 10% of the aggregate outstanding
principal balance of the Notes on the date of the filing of such action or (c)
any suit instituted by any Noteholder for the enforcement of the payment of
principal of or interest on any Note on or after the respective due dates
expressed in such Note and in this Indenture (or, in the case of redemption, on
or after the Redemption Date).
Rights and Remedies Cumulative. No right or remedy herein conferred upon or
reserved to the Trustee or to the Secured Parties is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by Law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
Delay or Omission Not Waiver. No delay or omission of the Trustee or any Secured
Party to exercise any right or remedy accruing upon any Default or Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Default or Event of Default or an acquiescence therein. Every right and remedy
given by this Article 10 or by Law to the Trustee or to the Secured Parties may
be exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Secured Parties, as the case may be.
Control by Noteholders. The Required Noteholders, acting together, shall have
the right to direct the time, method and place of conducting any Proceeding for
any remedy available to the Trustee with respect to the Notes or exercising any
trust or power conferred on the Trustee; provided that:
(i) such direction shall not be in conflict with any Law or with this Indenture;
(ii) subject to the express terms of Section 10.4, any direction to the Trustee
to sell or liquidate the Receivables shall be by the Required Noteholders;
(iii) the Trustee shall have been provided with indemnity satisfactory to it;
and
(iv) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction;
provided, however, that, subject to Section 11.1, the Trustee need not take any
action that it determines might involve it in liability or might materially
adversely affect the rights of any Noteholders not consenting to such action.
73



--------------------------------------------------------------------------------



Waiver of Stay or Extension Laws. The Issuer covenants (to the extent that it
may lawfully do so) that it will not at any time insist upon, or plead or in any
manner whatsoever, claim or take the benefit or advantage of, any stay or
extension Law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuer (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such Law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such Law had been
enacted.
Action on Notes. The Trustee’s right to seek and recover judgment on the Notes
or under this Indenture shall not be affected by the seeking, obtaining or
application of any other relief under or with respect to this Indenture. Neither
the Lien of this Indenture nor any rights or remedies of the Trustee or the
Secured Parties shall be impaired by the recovery of any judgment by the Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Trust Estate or upon any of the assets of the Issuer.
Section 10.18. Performance and Enforcement of Certain Obligations.
(a) The Issuer agrees to take all such lawful action as is necessary and
desirable to compel or secure the performance and observance by the Seller, the
Parent and the Servicer, as applicable, of each of their obligations to the
Issuer under or in connection with the Transaction Documents in accordance with
the terms thereof, and to exercise any and all rights, remedies, powers and
privileges lawfully available to the Issuer under or in connection with the
Transaction Documents, including the transmission of notices of default on the
part of the Seller, the Parent or the Servicer thereunder and the institution of
legal or administrative actions or Proceedings to compel or secure performance
by the Seller, the Parent or the Servicer of each of their obligations under the
Transaction Documents.
(b) If an Event of Default has occurred and is continuing, the Required
Noteholders or the Trustee may, and, at the direction (which direction shall be
in writing) of the Required Noteholders, the Trustee shall, subject to Section
10.2(b), exercise all rights, remedies, powers, privileges and claims of the
Issuer against the Seller, the Parent or the Servicer under or in connection
with the Transaction Documents, including the right or power to take any action
to compel or secure performance or observance by the Seller, the Parent or the
Servicer of each of their obligations to the Issuer thereunder and to give any
consent, request, notice, direction, approval, extension or waiver under the
Transaction Documents, and any right of the Issuer to take such action shall be
suspended.
Reassignment of Surplus. Promptly after termination of this Indenture and the
payment in full of the Secured Obligations, any proceeds of all the Receivables
and other assets in the Trust Estate received or held by the Trustee shall be
turned over to the Issuer and the Receivables and other assets in the Trust
Estate shall be released to the Issuer by the Trustee without recourse to the
Trustee and without any representations, warranties or agreements of any kind.
74



--------------------------------------------------------------------------------



ARTICLE 11.
THE TRUSTEE
Section 11.1. Duties of the Trustee.
(a) If an Event of Default has occurred and is continuing, and of which a Trust
Officer of the Trustee has written notice, the Trustee shall exercise such of
the rights and powers vested in it by this Indenture and any related document,
and use the same degree of care and skill in their exercise, as a prudent man
would exercise or use under the circumstances in the conduct of his own affairs;
provided, however, that the Trustee shall have no liability in connection with
any action or inaction taken, or not taken, by it upon the deemed occurrence of
an Event of Default of which a Trust Officer has not received written notice;
and provided, further that the preceding sentence shall not have the effect of
insulating the Trustee from liability arising out of the Trustee’s negligence or
willful misconduct.
(b) Except during the occurrence and continuance of an Event of Default of which
a Trust Officer of the Trustee has written notice:
(i) the Trustee undertakes to perform only those duties that are specifically
set forth in this Indenture and no others, and no implied covenants or
obligations shall be read into this Indenture or any related document against
the Trustee; and
(ii) in the absence of bad faith on its part, the Trustee may conclusively rely
(without independent confirmation, verification, inquiry or investigation of the
contents thereof), as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided, however,
in the case of any such certificates or opinions which by any provision hereof
are specifically required to be furnished to the Trustee, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture and, if applicable, the Transaction
Documents to which the Trustee is a party, provided, further, that the Trustee
shall not be responsible for the accuracy or content of any of the
aforementioned documents and the Trustee shall have no obligation to verify or
recompute any numeral information provided to it pursuant to the Transaction
Documents.
(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct except that:
(i) this clause does not limit the effect of clause (b) of this Section 11.1;
(ii) the Trustee shall not be personally liable for any error of judgment made
in good faith by a Trust Officer or Trust Officers of the Trustee, unless it is
conclusively determined by the final judgment of a court of competent
jurisdiction, no longer subject to appeal or review that the Trustee was
negligent in ascertaining the pertinent facts;
75



--------------------------------------------------------------------------------



(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to the terms of the Indenture or the Transaction Documents;
(iv) the Trustee shall not be charged with knowledge of any failure by the
Servicer referred to in clauses (a)-(g) of Section 2.04 of the Servicing
Agreement unless a Trust Officer of the Trustee obtains actual knowledge of such
failure or the Trustee receives written notice of such failure from the Servicer
or any Holders of Notes evidencing not less than 10% of the aggregate
outstanding principal balance or par value of the Notes of any Series adversely
affected thereby.
(d) Notwithstanding anything to the contrary contained in this Indenture or any
of the Transaction Documents, no provision of this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights and powers, if there is reasonable ground (as determined by
the Trustee in its sole discretion) for believing that the repayment of such
funds or adequate indemnity against such risk is not reasonably assured to it by
the security afforded to it by the terms of this Indenture.
(e) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA (if this Indenture
is required to be qualified under the TIA).
(f) The Trustee shall, and hereby agrees that it will, perform all of the
obligations and duties required of it under the Servicing Agreement.
(g) Without limiting the generality of this Section 11.1 and subject to the
other provisions of this Indenture, the Trustee shall have no duty (i) to see to
any recording, filing or depositing of this Indenture or any agreement referred
to herein, or to see to the maintenance of any such recording or filing or
depositing or to any recording, refiling or redepositing of any thereof or to
see to the validity, perfection, continuation, or value of any lien or security
interest created herein, (ii) to see to the payment or discharge of any tax,
assessment or other governmental Lien owing with respect to, assessed or levied
against any part of the Issuer, (iii) to confirm or verify the contents of any
reports or certificates delivered to the Trustee pursuant to this Indenture or
the Servicing Agreement believed by the Trustee to be genuine and to have been
signed or presented by the proper party or parties, (iv) to determine whether
any Receivables is an Eligible Receivable or to inspect the Receivables at any
time or ascertain or inquire as to the performance or observance of any of the
Issuer’s, the Seller’s, the Parent’s or the Servicer’s representations,
warranties or covenants or the Servicer’s duties and obligations as Servicer and
as Custodian of the Receivable Files under the Servicer Transaction Documents,
(v) the acquisition or maintenance of any insurance, or (vi) to determine when a
Repurchase Event occurs. The Trustee shall be authorized to, but shall in no
event have any duty or responsibility to, file any financing or continuation
statements or record any documents or instruments in any public office at any
time or times or otherwise perfect or maintain any security interest in any
portion of the Trust Estate.
76



--------------------------------------------------------------------------------



(h) Subject to Section 11.1(d), in the event that the Paying Agent or the
Transfer Agent and Registrar (if other than the Trustee) shall fail to perform
any obligation, duty or agreement in the manner or on the day required to be
performed by the Paying Agent or the Transfer Agent and Registrar, as the case
may be, under this Indenture, the Trustee shall be obligated as soon as
practicable upon written notice to a Trust Officer thereof and receipt of
appropriate records and information, if any, to perform such obligation, duty or
agreement in the manner so required.
(i) No provision of this Indenture shall be construed to require the Trustee to
perform, or accept any responsibility for the performance of, the obligations of
the Servicer hereunder until it shall have assumed such obligations in
accordance with this Section 11.1 and the provisions of the Servicing Agreement.
(j) Subject to Section 11.4, all moneys received by the Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated from other funds except to the
extent required by Law or the Transaction Documents.
(k) Except as otherwise required or permitted by the TIA (if this Indenture is
required to be qualified under the TIA), nothing contained herein shall be
deemed to authorize the Trustee to engage in any business operations or any
activities other than those set forth in this Indenture. Specifically, the
Trustee shall have no authority to engage in any business operations, acquire
any assets other than those specifically included in the Trust Estate under this
Indenture or otherwise vary the assets held by the Issuer. Similarly, the
Trustee shall have no discretionary duties other than performing those
ministerial acts set forth above necessary to accomplish the purpose of this
Indenture.
(l) The Trustee shall not be required to take notice or be deemed to have notice
or knowledge of any Default or Event of Default unless a Trust Officer of the
Trustee shall have received written notice thereof. In the absence of receipt of
such notice, the Trustee may conclusively assume that there is no Default or
Event of Default.
(m) [Reserved].
(n) The Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Issuer,
the Servicer and/or a specified percentage of Noteholders under circumstances in
which such direction is required or permitted by the terms of this Base
Indenture, a Series Supplement or other Transaction Document.
(o) The enumeration of any permissive right or power herein or in any other
Transaction Document available to the Trustee shall not be construed to be the
imposition of a duty.
(p) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may separately agree in writing with the Issuer.
77



--------------------------------------------------------------------------------



(q) Every provision of the Indenture or any related document relating to the
conduct or affecting the liability of or affording protection to the Trustee
shall be subject to the provisions of this Article.
(r) The Trustee shall not be responsible for or have any liability for the
collection of any Contracts or Receivables or the recoverability of any amounts
from an Obligor or any other Person owing any amounts as a result of any
Contracts or Receivables, including after any default of any Obligor or any
other such Person.
Rights of the Trustee. Except as otherwise provided by Section 11.1:
(a) The Trustee may conclusively rely on and shall be protected in acting upon
or refraining from acting upon and in accord with, without any duty to verify
the contents or recompute any calculations therein, any document (whether in its
original or facsimile form), including the Monthly Servicer Report, the annual
Servicer’s certificate, the monthly payment instructions and notification to the
Trustee, the Monthly Statement, any resolution, Officer’s Certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document, believed by it to be genuine and to have been signed by or
presented by the proper Person. Without limiting the Trustee’s obligations to
examine pursuant to Section 11.1(b)(ii), the Trustee need not investigate any
fact or matter stated in the document.
(b) Before the Trustee acts or refrains from acting, the Trustee may require an
Officer’s Certificate or an Opinion of Counsel or consult with counsel of its
selection and the Officer’s Certificate or the advice of such counsel or any
Opinion of Counsel shall be full and complete authorization and protection from
liability in respect of any action taken, suffered or omitted by it hereunder in
good faith and in reliance thereon.
(c) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys,
custodians and nominees and the Trustee shall not be liable for any misconduct
or negligence on the part of, or for the supervision of, any such agent or
attorneys, custodian or nominee so long as such agent, custodian or nominee is
appointed with due care.
(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers
conferred upon it by this Indenture; provided, however, that the Trustee’s
conduct does not constitute willful misconduct or negligence.
(e) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Base Indenture or any Series Supplement, or to
institute, conduct or defend any litigation hereunder or in relation hereto, at
the request, order or direction of any of the Noteholders, pursuant to the
provisions of this Base Indenture or any Series Supplement, unless such
Noteholders shall have offered to the Trustee security or indemnity satisfactory
to the Trustee (in its sole discretion) against the costs, expenses (including
attorneys’ fees and expenses) and liabilities which may be incurred therein or
thereby; nothing contained herein
78



--------------------------------------------------------------------------------



shall, however, relieve the Trustee of the obligations, upon the occurrence of
an Event of Default (which has not been cured or waived), to exercise such of
the rights and powers vested in it by this Base Indenture or any Series
Supplement, and to use the same degree of care and skill in their exercise as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.
(f) The Trustee shall not be bound to make any investigation into the facts of
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (including, the Monthly Servicer’s Report, the annual Servicer’s
certificate, the monthly payment instructions and notification to the Trustee or
the Monthly Statement), unless requested in writing so to do by the Holders of
Notes evidencing not less than 10% of the aggregate outstanding principal
balance or par value of Notes of any Series, but the Trustee may, but is not
obligated to, make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Issuer, personally or by agent or attorney at the
sole cost of the Issuer and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation; provided, however, that if
the payment within a reasonable time to the Trustee of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation is,
in the opinion of the Trustee, not assured to the Trustee by the security
afforded to it by the terms of this Indenture, the Trustee may require indemnity
satisfactory to it against such cost, expense or liability as a condition to so
proceeding; the reasonable expense of every such examination shall be paid by
the Person making such request, or, if paid by the Trustee, shall be reimbursed
by the Person making such request.
(g) The Trustee shall have no liability for the selection of Permitted
Investments and shall not be liable for any losses or liquidation penalties in
connection with Permitted Investments, unless such losses or liquidation
penalties were incurred through the Trustee’s own willful misconduct or
negligence. The Trustee shall have no obligation to invest or reinvest any
amounts except as directed by the Issuer (or the initial Servicer) in accordance
with this Indenture. Notwithstanding the foregoing, if the initial Servicer is
removed or replaced, the selected Permitted Investment for investment or
reinvestment as provided in this Indenture shall be as in effect on the date of
such removal or replacement.
(h) The Trustee shall not be liable for the acts or omissions of any successor
to the Trustee so long as such acts or omissions were not the result of the
negligence, bad faith or willful misconduct of the predecessor Trustee.
(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee (a) in each of its
capacities hereunder, and to each agent, custodian and other Person employed to
act hereunder and (b) in each document to which it is a party whether or not
specifically set forth herein.
(j) Except as may be required by Sections 11.1(b)(ii), 11.1(i), 11.2(a) and
11.2(f), the Trustee shall not be required to make any initial or periodic
examination of any
79



--------------------------------------------------------------------------------



documents or records related to the Trust Estate for the purpose of establishing
the presence or absence of defects, the compliance by the Seller, the Parent or
the Servicer with their respective representations and warranties or for any
other purpose.
(k) Without limiting the Trustee’s obligation to examine pursuant to Section
11.1(b)(ii), the Trustee shall not be bound to make any investigation into (i)
the performance or observance by the Issuer, any Servicer or any other Person of
any of the covenants, agreements or other terms or conditions set forth in this
Indenture or in any related document, (ii) the occurrence of any default, or the
validity, enforceability, effectiveness or genuineness of this Indenture, any
related document or any other agreement, instrument or document, (iii) the
creation, perfection or priority of any Lien purported to be created by this
Indenture or any related document, (iv) the value or the sufficiency of any
collateral or (v) the satisfaction of any condition set forth in this Indenture
or any related document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer or any Servicer, personally or by agent or attorney, and shall
incur no liability of any kind by reason of such inquiry or investigation.
(l) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit), even if the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
(m) The Trustee may, from time to time, request that the Issuer and any other
applicable party deliver a certificate (upon which the Trustee may conclusively
rely) setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture or
any related document together with a specimen signature of such authorized
officers; provided, however, that from time to time, the Issuer or such other
applicable party may, by delivering to the Trustee a revised certificate, change
the information previously provided by it pursuant to the Indenture, but the
Trustee shall be entitled to conclusively rely on the then current certificate
until receipt of a superseding certificate.
(n) The right of the Trustee to perform any discretionary act enumerated in this
Indenture or any related document shall not be construed as a duty.
(o) Except for notices, reports and other documents expressly required to be
furnished to the Holders by the Trustee hereunder, the Trustee shall not have
any duty or responsibility to provide any Holder with any other information
concerning the Issuer, the servicer or any other parties to any related
documents which may come into the possession of the Trustee or any of its
officers, directors, employees, agents, representatives or attorneys-in-fact.
(p) If the Trustee requests instructions from the Issuer or the Holders with
respect to any action or omission in connection with this Indenture, the Trustee
shall be entitled (without incurring any liability therefor) to refrain from
taking such action and continue to refrain from acting unless and until the
Trustee shall have received written instructions from the Issuer or the Holders,
as applicable, with respect to such request.
80



--------------------------------------------------------------------------------



(q) In order to comply with laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering
(“Applicable Law”), the Trustee is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Trustee. Accordingly, each of the parties agrees to
provide to the Trustee upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Trustee to comply with Applicable Law.
(r) In no event shall the Trustee be liable for any failure or delay in the
performance of its obligations under this Indenture or any related documents
because of circumstances beyond the Trustee’s control, including, but not
limited to, a failure, termination, or suspension of a clearing house,
securities depositary, settlement system or central payment system in any
applicable part of the world or acts of God, flood, war (whether declared or
undeclared), civil or military disturbances or hostilities, nuclear or natural
catastrophes, political unrest, explosion, severe weather or accident,
earthquake, terrorism, fire, riot, labor disturbances, strikes or work stoppages
for any reason, embargo, government action, including any laws, ordinances,
regulations or the like (whether domestic, federal, state, county or municipal
or foreign) which delay, restrict or prohibit the providing of the services
contemplated by this Indenture or any related documents, or the unavailability
of communications or computer facilities, the failure of equipment or
interruption of communications or computer facilities, or the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility,
or any other causes beyond the Trustee’s control whether or not of the same
class or kind as specified above.
(s) The Trustee shall not be liable for failing to comply with its obligations
under this Indenture in so far as the performance of such obligations is
dependent upon the timely receipt of instructions and/or other information from
any other Person which are not received or not received by the time required.
(t) The Trustee shall be fully justified in failing or refusing to take any
action under this Indenture or any other related document if such action (A)
would, in the reasonable opinion of the Trustee, in good faith (which may be
based on the advice or opinion of counsel), be contrary to applicable Law, this
Indenture or any other related document, or (B) is not provided for in the
Indenture or any other related document.
(u) The Trustee shall not be required to take any action under this Indenture or
any related document if taking such action (A) would subject the Trustee to a
tax in any jurisdiction where it is not then subject to a tax, or (B) would
require the Trustee to qualify to do business in any jurisdiction where it is
not then so qualified.
Trustee Not Liable for Recitals in Notes. The Trustee assumes no responsibility
for the correctness of the recitals contained in this Indenture and in the Notes
(other than the signature and authentication of the Trustee on the Notes).
Except as set forth in Section 11.16, the Trustee makes no representations as to
the validity or sufficiency of this Indenture or of the Notes (other than the
signature and authentication of the Trustee on the Notes) or of any asset of the
Trust Estate or related document. The Trustee shall not be accountable for the
use or application by
81



--------------------------------------------------------------------------------



the Issuer or the Seller of any of the Notes or of the proceeds of such Notes,
or for the use or application of any funds paid to the Seller or to the Issuer
in respect of the Trust Estate or deposited in or withdrawn from the Collection
Account by the Servicer.
Individual Rights of the Trustee. The Trustee in its individual or any other
capacity may become the owner or pledgee of Notes and may otherwise deal with
the Issuer or an Affiliate of the Issuer with the same rights it would have if
it were not Trustee. Any Paying Agent, Transfer Agent and Registrar,
co-registrar or co-paying agent may do the same with like rights. However, the
Trustee must comply with Sections 11.9 and 11.11.
Notice of Defaults. If a Default, Event of Default or Rapid Amortization Event
occurs and is continuing and if a Trust Officer of the Trustee receives written
notice or has actual knowledge thereof, the Trustee shall promptly provide
notice thereof to each Noteholder and Notice Person, to the extent possible by
email or facsimile, and, otherwise, by first class mail at their respective
addresses appearing in the Note Register.
Section 11.6. Compensation.
(a) To the extent not otherwise paid pursuant to the Indenture, the Issuer
covenants and agrees to pay to the Trustee from time to time, and the Trustee
shall be entitled to receive, such compensation as the Issuer and the Trustee
shall agree in writing from time to time (which compensation shall not be
limited by any provision of Law in regard to the compensation of a trustee of an
express trust) for all services rendered by it in the execution of the trust
hereby created and in the exercise and performance of any of the powers and
duties hereunder of the Trustee, and, the Issuer will pay or reimburse the
Trustee (without reimbursement from the Collection Account or otherwise) all
reasonable expenses, disbursements and advances (including legal fees and costs
and costs of persons not regularly employed by the Trustee) incurred or made by
the Trustee in accordance with any of the provisions of this Indenture except
any such expense, disbursement or advance as may arise from its own willful
misconduct or negligence.
(b) The obligations of the Issuer under this Section 11.6 shall survive the
termination of this Base Indenture and the resignation or removal of the
Trustee.
Section 11.7. Replacement of the Trustee.
(a) A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 11.7.
(b) The Trustee may, after giving sixty (60) days’ prior written notice to the
Issuer, the Noteholders and the Servicer, resign at any time and be discharged
from the trust hereby created; provided, however, that no such resignation of
the Trustee shall be effective until a successor trustee has assumed the
obligations of the Trustee hereunder. The Issuer may, with the prior written
consent of the Required Noteholders, remove the Trustee by written instrument,
82



--------------------------------------------------------------------------------



in duplicate, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor trustee if:
(i) the Trustee fails to comply with Section 11.9;
(ii) a court or federal or state bank regulatory agency having jurisdiction in
the premises in respect of the Trustee shall have entered a decree or order
granting relief or appointing a receiver, liquidator, assignee, custodian,
trustee, conservator, sequestrator (or similar official) for the Trustee or for
any substantial part of the Trustee’s property, or ordering the winding-up or
liquidation of the Trustee’s affairs;
(iii) the Trustee consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, conservator, sequestrator
(or other similar official) for the Trustee or for any substantial part of the
Trustee’s property, or makes any assignment for the benefit of creditors or
fails generally to pay its debts as such debts become due or takes any corporate
action in furtherance of any of the foregoing;
(iv) the Trustee fails in any material respect to duly observe or perform any
covenants, obligations or agreements of the Trustee set forth in this Indenture
or any other Transaction Document, which failure, solely to the extent capable
of cure, continues unremedied for a period of ten (10) Business Days after the
earlier of discovery by the Trustee or the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Trustee; or
(v) the Trustee becomes incapable of acting.
If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee,
acceptable to the Required Noteholders by written instrument, in duplicate, one
copy of which instrument shall be delivered to the resigning and one copy to the
successor trustee.
(c) If a successor Trustee does not take office within thirty (30) days after
the retiring Trustee provides written notice of its resignation or is removed,
the retiring Trustee may petition any court of competent jurisdiction for the
appointment of a successor trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring or removed Trustee and to the Issuer. Thereupon the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers and duties of the Trustee under this Base Indenture
and any Series Supplement. The successor Trustee shall mail a notice of its
succession to Noteholders. The retiring Trustee shall, at the expense of the
Issuer, promptly transfer to the successor Trustee all property held by it as
Trustee and all documents and statements held by it hereunder; provided,
however, that all sums owing to the retiring Trustee hereunder (and its agents
and counsel) have been paid, and the Issuer and the predecessor Trustee shall
execute and deliver such instruments and do such other things as may
83



--------------------------------------------------------------------------------



reasonably be required for fully and certainly vesting and confirming in the
successor Trustee all such rights, powers, duties and obligations.
Notwithstanding replacement of the Trustee pursuant to this Section 11.7, the
Issuer’s obligations under Sections 11.6 and 11.17 shall continue for the
benefit of the retiring Trustee.
(d) Any resignation or removal of the Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section 11.7 shall not become
effective until acceptance of appointment by the successor Trustee pursuant to
this Section 11.7 and payment of all fees and expenses owed to the retiring
Trustee.
(e) No successor Trustee shall accept appointment as provided in this Section
11.7 unless at the time of such acceptance such successor Trustee shall be
eligible under the provisions of Section 11.9 hereof.
Successor Trustee by Merger, etc. Any Person into which the Trustee may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any Person succeeding to the corporate trust business of
the Trustee, shall be the successor of the Trustee hereunder, provided such
Person shall be eligible under the provisions of Section 11.9 hereof, without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.
In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor Trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.
Eligibility: Disqualification. The Trustee shall at all times satisfy the
requirements of TIA Section 310(a) (if this Indenture is required to be
qualified under the TIA).
The Trustee hereunder shall at all times be organized and doing business under
the Laws of the United States of America or any State thereof authorized under
such Laws to exercise corporate trust powers, having a long-term unsecured debt
rating of at least BBB- (or the equivalent thereof) by the Rating Agency or, if
not rated by the Rating Agency, by another rating agency, having, in the case of
an entity that is subject to risk-based capital adequacy requirements,
risk-based capital of at least $50,000,000 or, in the case of an entity that is
not subject to risk-based capital adequacy requirements, having a combined
capital and surplus of at least $50,000,000 and subject to supervision or
examination by federal or state authority. If such corporation publishes reports
of condition at least annually, pursuant to Law, then for the purpose of this
Section 11.9, the combined capital and surplus of such corporation shall be
84



--------------------------------------------------------------------------------



deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.
The Trustee shall comply with TIA Section 310(b), including the optional
provision permitted by the second sentence of TIA Section 310(b)(9) (if this
Indenture is required to be qualified under the TIA); provided, however, that
there shall be excluded from the operation of TIA Section 310(b)(1) any
indenture or indentures under which other securities of the Issuer are
outstanding if the requirements for such exclusion set forth in TIA Section
310(b)(1) are met.
In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 11.9, the Trustee shall resign immediately in the
manner and with the effect specified in Section 11.7.
Section 11.10. Appointment of Co-Trustee or Separate Trustee.
(a) Notwithstanding any other provisions of this Base Indenture or any Series
Supplement, at any time, for the purpose of meeting any legal requirements of
any jurisdiction in which any part of the Trust Estate may at the time be
located, the Trustee shall have the power and may execute and deliver all
instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Trust Estate, and to vest in such Person or Persons, in such capacity and for
the benefit of the Secured Parties, such title to the Trust Estate, or any part
thereof, and, subject to the other provisions of this Section 11.10 such powers,
duties, obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 11.9 and no notice
to Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 11.7. No co-trustee shall be appointed without the
consent of the Issuer unless such appointment is required as a matter of Law or
to enable the Trustee to perform its functions hereunder. The appointment of any
co-trustee or separate trustee shall not relieve the Trustee of any of its
obligations hereunder.
(b) Every separate trustee and co-trustee shall, to the extent permitted by Law,
be appointed and act subject to the following provisions and conditions:
(i) the Notes of each Series shall be authenticated and delivered solely by the
Trustee;
(ii) all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
Law (whether as Trustee hereunder or as successor to the Servicer under the
Servicing Agreement), the Trustee shall be incompetent or unqualified to
perform, such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust Estate or any
85



--------------------------------------------------------------------------------



portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Trustee;
(iii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustees, hereunder, including acts or omissions of
predecessor or successor trustees;
(iv) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee; and
(v) the Trustee shall remain primarily liable for the actions of any co-trustee.
(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article 11. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Base Indenture
and any Series Supplement, specifically including every provision of this Base
Indenture or any Series Supplement relating to the conduct of, affecting the
liability of, or affording protection to, the Trustee. Every such instrument
shall be filed with the Trustee and a copy thereof given to the Servicer.
(d) Any separate trustee or co-trustee may at any time constitute the Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by Law, to do any lawful act under or in respect to this Base
Indenture or any Series Supplement on its behalf and in its name. If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by Law, without
the appointment of a new or successor Trustee.
Preferential Collection of Claims Against the Issuer. The Trustee shall comply
with TIA Section 311(a), excluding any creditor relationship listed in TIA
Section 311(b) (if this Indenture is required to be qualified under the TIA). A
Trustee who has resigned or been removed shall be subject to TIA Section 311(a)
to the extent indicated (if this Indenture is required to be qualified under the
TIA).
Taxes. Neither the Trustee nor (except to the extent the initial Servicer
breaches its obligations or covenants contained in the Servicing Agreement) the
Servicer shall be liable for any liabilities, costs or expenses of the Issuer or
the Noteholders arising under any tax Law, including without limitation federal,
state, local or foreign income or franchise taxes or any other tax imposed on or
measured by income (or any interest or penalty with respect thereto or arising
from a failure to comply therewith).
Trustee May Enforce Claims Without Possession of Notes. All rights of action and
claims under this Base Indenture or any Series of Notes may be prosecuted and
enforced by the
86



--------------------------------------------------------------------------------



Trustee without the possession of any of the Notes or the production thereof in
any Proceeding relating thereto, and any such Proceeding instituted by the
Trustee shall be brought in its own name as trustee. Any recovery of judgment
shall, after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of any Series of Noteholders in respect of which such judgment
has been obtained.
Suits for Enforcement. If an Event of Default shall occur and be continuing, the
Trustee, may (but shall not be obligated to) subject to the provisions of
Section 2.01 of the Servicing Agreement, proceed to protect and enforce its
rights and the rights of any Secured Party under this Indenture or any other
Transaction Document by a Proceeding, whether for the specific performance of
any covenant or agreement contained in this Indenture or such other Transaction
Document or in aid of the execution of any power granted in this Indenture or
such other Transaction Document or for the enforcement of any other legal,
equitable or other remedy as the Trustee, being advised by counsel, shall deem
most effectual to protect and enforce any of the rights of the Trustee or any
Secured Party.
Reports by Trustee to Holders. The Trustee shall deliver to each Noteholder such
information as may be expressly required by the Code.
Representations and Warranties of Trustee. The Trustee represents and warrants
to the Issuer and the Secured Parties that:
(i) the Trustee is a national banking association with trust powers duly
organized, existing and authorized to engage in the business of banking under
the Laws of the United States;
(ii) the Trustee has full power, authority and right to execute, deliver and
perform this Base Indenture and any Series Supplement issued concurrently with
this Base Indenture and to authenticate the Notes, and has taken all necessary
action to authorize the execution, delivery and performance by it of this Base
Indenture and any Series Supplement issued concurrently with this Base Indenture
and to authenticate the Notes;
(iii) this Indenture has been duly executed and delivered by the Trustee; and
(iv) the Trustee meets the requirements of eligibility hereunder set forth in
Section 11.9.
The Issuer Indemnification of the Trustee. The Issuer shall fully indemnify,
defend and hold harmless the Trustee (and any predecessor Trustee) and its
directors, officers, agents and employees from and against any and all loss,
liability, claim, expense, damage or injury suffered or sustained of whatever
kind or nature regardless of their merit, demanded, asserted, or claimed
directly or indirectly relating to any acts, omissions or alleged acts or
omissions arising out of the activities of the Trustee pursuant to this Base
Indenture or any Series Supplement and any other Transaction Document to which
it is a party or any transaction contemplated hereby or thereby,
87



--------------------------------------------------------------------------------



including but not limited to any judgment, award, settlement, reasonable
attorneys’ fees and other costs or expenses incurred in connection with the
defense of any actual or threatened action, Proceeding or claim; provided,
however, that the Issuer shall not indemnify the Trustee or its directors,
officers, employees or agents if such acts, omissions or alleged acts or
omissions constitute negligence or willful misconduct by the Trustee. The
indemnity provided herein shall (i) survive the termination of this Indenture
and the resignation and removal of the Trustee, (ii) apply to the Trustee
(including (a) in its capacity as Agent and (b) Wilmington Trust, National
Association, as Securities Intermediary and Depository Bank) and (iii) apply to
Wilmington Trust, National Association, in its capacity as Collateral Trustee.
Trustee’s Application for Instructions from the Issuer. Any application by the
Trustee for written instructions from the Issuer or the initial Servicer may, at
the option of the Trustee, set forth in writing any action proposed to be taken
or omitted by the Trustee under this Indenture and the date on and/or after
which such action shall be taken or such omission shall be effective. Subject to
Section 11.1, the Trustee shall not be liable for any action taken by, or
omission of, the Trustee in accordance with a proposal included in such
application on or after the date specified in such application (which date shall
not be less than thirty (30) days after the date any Responsible Officer of the
Issuer or the initial Servicer actually receives such application, unless any
such officer shall have consented in writing to any earlier date) unless prior
to taking any such action (or the effective date in the case of an omission),
the Trustee shall have received written instructions in response to such
application specifying the action to be taken or omitted.
Section 11.19. [Reserved].
Maintenance of Office or Agency. The Trustee will maintain an office or offices,
or agency or agencies, where notices and demands to or upon the Trustee in
respect of the Notes and this Indenture may be served. The Trustee initially
appoints its Corporate Trust Office as its office for such purposes. The Trustee
will give prompt written notice to the Issuer, the Servicer and the Noteholders
of any change in the location of the Note Register or any such office or agency.
Concerning the Rights of the Trustee. The rights, privileges and immunities
afforded to the Trustee in the performance of its duties under this Indenture
shall apply equally to the performance by the Trustee of its duties under each
other Transaction Document to which it is a party.
Direction to the Trustee. The Issuer hereby directs the Trustee to enter into
the Transaction Documents.
Section 11.23. Repurchase Demand Activity Reporting.
(a) To assist in the Seller’s compliance with the provisions of Rule 15Ga-1
under the Exchange Act (“Rule 15Ga-1”), subject to paragraph (b) below, the
Trustee shall provide the following information (the “Rule 15Ga-1 Information”)
to the Seller in the manner, timing and format specified below:
88



--------------------------------------------------------------------------------



(i) No later than the fifteenth (15th) day following the end of each calendar
quarter in which any Series is outstanding, the Trustee shall provide
information regarding repurchase demand activity during the preceding calendar
quarter related to the underlying assets for each such Series in substantially
the form of Exhibit E hereto.
(ii) If (x) the Trustee has previously delivered a report described in clause
(i) above indicating that, based on a review of the records of the Trustee,
there was no asset repurchase demand activity during the applicable period, and
(y) based on a review of the records of the Trustee, no asset repurchase demand
activity has occurred since the delivery of such report, the Trustee may, in
lieu of delivering the information as is requested pursuant to clause (i) above
substantially in the form of Exhibit E hereto, and no later than the date
specified in clause (i) above, notify the Seller that there has been no change
in asset repurchase demand activity since the date of the last report delivered.
(iii) The Trustee shall provide notification, as soon as practicable and in any
event within five (5) Business Days of receipt, of all demands communicated to
the Trustee for the repurchase or replacement of the underlying assets for any
Series.
(b) The Trustee shall provide Rule 15Ga-1 Information subject to the following
understandings and conditions:
(i) The Trustee shall provide Rule 15Ga-1 Information only to the extent that
the Trustee has Rule 15Ga-1 Information or can obtain Rule 15Ga-1 Information
without unreasonable effort or expense; provided that the Trustee’s efforts to
obtain Rule 15Ga-1 Information shall be limited to a review of its internal
written records of repurchase demand activity for the applicable Series and that
the Trustee is not required to request information from any other parties.
(ii) The reporting of repurchase demand activity pursuant to this Section 11.23
is subject in all cases to the best knowledge of the Trust Officer responsible
for the applicable Series.
(iii) The reporting of repurchase demand activity pursuant to this Section 11.23
is required only to the extent such repurchase demand activity was not addressed
to the Seller, the Issuer, the initial Servicer or any Affiliate of the Seller,
the Issuer or the initial Servicer or previously reported to the Seller, the
Issuer, the initial Servicer or any Affiliate of the Seller, Issuer or initial
Servicer by the Trustee. For purposes hereof, the term “demand” shall not
include (x) repurchases or replacements made pursuant to instruction, direction
or request from the Seller or its affiliates or (y) general inquiries, including
investor inquiries, regarding asset performance or possible breaches of
representations or warranties.
(iv) The Trustee’s reporting pursuant to this Section 11.23 is limited to
information that the Trustee has received or acquired solely in its capacity as
Trustee for the applicable Series and not in any other capacity. In no event
shall Wilmington Trust, National Association (individually or as Trustee) have
any responsibility or liability in
89



--------------------------------------------------------------------------------



connection with (i) the compliance by any Person which is a securitizer (as
defined in Rule 15Ga-1) of the Series, or any other Person, with Rule 15Ga-1 or
any related rules or regulations or (ii) any filing required to be made by a
securitizer (as defined in Rule 15Ga-1) under Rule 15Ga-1 in connection with the
Rule 15Ga-1 Information provided pursuant to this Section 11.23. Other than any
express duties or responsibilities as Trustee under the Transaction Documents,
the Trustee has no duty or obligation to undertake any investigation or inquiry
related to repurchase demand activity or otherwise to assume any additional
duties or responsibilities in respect of any Series, and no such additional
obligations or duties are implied. The Trustee is entitled to the full benefit
of any and all protections, limitations on duties or liability and rights of
indemnity provided by the terms of the Transaction Documents in connection with
any actions pursuant to this Section 11.23.
(v) Unless and until the Trustee is otherwise notified in writing, any Rule
15Ga-1 Information provided pursuant to this Section 11.23 shall be provided in
electronic format via e-mail and directed as follows:
john.foxgrover@progressfin.com.
(vi) The Trustee’s obligation pursuant to this Section 11.23 continue until the
earlier of (x) the date on which such Series is no longer outstanding and (y)
the date the Seller notifies the Trustee that such reporting no longer is
required.
ARTICLE 12.
DISCHARGE OF INDENTURE
Satisfaction and Discharge of Indenture. This Indenture shall cease to be of
further effect with respect to the Notes except as to (i) rights of Noteholders
to receive payments of principal thereof and interest thereon and any other
amount due to Noteholders, (ii) Sections 8.1, 11.6, 11.12, 11.17, 12.2, 12.5(b),
15.16 and 15.17, (iii) the rights, obligations and immunities of the Trustee
hereunder (including the rights of the Trustee under Sections 11.6 and 11.17 and
the obligations of the Trustee under Section 12.2) and (iv) the rights of
Noteholders as beneficiaries hereof with respect to the property deposited with
the Trustee as described below payable to all or any of them, and the Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to the
Notes (and their related Secured Parties), on the Payment Date with respect to
any Series (the “Indenture Termination Date”) on which the Issuer has paid,
caused to be paid or irrevocably deposited or caused to be irrevocably deposited
in the Collection Account funds sufficient to pay in full all Secured
Obligations, and the Issuer has delivered to the Trustee an Officer’s
Certificate, an Opinion of Counsel and, if required by the TIA (if this
Indenture is required to be qualified under the TIA), an Independent Certificate
from a firm of certified public accountants, each meeting the applicable
requirements of Section 15.1(a) and each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Indenture
have been complied with.
After any irrevocable deposit made pursuant to Section 12.1 and satisfaction of
the other conditions set forth herein, the Trustee promptly upon request shall
acknowledge in
90



--------------------------------------------------------------------------------



writing the discharge of the Issuer’s obligations under this Indenture except
for those surviving obligations specified above.
Application of Issuer Money. All moneys deposited with the Trustee pursuant to
Section 12.1 shall be held in trust and applied by it, in accordance with the
provisions of the Notes and this Base Indenture and the related Series
Supplement, to the payment, either directly or through any Paying Agent to the
Noteholder of the particular Notes for the payment or redemption of which such
moneys have been deposited with the Trustee, of all sums due and to become due
thereon for principal, interest and other amounts; but such moneys need not be
segregated from other funds except to the extent required herein or in the other
Transaction Documents or required by Law.
The provisions of this Section 12.2 shall survive the expiration or earlier
termination of this Indenture.
Repayment of Moneys Held by Paying Agent. In connection with the satisfaction
and discharge of this Indenture with respect to the Notes, all moneys then held
by any Paying Agent other than the Trustee under the provisions of this
Indenture with respect to such Notes shall, upon demand of the Issuer, be paid
to the Trustee to be held and applied according to Section 8.1 and thereupon
such Paying Agent shall be released from all further liability with respect to
such moneys.
Section 12.4. [Reserved]
Section 12.5. Final Payment with Respect to Any Series.
(a) Written notice of any termination, specifying the Payment Date upon which
the Noteholders of any Series may surrender their Notes for final payment with
respect to such Series and cancellation, shall be given (subject to at least two
(2) Business Days’ prior notice from the Issuer to the Trustee) by the Trustee
to Noteholders of such Series mailed not later than five (5) Business Days
preceding such final payment (or in the manner provided by the Series Supplement
relating to such Series) specifying (i) the Payment Date (which shall be the
Payment Date in the month (x) in which the deposit is made as may be specified
in the related Series Supplement, or (y) in which the related Series Termination
Date occurs) upon which final payment of such Notes will be made upon
presentation and surrender of such Notes at the office or offices therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable, payments being
made only upon presentation and surrender of the Notes at the office or offices
therein specified. The Issuer’s notice to the Trustee in accordance with the
preceding sentence shall be accompanied by an Officer’s Certificate setting
forth the information specified in Article 6 of this Base Indenture covering the
period during the then current calendar year through the date of such notice and
setting forth the date of such final distribution. The Trustee shall give such
notice to the Transfer Agent and the Paying Agent at the time such notice is
given to such Noteholders.
(b) Notwithstanding the termination or discharge of the trust of the Indenture
pursuant to Section 12.1 or the occurrence of the Series Termination Date with
respect to any
91



--------------------------------------------------------------------------------



Series, all funds then on deposit in the Collection Account shall continue to be
held in trust for the benefit of the Noteholders of the related Series and the
Paying Agent or the Trustee shall pay such funds to the Noteholders of the
related Series upon surrender of their Notes. In the event that all of the
Noteholders of any Series shall not surrender their Notes for cancellation
within six (6) months after the date specified in the above-mentioned written
notice, the Trustee shall give second written notice to the remaining
Noteholders of such Series upon receipt of the appropriate records from the
Transfer Agent and Registrar to surrender their Notes for cancellation and
receive the final distribution with respect thereto. If within one and one-half
years after the second notice with respect to a Series, all the Notes of such
Series shall not have been surrendered for cancellation, the Trustee may take
appropriate steps or may appoint an agent to take appropriate steps, to contact
the remaining Noteholders of such Series concerning surrender of their Notes,
and the cost thereof shall be paid out of the funds in the Collection Account
held for the benefit of such Noteholders. The Trustee and the Paying Agent shall
pay to the Issuer upon request any monies held by them for the payment of
principal or interest which remains unclaimed for two (2) years. After such
payment to the Issuer, Noteholders entitled to the money must look to the Issuer
for payment as general creditors unless an applicable abandoned property Law
designates another Person.
(c) All Notes surrendered for payment of the final distribution with respect to
such Notes and cancellation shall be cancelled by the Transfer Agent and
Registrar and be disposed of in a manner satisfactory to the Trustee and the
Issuer.
Termination Rights of Issuer. Upon the termination of the Lien of the Indenture
pursuant to Section 12.1, and after payment of all amounts due hereunder on or
prior to such termination, the Trustee shall execute a written release and
reconveyance substantially in the form of Exhibit A hereto pursuant to which it
shall release the Lien of the Indenture and reconvey to the Issuer (without
recourse, representation or warranty) all right, title and interest in the Trust
Estate, whether then existing or thereafter created, all moneys due or to become
due with respect to such Trust Estate and all proceeds of the Trust Estate,
except for amounts held by the Trustee or any Paying Agent pursuant to Section
12.5(b). The Trustee shall execute and deliver such instruments of transfer and
assignment, in each case without recourse, as shall be reasonably requested by
the Issuer or the Servicer to vest in the Issuer all right, title and interest
in the Trust Estate.
Repayment to the Issuer. On or after the Indenture Termination Date, the Trustee
and the Paying Agent shall promptly pay to the Issuer upon written request any
excess money or, pursuant to Sections 2.10 and 2.13, return any Notes held by
them at any time.
ARTICLE 13.
AMENDMENTS
Section 13.1. [Reserved].
Supplemental Indentures. The Issuer and the Trustee, when authorized by an
Issuer Order, may, with the consent of each Noteholder (which consent shall not
be unreasonably
92



--------------------------------------------------------------------------------



withheld) and, if the Servicer’s or the Back-Up Servicer’s (including as
successor Servicer) rights and/or obligations are materially and adversely
affected thereby, the Servicer or the Back-Up Servicer, as applicable, from time
to time enter into one or more indenture supplements or amendments hereto for
the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture or of modifying in any
manner the rights of the Holders of the Notes of any Series under this
Indenture; provided, however, that no such indenture supplement or amendment
shall, without the consent of each Noteholder (and in the case of clause (iii)
below, the consent of each Secured Party):
(i) change the date of payment of any installment of principal of or interest
on, or any premium payable upon the redemption of, any Note or reduce in any
manner the principal amount thereof, the interest rate thereon or the Redemption
Price with respect thereto, modify the provisions of this Base Indenture or any
Series Supplement relating to the application of Collections on, or the proceeds
of the sale of, the Trust Estate to payment of principal of, or interest on, the
Notes, or change any place of payment where, or the coin or currency in which,
any Note or the interest thereon is payable;
(ii) change the Noteholder voting requirements with respect to any Transaction
Document;
(iii) impair the right to institute suit for the enforcement of the provisions
of this Indenture requiring the application of funds available therefor, as
provided in Article 9, to the payment of any such amount due on the Notes on or
after the respective due dates thereof (or, in the case of redemption, on or
after the Redemption Date);
(iv) reduce the percentage of the aggregate outstanding principal amount of the
Notes, the consent of the Holders of which is required for any such indenture
supplement or amendment, or the consent of the Holders of which is required for
any waiver of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences provided for in this Indenture;
(v) modify or alter the provisions of this Indenture regarding the voting of
Notes held by the Issuer, the Seller or an Affiliate of the foregoing;
(vi) reduce the percentage of the aggregate outstanding principal amount of the
Notes, the consent of the Holders of which is required to direct the Trustee to
sell or liquidate the Trust Estate pursuant to Section 10.4 if the proceeds of
such sale would be insufficient to pay the principal amount and accrued but
unpaid interest on the outstanding Notes;
(vii) modify any provision of this Section 13.2, except to increase any
percentage specified herein or to provide that certain additional provisions of
this Indenture cannot be modified or waived without the consent of the Holder of
each outstanding Note affected thereby;
93



--------------------------------------------------------------------------------



(viii) modify any of the provisions of this Indenture in such manner as to
affect in any material respect the calculation of the amount of any payment of
interest or principal due on any Note on any Payment Date (including the
calculation of any of the individual components of such calculation), to alter
the application of “Collections” or to affect the rights of the Holders of Notes
to the benefit of any provisions for the mandatory redemption of the Notes
contained in this Indenture;
(ix) permit the creation of any Lien ranking prior to or on a parity with the
Lien of this Indenture with respect to any part of the Trust Estate for the
Notes (except for Permitted Encumbrances) or, except as otherwise permitted or
contemplated in this Indenture, terminate the Lien of this Indenture on any such
collateral at any time subject hereto or deprive any Secured Party of the
security provided by the Lien of this Indenture; or
(x) provide for the issuance of any Series of Notes or the creation of any Class
of Notes, in each case, at any time after the Closing Date;
provided, further, that no amendment will be permitted if it would cause any
Noteholder to recognize gain or loss for U.S. federal income tax purposes,
unless such Noteholder’s consent is obtained as described above.
The Trustee may, but shall not be obligated to, enter into any such amendment or
supplement that affects the Trustee’s rights, duties or immunities under this
Indenture or otherwise.
The manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Note shall be subject to such reasonable requirements as
the Trustee may prescribe.
Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture or amendment to this Base Indenture or any Series Supplement pursuant
to this Section, the Trustee shall mail to each Holder of the Notes of all
Series (or with respect to an amendment or supplemental indenture of a Series
Supplement, to the Noteholders of the applicable Series), the Back-Up Servicer
and the Servicer a copy of such supplemental indenture or amendment. Any failure
of the Trustee to mail such notice, or any defect therein, shall not, however,
in any way impair or affect the validity of any such supplemental indenture or
amendment.
Execution of Supplemental Indentures. In executing any amendment or supplemental
indenture permitted by this Article 13 or the modifications thereby of the trust
created by this Indenture, the Trustee shall be entitled to receive, and subject
to Section 11.1, shall be fully protected in relying upon, an Officer’s
Certificate of the Issuer and an Opinion of Counsel stating that the execution
of such amendment or supplemental indenture is authorized, permitted or not
prohibited (as the case may be) by this Indenture and all conditions precedent
to the execution of such amendment or supplemental indenture have been
satisfied. Such Opinion of Counsel may be subject to reasonable qualifications
and assumptions of fact. The Trustee may, but shall not
94



--------------------------------------------------------------------------------



be obligated to, enter into any such amendment or supplemental indenture that
affects the Trustee’s own rights, duties, liabilities or immunities under this
Indenture or otherwise.
Effect of Supplemental Indenture. Upon the execution of any amendment or
supplemental indenture pursuant to the provisions hereof, this Indenture shall
be and be deemed to be modified and amended in accordance therewith with respect
to the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this Indenture of the
Trustee, the Issuer and the Holders of the Notes shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments, and all the terms and conditions of any such amendment or
supplemental indenture shall be and be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.
Conformity With TIA. Every amendment of this Indenture and every supplemental
indenture executed pursuant to this Article 13 shall conform to the requirements
of the TIA as then in effect so long as this Indenture shall then be required to
be qualified under the TIA.
Reference in Notes to Supplemental Indentures. Notes authenticated and delivered
after the execution of any amendment or supplemental indenture pursuant to this
Article 13 may bear a notation as to any matter provided for in such amendment
or supplemental indenture. If the Issuer shall so determine, new Notes so
modified as to conform to any such amendment or supplemental indenture may be
prepared, executed, authenticated and delivered by the Trustee (upon receipt of
an Issuer Order) in exchange for outstanding Notes.
Series Supplements. Notwithstanding anything in Section 13.2 to the contrary but
subject to Section 13.11, the Series Supplement with respect to any Series may
be amended with respect to the items and in accordance with the procedures
provided in such Series Supplement and in the event the form of Notes to any
Series Supplement is amended, each Holder shall surrender its Notes to the
Trustee and the Trustee shall, following receipt of such Note and an Issuer
Order directing the Trustee with respect to the authentication of such
replacement Notes, issue a replacement Note containing such changes.
Revocation and Effect of Consents. Until an amendment, supplemental indenture or
waiver becomes effective, a consent to it by a Holder of a Note is a continuing
consent by the Holder and every subsequent Holder of a Note or portion of a Note
that evidences the same debt as the consenting Holder’s Note, even if notation
of the consent is not made on any Note. However, any such Holder or subsequent
Holder may revoke the consent as to his Note or portion of a Note if the Trustee
receives written notice of revocation before the date the amendment,
supplemental indenture or waiver becomes effective. An amendment, supplemental
indenture or waiver becomes effective in accordance with its terms and
thereafter binds every Holder. The Issuer may fix a record date for determining
which Holders must consent to such amendment, supplemental indenture or waiver.
Notation on or Exchange of Notes Following Amendment. The Trustee may place an
appropriate notation about an amendment, supplemental indenture or waiver on any
Note thereafter authenticated. If the Issuer shall so determine, new Notes so
modified as to conform to
95



--------------------------------------------------------------------------------



any such amendment, supplemental indenture or waiver may be prepared and
executed by the Issuer and authenticated and delivered by the Trustee (upon
receipt of an Issuer Order) in exchange for outstanding Notes. Failure to make
the appropriate notation or issue a new Note shall not affect the validity and
effect of such amendment, supplemental indenture or waiver.
The Trustee to Sign Amendments, etc. The Trustee shall sign any amendment or
supplemental indenture authorized pursuant to this Article 13 if the amendment
or supplemental indenture does not adversely affect in any material respect the
rights, duties, liabilities or immunities of the Trustee. If any amendment or
supplemental indenture does have such a materially adverse effect, the Trustee
may, but need not, sign it. In signing such amendment or supplemental indenture,
the Trustee shall be entitled to receive, if requested, an indemnity reasonably
satisfactory to it and to receive and, subject to Section 11.1, shall be fully
protected in relying upon, an Officer’s Certificate of the Issuer and an Opinion
of Counsel as conclusive evidence that such amendment or supplemental indenture
is authorized, permitted or not prohibited (as the case may be) by this
Indenture and that it will be valid and binding upon the Issuer in accordance
with its terms and all conditions precedent to the execution of such amendment
or supplemental indenture have been satisfied.
Back-Up Servicer Consent. No amendment or indenture supplement hereto (including
pursuant to Section 2.2 hereof) shall be effective if such amendment or
supplement shall adversely affect the rights, duties or obligations of the
Back-Up Servicer (including in its capacity as successor Servicer) without its
prior written consent, notwithstanding anything to the contrary.
ARTICLE 14.
REDEMPTION AND REFINANCING OF NOTES
Redemption and Refinancing. The Notes of any Series are subject to redemption on
any Payment Date on which the Issuer exercises its option to redeem the Notes
for the Redemption Price; provided, however, that the Issuer has available funds
sufficient to pay the Redemption Price. If the Notes of any Series are to be
redeemed pursuant to this Section 14.1, the Issuer shall furnish notice of such
election to the Trustee and the Noteholders not later than fifteen (15) days
prior to the Redemption Date and the Issuer shall deposit with the Trustee in a
Trust Account that is within the sole control of the Trustee no later than 10:00
a.m. New York time on the Redemption Date the Redemption Price of the Notes of
such Series to be redeemed whereupon all such redeemed Notes shall be due and
payable on the Redemption Date upon the furnishing of a notice complying with
Section 14.2 to each Holder of such Notes.
Form of Redemption Notice. Notice of redemption under Section 14.1 shall be
given by the Trustee by facsimile or by first-class mail, postage prepaid,
transmitted or mailed prior to the applicable Redemption Date to each Holder of
Notes of the Series to be redeemed, as of the close of business on the Record
Date preceding the applicable Redemption Date, at such Holder’s address
appearing in the Note Register.
All notices of redemption shall state:
96



--------------------------------------------------------------------------------



(i) the Redemption Date;
(ii) the Issuer’s good faith estimate of the Redemption Price;
(iii) that the Record Date otherwise applicable to such Redemption Date is not
applicable and that payments shall be made only upon presentation and surrender
of such Notes and the place where such Notes are to be surrendered for payment
of the Redemption Price (which shall be the office or agency of the Issuer to be
maintained as provided in Section 8.2); and
(iv) that interest on the Notes shall cease to accrue on the Redemption Date.
Notice of redemption of the Notes shall be given by the Trustee in the name and
at the expense of the Issuer. For the avoidance of doubt, the Issuer shall
provide the Trustee with the actual Redemption Price prior to the applicable
Redemption Date. Failure to give notice of redemption, or any defect therein, to
any Holder of any Note to be redeemed shall not impair or affect the validity of
the redemption of any other Note.
Notes Payable on Redemption Date. The Notes of any Series to be redeemed shall,
following notice of redemption as required by Section 14.2 (in the case of
redemption pursuant to Section 14.1), on the Redemption Date become due and
payable at the Redemption Price and (unless the Issuer shall default in the
payment of the Redemption Price) no interest shall accrue on the Redemption
Price for any period after the date to which accrued interest is calculated for
purposes of calculating the Redemption Price.
ARTICLE 15.
MISCELLANEOUS
Compliance Certificates and Opinions, etc.
(a) Upon any application or request by the Issuer to the Trustee to take any
action under any provision of this Indenture, the Issuer shall furnish to the
Trustee if requested thereby (i) an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, (ii) an Opinion of Counsel (subject to
reasonable assumptions and qualifications) stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with and (iii)
(if this Indenture is required to be qualified under the TIA) an Independent
Certificate from a firm of certified public accountants meeting the applicable
requirements of this Section, except that, in the case of any such application
or request as to which the furnishing of such documents is specifically required
by any provision of this Indenture, no additional certificate or opinion need be
furnished.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
97



--------------------------------------------------------------------------------



(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;
(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(iii) a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and
(iv) a statement as to whether, in the opinion of each such signatory such
condition or covenant has been complied with.
(b) (i) Prior to the deposit of any Receivables or other property or securities
(other than cash) with the Trustee that is to be made the basis for the release
of any property or securities subject to the Lien of this Indenture, the Issuer
shall, in addition to any obligation imposed in Section 15.1(a) or elsewhere in
this Indenture, furnish to the Trustee upon the Trustee’s request an Officer’s
Certificate certifying or stating the opinion of each individual signing such
certificate as to the fair value (within ninety (90) days of such deposit) to
the Issuer of the Receivables or other property or securities to be so
deposited.
(ii) Whenever the Issuer is required to furnish to the Trustee an Officer’s
Certificate certifying or stating the opinion of any signer thereof as to the
matters described in clause (i) above, the Issuer shall also deliver to the
Trustee an Independent Certificate as to the same matters, if the fair value to
the Issuer of the securities to be so deposited and of all other such securities
made the basis of any such withdrawal or release since the commencement of the
then-current Fiscal Year of the Issuer, as set forth in the certificates
delivered pursuant to clause (i) above and this clause (ii), is 10% or more of
the aggregate outstanding principal amount or par value of all the Notes of all
Series issued by the Issuer, but such a certificate need not be furnished with
respect to any securities so deposited, if the fair value thereof to the Issuer
as set forth in the related Officer’s Certificate is less than $25,000 or less
than 1% percent of the aggregate outstanding principal amount or par value of
all the Notes of all Series issued by the Issuer of the Notes.
(iii) Other than with respect to the release of any cash (including Collections)
in accordance with the Series Supplements, Removed Receivables or liquidated
Receivables (and the Related Security therefor), and except for discharges of
this Indenture as described in Section 12.1, whenever any property or securities
are to be released from the Lien of this Indenture, the Issuer shall also
furnish to the Trustee an Officer’s Certificate certifying or stating the
opinion of each individual signing such certificate as to the fair value (within
ninety (90) days of such release) of the property or securities proposed to be
released and stating that in the opinion of such individual the
98



--------------------------------------------------------------------------------



proposed release will not impair the security under this Indenture in
contravention of the provisions hereof.
(iv) Whenever the Issuer is required to furnish to the Trustee an Officer’s
Certificate certifying or stating the opinion of any signer thereof as to the
matters described in clause (iii) above, the Issuer shall also furnish to the
Trustee an Independent Certificate as to the same matters if the fair value of
the property or securities and of all other property other than cash (including
Collections) in accordance with the Series Supplements, Removed Receivables and
Defaulted Receivable, or securities released from the Lien of this Indenture
since the commencement of the then current calendar year, as set forth in the
certificates required by clause (iii) above and this clause (iv), equals 10% or
more of the aggregate outstanding principal amount or par value of all Notes of
all Series issued by the Issuer, but such certificate need not be furnished in
the case of any release of property or securities if the fair value thereof as
set forth in the related Officer’s Certificate is less than $25,000 or less than
1% percent of the then aggregate outstanding principal amount or par value of
all Notes of all Series issued by the Issuer of the Notes.
Form of Documents Delivered to Trustee. In any case where several matters are
required to be certified by, or covered by an opinion of, any specified Person,
it is not necessary that all such matters be certified by, or covered by the
opinion of, only one such Person, or that they be so certified or covered by
only one document, but one such Person may certify or give an opinion with
respect to some matters and one or more other such Persons as to other matters,
and any such Person may certify or give an opinion as to such matters in one or
several documents.
Any certificate or opinion of a Responsible Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his or her certificate or opinion is
based are erroneous. Any such certificate of an Responsible Officer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
initial Servicer, the Seller or the Issuer, stating that the information with
respect to such factual matters is in the possession of or known to the initial
Servicer, the Seller or the Issuer, unless such counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Whenever in this Indenture, in connection with any application or certificate or
report to the Trustee, it is provided that the Issuer shall deliver any document
as a condition of the granting of such application, or as evidence of the
Issuer’s compliance with any term hereof, it is intended that the truth and
accuracy, at the time of the granting of such application or at the effective
date of such certificate or report (as the case may be), of the facts and
opinions stated in
99



--------------------------------------------------------------------------------



such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Trustee’s right to rely upon the truth and accuracy of any statement or
opinion contained in any such document as provided in Article 10.
Section 15.3. Acts of Noteholders.
(a) Wherever in this Indenture a provision is made that an action may be taken
or a notice, demand or instruction given by Noteholders, such action, notice or
instruction may be taken or given by any Noteholder, unless such provision
requires a specific percentage of Noteholders. Notwithstanding anything in this
Indenture to the contrary, so long as any other Person is a Noteholder, none of
the Seller, the Issuer or any Affiliate controlled by Oportun or controlling
Oportun shall have any right to vote with respect to any Note.
(b) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by agents duly appointed in
writing; and except as herein otherwise expressly provided such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 11.1) conclusive in favor of
the Trustee and the Issuer, if made in the manner provided in this Section.
(c) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any customary manner of the Trustee.
(d) The ownership of Notes shall be proved by the Note Register.
(e) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any such Notes shall bind such Noteholder and the
Holder of every Note and every subsequent Holder of such Notes issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Servicer or
the Issuer in reliance thereon, whether or not notation of such action is made
upon such Note.
Notices. All demands, notices and communications hereunder shall be in writing
and shall be deemed to have been duly given if personally delivered at, sent by
facsimile to, sent by courier (overnight or hand-delivered) at or mailed by
registered mail, return receipt requested, to (a) in the case of the Issuer, to
2 Circle Star Way, Room 119, San Carlos, California 94070, Attention: Secretary,
(b) in the case of the Servicer or Oportun, to 2 Circle Star Way, San Carlos,
California 94070, Attention: General Counsel and (c) in the case of the Trustee,
to the Corporate Trust Office. Unless otherwise provided with respect to any
Series in the related Series Supplement or otherwise expressly provided herein,
any notice required or permitted to be
100



--------------------------------------------------------------------------------



mailed to a Noteholder shall be given by first class mail, postage prepaid, at
the address of such Noteholder as shown in the Note Register. Any notice so
mailed within the time prescribed in this Indenture shall be conclusively
presumed to have been duly given, whether or not the Noteholder receives such
notice.
The Issuer or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications; provided, however,
the Issuer may not at any time designate more than a total of three (3)
addresses to which notices must be sent in order to be effective.
Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five (5)
days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of confirmation of the delivery of
such notice by e-mail or telephone, and (iv) delivered by overnight air courier
shall be deemed delivered one (1) Business Day after the date that such notice
is delivered to such overnight courier.
Notwithstanding any provisions of this Indenture to the contrary, the Trustee
shall have no liability based upon or arising from the failure to receive any
notice required by or relating to this Indenture or the Notes.
If the Issuer mails a notice or communication to Noteholders, it shall mail a
copy to the Trustee at the same time.
Notices to Noteholders: Waiver. Where this Indenture provides for notice to
Noteholders of any event, such notice shall be sufficiently given if sent in
accordance with Section 15.4 hereof. In any case where notice to Noteholders is
given by mail, neither the failure to mail such notice nor any defect in any
notice so mailed to any particular Noteholder shall affect the sufficiency of
such notice with respect to other Noteholders, and any notice that is mailed in
the manner herein provided shall conclusively be presumed to have been duly
given.
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such a waiver.
In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
Alternate Payment and Notice Provisions. Notwithstanding any provision of this
Indenture or any of the Notes to the contrary, the Trustee on behalf of the
Issuer may enter into any agreement with any Holder of a Note providing for a
method of payment, or notice by the
101



--------------------------------------------------------------------------------



Trustee or any Paying Agent to such Holder, that is different from the methods
provided for in this Indenture for such payments or notices, provided that such
methods are consented to by the Issuer (which consent shall not be unreasonably
withheld). The Trustee will cause payments to be made and notices to be given in
accordance with such agreements.
Conflict with TIA. If any provision hereof limits, qualifies or conflicts with
another provision hereof that is required to be included in this Indenture by
any of the provisions of the TIA, such required provision shall control (if this
Indenture is required to be qualified under the TIA).
The provisions of TIA Sections 310 through 317 that impose duties on any Person
(including the provisions automatically deemed included herein unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein (if this Indenture is required to be qualified
under the TIA). Notwithstanding the foregoing, and regardless of whether the
Indenture is required to be qualified under the TIA, the provisions of Section
316(a)(1) of the TIA shall be excluded from this Indenture.
Effect of Headings and Table of Contents. The Article and Section headings
herein and the Table of Contents and Cross-Reference Table are for convenience
of reference only, are not to be considered a part hereof, and shall not affect
the meaning or construction hereof.
Successors and Assigns. All covenants and agreements in this Indenture and the
Notes by the Issuer shall bind its successors and assigns, whether so expressed
or not. All agreements of the Trustee in this Indenture shall bind its
successors.
Separability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Indenture or Notes shall for any reason whatsoever
be held invalid, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Indenture and shall in no way affect the validity or enforceability of
the other provisions of this Indenture or of the Notes or rights of the Holders
thereof.
Benefits of Indenture. Except as set forth in this Indenture, nothing in this
Indenture or in the Notes, expressed or implied, shall give to any Person, other
than the parties hereto and their successors hereunder and the Secured Parties,
any benefit or any legal or equitable right, remedy or claim under the
Indenture.
Legal Holidays. In any case where the date on which any payment is due to any
Secured Party shall not be a Business Day, then (notwithstanding any other
provision of the Notes or this Indenture) any such payment need not be made on
such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the date on which nominally due, and no interest
shall accrue for the period from and after any such nominal date.
GOVERNING LAW; JURISDICTION. THIS INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE
102



--------------------------------------------------------------------------------



OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES TO THIS INDENTURE AND EACH
SECURED PARTY HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT HAVING JURISDICTION TO REVIEW THE JUDGMENT THEREOF. EACH OF THE PARTIES
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS
AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
Counterparts. This Indenture may be executed in any number of counterparts, and
by different parties on separate counterparts, each of which so executed shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.
Recording of Indenture. If this Indenture is subject to recording in any
appropriate public recording offices, such recording is to be effected by the
Issuer and at its expense accompanied by an Opinion of Counsel (which may be
counsel to the Trustee or any other counsel reasonably acceptable to the
Trustee) to the effect that such recording is necessary either for the
protection of the Noteholders or any other Person secured hereunder or for the
enforcement of any right or remedy granted to the Trustee under this Indenture.
Issuer Obligation. No recourse may be taken, directly or indirectly, with
respect to the obligations of the Issuer or under this Indenture or any
certificate or other writing delivered in connection herewith or therewith,
against (i) the Seller, the Servicer or the Trustee or (ii) any partner, owner,
incorporator, member, manager, beneficiary, beneficial owner, agent, officer,
director, employee, shareholder or agent of the Issuer, the Seller, the Servicer
or the Trustee, except (x) as any such Person may have expressly agreed and (y)
nothing in this Section shall relieve the Seller or the Servicer from its own
obligations under the terms of any Servicer Transaction Document. Nothing in
this Section 15.16 shall be construed to limit the Trustee from exercising its
rights hereunder with respect to the Trust Estate.
No Bankruptcy Petition Against the Issuer. Each of the Secured Parties and the
Trustee by entering into the Indenture, any Series Supplement or any Note
Purchase Agreement, and in the case of a Noteholder by accepting a Note, hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment in full of the latest maturing Note and the termination of the
Indenture, it will not institute against, or join with any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation Proceedings, or other Proceedings, under any United
States federal or state bankruptcy or similar Law in connection with any
obligations relating to the Notes, the Indenture or any of the Transaction
Documents. In the event that any such Secured Party or the Trustee takes action
in violation of this Section 15.17, the Issuer shall file an answer with the
bankruptcy court or otherwise properly contesting the filing of such a petition
by any such Secured Party or the Trustee against the Issuer or the commencement
of such action and raising the defense that
103



--------------------------------------------------------------------------------



such Secured Party or the Trustee has agreed in writing not to take such action
and should be estopped and precluded therefrom and such other defenses, if any,
as its counsel advises that it may assert. The provisions of this Section 15.17
shall survive the termination of this Indenture, and the resignation or removal
of the Trustee. Nothing contained herein shall preclude participation by any
Secured Party or the Trustee in the assertion or defense of its claims in any
such Proceeding involving the Issuer.
No Joint Venture. Nothing herein contained shall be deemed or construed to
create a co-partnership or joint venture between the parties hereto and the
services of the Servicer shall be rendered as an independent contractor and not
as agent for the Trustee or the Issuer.
No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Trustee, any Secured Party, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by Law.
Third-Party Beneficiaries. This Indenture will inure to the benefit of and be
binding upon the parties hereto, the Noteholders, the Secured Parties, and their
respective successors and permitted assigns. Except as otherwise provided in
this Article 15, no other Person will have any right or obligation hereunder.
Merger and Integration. Except as specifically stated otherwise herein, this
Indenture sets forth the entire understanding of the parties relating to the
subject matter hereof, and all prior understandings, written or oral, are
superseded by this Indenture.
Rules by the Trustee. The Trustee may make reasonable rules for action by or at
a meeting of any Secured Parties.
Duplicate Originals. The parties may sign any number of copies of this
Indenture. One signed copy is enough to prove this Indenture.
Waiver of Trial by Jury. To the extent permitted by applicable Law, each of the
Secured Parties irrevocably waives all right of trial by jury in any action or
Proceeding arising out of or in connection with this Indenture or the
Transaction Documents or any matter arising hereunder or thereunder.
No Impairment. Except for actions expressly authorized by this Indenture, the
Trustee shall take no action reasonably likely to impair the interests of the
Issuer in any asset of the Trust Estate now existing or hereafter created or to
impair the value of any asset of the Trust Estate now existing or hereafter
created.
Intercreditor Agreement. The Trustee shall, and is hereby authorized and
directed to, execute and deliver the Intercreditor Agreement, and perform the
duties and obligations, and
104



--------------------------------------------------------------------------------



appoint the Collateral Trustee, as described in the Intercreditor Agreement.
Upon receipt of (a) an Issuer Order, (b) an Officer’s Certificate of the Issuer
stating that such amendment or replacement intercreditor agreement, as the case
may be, will not cause a Material Adverse Effect, (c) evidence of the written
consent of the Required Noteholders to such amendment or replacement
intercreditor agreement, as the case may be, which consent shall not be
unreasonably withheld, and (d) an Opinion of Counsel stating that all conditions
precedent to the execution of such amendment or replacement intercreditor
agreement, as the case may be, provided for in this Section 15.26 have been
satisfied, the Trustee shall, and shall thereby be authorized and directed to,
execute and deliver, and direct the Collateral Trustee to execute and deliver,
(x) one or more amendments to the Intercreditor Agreement and/or (y) one or more
replacement intercreditor agreements and such documentation as is required to
terminate the Intercreditor Agreement then in effect, in each case to
accommodate additional financings entered into by Affiliates of the Issuer.


[THIS SPACE LEFT INTENTIONALLY BLANK]


105




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trustee, the Issuer, the Securities Intermediary and the
Depositary Bank have caused this Base Indenture to be duly executed by their
respective duly authorized officers as of the day and year first written above.
OPORTUN FUNDING V, LLC,
as Issuer




By:
Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee




By:
Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Securities Intermediary




By:
Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Depositary Bank




By:
Name:
Title:
[Base Indenture]




--------------------------------------------------------------------------------



EXHIBIT A
TO BASE INDENTURE
Form of Release and Reconveyance of Trust Estate
RELEASE AND RECONVEYANCE OF TRUST ESTATE
RELEASE AND RECONVEYANCE OF TRUST ESTATE, dated as of __________, _____, between
Oportun Funding V, LLC (the “Issuer”) and Wilmington Trust, National
Association, a national banking association with trust powers organized and
existing under the laws of the United States (the “Trustee”) pursuant to the
Base Indenture referred to below.
W I T N E S S E T H:
WHEREAS, the Issuer and the Trustee are parties to the Base Indenture dated as
of August 4, 2015 (hereinafter as such agreement may have been, or may from time
to time be, amended, supplemented or otherwise modified, the “Base Indenture”);
WHEREAS, pursuant to the Base Indenture, upon the termination of the Lien of the
Base Indenture pursuant to Section 12.1 of the Base Indenture and after payment
of all amounts due under the terms of the Base Indenture on or prior to such
termination, the Trustee shall at the request of the Issuer reconvey and release
the Lien on the Trust Estate;
WHEREAS, the conditions to termination of the Base Indenture pursuant to
Sections 12.1 and 12.6 have been satisfied;
WHEREAS, the Issuer has requested that the Trustee terminate the Lien of the
Indenture on the Trust Estate pursuant to Section 12.6; and
WHEREAS, the Trustee is willing to execute such release and reconveyance subject
to the terms and conditions hereof;
NOW, THEREFORE, the Issuer and the Trustee hereby agree as follows:
1. Defined Terms. All terms defined in the Base Indenture and used herein shall
have such defined meanings when used herein, unless otherwise defined herein.
2. Release and Reconveyance. (a) The Trustee does hereby release and reconvey to
the Issuer, without recourse, representation or warranty, on and after ____,
____ (the “Reconveyance Date”) all right, title and interest in the Trust Estate
whether then existing or thereafter created, all monies due or to become due
with respect thereto and all proceeds of such Trust Estate, except for amounts,
if any, held by the Trustee or any Paying Agent pursuant to Section 12.5 of the
Base Indenture.
        A-1 Base Indenture



--------------------------------------------------------------------------------



(b) In connection with such transfer, the Trustee does hereby release the Lien
of the Indenture on the Trust Estate and agrees, upon the reasonable request and
at the expense of the Issuer, to authorize the filing of any necessary or
reasonably desirable UCC termination statements in connection therewith.
3. Return of Lists of Receivables. The Trustee shall deliver to the Issuer, not
later than five (5) Business Days after the Reconveyance Date, each and every
computer file or microfiche list of Receivables delivered to the Trustee
pursuant to the terms of the Base Indenture.
4. Counterparts. This Release and Reconveyance may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
5. Governing Law. THIS RELEASE AND RECONVEYANCE SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
        A-2 Base Indenture



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Release and Reconveyance of
Trust Estate to be duly executed and delivered by their respective duly
authorized officers on the day and year first above written.




OPORTUN FUNDING V, LLC, as Issuer




By:
Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee




By:
Name:
Title:
        A-3 Base Indenture




--------------------------------------------------------------------------------



EXHIBIT B
TO BASE INDENTURE
Form of Lien Release


[______]
[______]
[______]
[  , 20 ]


Wilmington Trust, National Association
[______]
[______]
Ladies and Gentlemen:
        Reference is made to that certain Base Indenture dated as of August 4,
2015 (hereinafter as such agreement may have been, or may be from time to time,
amended, supplemented, or otherwise modified, the “Base Indenture”), by and
between Oportun Funding V, LLC (the “Issuer”) and Wilmington Trust, National
Association, as trustee (the “Trustee”), as securities intermediary and as
depositary bank pursuant to which the Issuer has granted to the Trustee for the
benefit of the Secured Parties a lien on and security interest in all of the
Issuer’s right, title and interest in, to and under the Contracts and related
Receivables and certain assets and rights of the Issuer more particularly
described therein (the “Trust Estate”). Capitalized terms used but not otherwise
defined herein have the meanings given such terms in the Base Indenture.
         [Reference is further made to Section 5.8 of the Base Indenture and
Section 2.02(k) of the Servicing Agreement dated as of August 4, 2015, by and
between the Issuer, PF Servicing, LLC, as servicer (in such capacity, the
“Servicer”), and the Trustee, pursuant to which the Servicer (or its Affiliate)
has deposited into the Collection Account an amount equal to the aggregate Net
Third Party Purchase Price with respect to those Receivables set forth on
Schedule I hereto (such Receivables, “Removed Receivables”).]
        [Reference is further made to Section 5.8 of the Base Indenture and
Section 2.08 of the Servicing Agreement dated as of August 4, 2015, by and
between the Issuer, PF Servicing, LLC, as servicer (in such capacity, the
“Servicer”), and the Trustee, pursuant to which the Servicer has deposited into
the Collection Account an amount equal to the Outstanding Receivables Balance of
those Receivables set forth on Schedule I hereto (such Receivables, “Removed
Receivables”), together with accrued and unpaid interest thereon.]
        B-1 Base Indenture



--------------------------------------------------------------------------------



        [Reference is further made to Section 5.8 of the Base Indenture and
Section 2.4 of the Purchase and Sale Agreement dated as of August 4, 2015, by
and between the Issuer and Oportun, Inc., as seller (the “Seller”), pursuant to
which the Seller has deposited into the Collection Account an amount equal to
the Outstanding Receivables Balance of those Receivables set forth on Schedule I
hereto (such Receivables, “Removed Receivables”), together with accrued and
unpaid interest thereon.]
        In connection with the Issuer’s sale, transfer and assignment of the
Removed Receivables, the Issuer hereby certifies that the conditions precedent
to the release of the Removed Receivables have been satisfied and requests that
the Trustee, and the Trustee by acknowledging this Lien Release Request does,
irrevocably and unconditionally release the Removed Receivables and the related
Related Security (the “Released Assets”) from the lien granted to the Trustee
pursuant to the Base Indenture, and the Released Assets shall no longer
constitute a part of the Trust Estate under the Base Indenture, any related
security agreement or financing statement.
              Very truly yours,
OPORTUN FUNDING V, LLC
By:     
Name:     
Title:     
Acknowledged as of the above date:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as Trustee
By:      
Name:      
Title:  
        B-2 Base Indenture



--------------------------------------------------------------------------------



SCHEDULE I
Removed Receivables
        B-3 Base Indenture




--------------------------------------------------------------------------------



EXHIBIT C
TO BASE INDENTURE
Form of Permitted Takeout Release




[_______], 20[__]




Oportun Funding V, LLC
2 Circle Star Way, Room 119
San Carlos, California 94070
Attention: General Counsel


Wilmington Trust, National Association,
not individually but solely in its capacity as Trustee
1100 North Market Street, 3rd Floor
Wilmington, Delaware 19890
Attention: Corporate Trust Administration – Oportun V Funding


Re: Release of Security Interest in Certain Receivables


Ladies and Gentlemen:


Reference is made to that certain Base Indenture, dated as of August 4, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Base Indenture”), among Oportun Funding V, LLC (the “Issuer”), and Wilmington
Trust, National Association, as trustee (the “Trustee”), as supplemented by that
certain Series 2015 Supplement, dated as of August 4, 2015 (the “Series
Supplement” and together with the Base Indenture, the “Indenture”). Capitalized
terms used in this letter agreement and not otherwise defined herein shall have
the meanings assigned to them in the Indenture.


The Issuer has advised the Noteholders and the Trustee that it desires to enter
into a Permitted Takeout and in connection therewith requests that the Secured
Parties release any security interest, liens or other rights which they have in
the Receivables listed on Exhibit A hereto and the Related Security to the
extent directly related thereto (collectively, the “Released Assets”).


The aggregate amount attributable to the Released Assets due to the Secured
Parties under the Transaction Documents in accordance with Section 2.16(c) of
the Base Indenture, if paid in immediately available funds by 12:00 p.m. (New
York time), on [____], 20[__] (the “Purchase Time”), will be the amount
specified on Schedule I (such amount, in the aggregate, the “Purchase Price”).
Payment of the Purchase Price shall be made by wire transfer to the Collection
Account.


In consideration of the payment in full of the Purchase Price by the Purchase
Time, each of the Noteholders and the Trustee (on behalf of the other Secured
Parties), upon receipt of the
 C-1 Base Indenture



--------------------------------------------------------------------------------



Purchase Price in immediately available funds in the Collection Account, hereby
acknowledges and agrees that, with respect to the Released Assets:
(i)  all security interests, liens or other rights which the Secured Parties may
have on or in the Released Assets shall be terminated and shall be of no further
force and effect (it being understood that no other security interests, liens or
other rights under or in connection with the Transaction Documents are being
terminated or released); and
(ii)  the Trustee (on behalf of the Secured Parties) hereby (a) authorizes and
requests the Issuer to prepare and file, at the expense of the Issuer, UCC
amendments with respect to all UCC financing statements covering the Released
Assets in order to exclude from the description of collateral thereon all of the
Released Assets, and all other appropriate documents deemed necessary or
desirable by the Issuer to terminate the security interests, liens and other
rights on or in the Released Assets under the Transaction Documents in a form
reasonably acceptable to the Required Noteholders and (b) agrees to promptly
deliver to the Issuer (or such other Person designated by the Issuer) all
possessory collateral to the extent directly related to the Released Assets held
by the Trustee.
The Issuer hereby represents and warrants as of the date hereof and immediately
after the release of the security interest pursuant to this letter that:
(i)  no Rapid Amortization Event, Servicer Default, Event of Default or Default
would exist after giving effect to the transactions contemplated hereby;
(ii) the transactions contemplated hereby could not reasonably be expected to
have a Material Adverse Effect on (x) the Issuer, the Seller, the Servicer, the
Parent, the Trustee, the Agent, the Collateral Trustee, any Noteholder or any
other Secured Party or (y) the bankruptcy remoteness of the Issuer or any of the
transfers contemplated by the Transaction Documents;
(iii) the transactions contemplated hereby will not violate any assumption set
forth in any bankruptcy opinion delivered under or in connection with any
Transaction Document;
(iv)  upon effectiveness of this letter agreement and the transactions
contemplated hereby, this agreement and the transactions contemplated hereby
shall collectively constitute a Permitted Takeout; and
 C-2 Base Indenture



--------------------------------------------------------------------------------



(v)  upon effectiveness of this letter agreement and the transactions
contemplated hereby, the Overcollateralization Test will be satisfied.
Notwithstanding anything in this letter agreement to the contrary, if all or any
portion of the Purchase Price is rescinded or must otherwise be returned for any
reason under any state or federal bankruptcy or other law, then all obligations
of the Issuer under the Indenture and all other Transaction Documents in respect
of the Purchase Price (or any portions thereof) so rescinded or returned shall
be automatically and immediately revived (without any further action or consent
by any of the parties hereto or any other Person) and shall continue in full
force and effect as if such amounts had not been paid, and this letter agreement
shall in no way impair the claims of any Person with respect to such revived
obligations.


THIS LETTER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES TO THIS LETTER AGREEMENT AGREES
TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO
REVIEW THE JUDGMENT THEREOF. EACH OF THE PARTIES TO THIS LETTER AGREEMENT HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.


This letter agreement may be executed in counterparts and by separate parties
hereto on separate counterparts, each of which shall constitute an original but
all of which together shall constitute one and the same instrument. Delivery of
an executed counterpart to this letter agreement by facsimile, “.pdf” file or
similar electronic means shall constitute, and shall be effective as, delivery
of a manually signed counterpart hereto.


[signature pages follow]


 C-3 Base Indenture



--------------------------------------------------------------------------------



Very truly yours,




[Required Noteholders],






By:
Name:
Title:
 C-4 Base Indenture



--------------------------------------------------------------------------------



OPORTUN FUNDING V, LLC,
as Issuer


By:      
Name:      
Title:      




WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Trustee


By:      
Name:      
Title:      
 C-5 Base Indenture




--------------------------------------------------------------------------------





EXHIBIT D
TO BASE INDENTURE
Form of Intercreditor Agreement




 D-1 Base Indenture




--------------------------------------------------------------------------------



EXHIBIT E
TO BASE INDENTURE
Form of Asset Repurchase Demand Activity Report




Reporting Period: [____________]
Issuer: Oportun Funding V, LLC
Reporting Entity: Wilmington Trust, National Association


Activity During Reporting Period1
Date of Reputed DemandParty Making Reputed DemandDate of Withdrawal of Reputed
Demand





 E-1 Amended and Restated Base Indenture




--------------------------------------------------------------------------------





SCHEDULE 1
TO BASE INDENTURE


PERFECTION REPRESENTATIONS, WARRANTIES
AND COVENANTS


In addition to the representations, warranties and covenants contained in the
Indenture, the Issuer hereby represents, warrants, and covenants to the Trustee
as follows on the Closing Date:


General


1. The Indenture creates a valid and continuing security interest (as defined in
the applicable UCC) in the Trust Estate in favor of the Trustee, which security
interest is prior to all other Liens, and is enforceable as such as against
creditors of and purchasers from the Issuer.
2. The Contracts evidencing the Receivables constitute “general intangibles”,
“accounts”, “instruments”, “electronic chattel paper” or “tangible chattel
paper” within the meaning of the UCC as in effect in the State of New York.
3. Each of the Trust Accounts and all subaccounts thereof constitute either a
deposit account or a securities account.
Creation
4. The Issuer owns and has good and marketable title to the Receivables free and
clear of any Lien, claim or encumbrance of any Person, excepting only Liens for
taxes, assessments or similar governmental charges or levies incurred in the
ordinary course of business that are not yet due and payable or as to which any
applicable grace period shall not have expired, or that are being contested in
good faith by proper Proceedings and for which adequate reserves have been
established, but only so long as foreclosure with respect to such a lien is not
imminent and the use and value of the property to which the Lien attaches is not
impaired during the pendency of such proceeding.
5. The Seller has received all consents and approvals, if any, to the sale of
the Receivables under the Purchase Agreement to the Issuer required by the terms
of the Receivables that constitute instruments or payment intangibles.
Perfection:
6. The Issuer has caused or will have caused, by the effective date of the
Indenture, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable Law in order to
perfect the sale of the Contracts and Related Rights from the Seller to the
Issuer, and the security interest in the Trust Estate granted to the Trustee
hereunder; and the Servicer or the Custodian has in its possession the original
copies of such instruments, certificated securities or tangible chattel paper
that constitute or evidence the



--------------------------------------------------------------------------------



Receivables, and all financing statements referred to in this paragraph contain
or will contain when filed a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the secured party.”
7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:
(i)  All original executed copies of each such instrument have been delivered to
the Servicer or the Custodian;
(ii)  Such instruments or tangible chattel paper are in the possession of the
Servicer or the Custodian and the Trustee has received a written acknowledgment
from the Servicer or the Custodian that the Servicer or the Custodian is holding
such instruments or tangible chattel paper solely on behalf and for the benefit
of the Trustee; or
(iii)  The Servicer or the Custodian received possession of such instruments
after the Trustee received a written acknowledgment from the Servicer or the
Custodian that the Servicer or the Custodian is acting solely as agent of the
Trustee.
8. With respect to Receivables that constitute electronic chattel paper, either:
(i) The Issuer has caused, or will have caused by the effective date of the
Indenture, the filing of financing statement against the Issuer in favor of the
Trustee in connection herewith describing such Receivables and containing a
statement that: “A purchase of or security interest in any collateral described
in this financing statement will violate the rights of the secured party”; or
(ii) All of the following are true:
(A) Only one authoritative copy of each such loan agreement exists; and each
such authoritative copy (A) is unique, identifiable and unalterable (other than
with the participation of the Trustee in the case of an addition or amendment of
an identified assignee and other than a revision that is readily identifiable as
an authorized or unauthorized revision), (B) has been marked with a legend to
the following effect: “Authoritative Copy” and (C) has been communicated to and
is maintained by the Servicer or a custodian who has acknowledged in writing
that it is maintaining the authoritative copy of each electronic chattel paper
solely on behalf of and for the benefit of the Trustee, or is acting solely as
its agent; and
(B) Issuer has marked the authoritative copy of each loan agreement that
constitutes or evidences the Receivables with a legend to the following effect:
“Oportun Funding V, LLC has pledged all its rights and interest herein to
Wilmington Trust, National Association, as Trustee.” Such loan agreements or
leases do not have any other marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Trustee or
the Purchaser; and



--------------------------------------------------------------------------------



(C) Issuer has marked all copies of each loan agreement that constitute or
evidence the Receivables other than the authoritative copy with a legend to the
following effect: “This is not an authoritative copy”; and
(D) The records evidencing the Receivables have been established in a manner
such that (a) all copies or revisions that add or change an identified assignee
of the authoritative copy of each such electronic chattel paper must be made
with the participation of the Trustee and (b) all revisions of the authoritative
copy of each such electronic chattel paper must be readily identifiable as an
authorized or unauthorized revision.
9. With respect to each of the Trust Accounts and all subaccounts that
constitute deposit accounts, either:
(i)   The Issuer has delivered to the Trustee a fully executed agreement
pursuant to which the bank maintaining the deposit accounts has agreed to comply
with all instructions originated by the Trustee directing disposition of the
funds in the Trust Accounts without further consent by the Issuer; or
(ii)  The Issuer has taken all steps necessary to cause the Trustee to become
the account holder of the Trust Accounts.
10. With respect to each of the Trust Accounts or subaccounts thereof that
constitute securities accounts or securities entitlements, either:
(i)  The Issuer has delivered to the Trustee a fully executed agreement pursuant
to which the securities intermediary has agreed to comply with all instructions
originated by the Trustee relating to the Trust Accounts without further consent
by the Issuer; or
(ii)  The Issuer has taken all steps necessary to cause the securities
intermediary to identify in its records the Trustee as the person having a
security entitlement against the securities intermediary in each of the Trust
Accounts.
Priority
11. Other than the transfer of the Receivables to the Issuer under the Purchase
Agreement and the security interest granted to the Trustee pursuant to this
Indenture, none of the Issuer or the Seller have pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
the Trust Accounts. Neither the Issuer nor the Seller has authorized the filing
of, or is aware of any financing statements against the Issuer or the Seller
that include a description of collateral covering the Receivables or the Trust
Accounts or any subaccount thereof other than those that have been released or
any financing statement relating to the security interest granted to the Trustee
hereunder or that has been terminated.
12. No judgment, ERISA or tax lien filings have been made against the Issuer.



--------------------------------------------------------------------------------



13. Neither Issuer nor a custodian holding any collateral that is electronic
chattel paper has communicated an authoritative copy of any loan agreement that
constitutes or evidences the Receivables to any Person other than the Trustee or
the Servicer.
14. None of the instruments, certificated securities, tangible chattel paper or
electronic chattel paper that constitute or evidence the Receivables has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Issuer or Trustee.
15. None of the Trust Accounts nor any subaccount thereof are in the name of any
Person other than the Trustee. The Issuer has not consented to the bank
maintaining the Trust Accounts that constitute deposit accounts to comply with
instructions of any person other than the Trustee. The Issuer has not consented
to the securities intermediary of any Trust Account that constitutes a
securities account to comply with entitlement orders of any Person other than
the Trustee.
16. Survival of Perfection Representations. Notwithstanding any other provision
of the Indenture or any other Transaction Document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the Servicer or
termination of Servicer’s rights to act as such) until such time as the Secured
Obligations under the Indenture have been finally and fully paid and performed.
17. Issuer to Maintain Perfection and Priority. The Issuer covenants that, in
order to evidence the interests of the Trustee under this Indenture, the Issuer
shall take such action, or execute and deliver such instruments (other than
effecting a Filing (as defined below), unless such Filing is effected in
accordance with this paragraph) as may be necessary or advisable (including,
without limitation, such actions as are requested by the Trustee) to maintain
and perfect, as a first priority interest, the Trustee’s security interest in
the Trust Estate. The Issuer shall, from time to time and within the time limits
established by Law, prepare and present to the Trustee for the Trustee to
authorize the Issuer to file, all financing statements, amendments,
continuations, initial financing statements in lieu of a continuation statement,
terminations, partial terminations, releases or partial releases, or any other
filings necessary or advisable to continue, maintain and perfect the Trustee’s
security interest in the Trust Estate as a first-priority interest (each a
“Filing”).




